          Case 8:19-ap-01132-CB                  Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                                     Desc
                                                 Main Document    Page 1 of 149

 Attorney or Party Name, Address, Telephone & FAX                        FOR COURT USE ONLY
 Numbers, State Bar Number & Email Address
D. EDWARD HAYS, #162507
ehays@marshackhays.com
LAILA MASUD, #311731
lmasud@marshackhays.com
MARSHACK HAYS LLP
870 Roosevelt
Irvine, California 92620
Telephone: (949) 333-7777
Facsimile: (949) 333-7778




     Plaintiff(s) appearing without attorney
     Attorney for Plaintiff(s)

                                      UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                                      DIVISION

 In re:
MAGGIE LIU,                                                              CASE NUMBER: 8:17-bk-12832-CB
                                                                         ADVERSARY NUMBER: 8:19-ap-01132-CB
                                                                         CHAPTER: 7
                                                          Debtor(s).

RICHARD A. MARSHACK, Chapter 7 Trustee,
                                                                                  PLAINTIFF’S MOTION FOR DEFAULT
                                                                                    JUDGMENT UNDER LBR 7055-1

                                                         Plaintiff(s),   DATE: 11/05/2019
                                 vs.                                     TIME: 1:30 pm
                                                                         COURTROOM: 5D
MEI LING SU,
                                                                         ADDRESS:
                                                                                    411 W. Fourth Street, Santa Ana, CA 92701



                                                     Defendant(s).


TO THE DEFENDANT, DEFENDANT'S ATTORNEY AND OTHER INTERESTED PARTIES:

                                                                                 MEI LING SU
1. Name of Defendant(s) against whom default judgment is sought (specify name): _____________________________
   _____________________________________________________________________________________________
2. Plaintiff filed the complaint in the above-captioned proceeding on (specify date): 07/03/2019
3. The Summons and Complaint were served on Defendant by             personal service           mail service
   on the following date (specify date): 09/06/2019 , via FedEx delivery, pursuant to Court's order (Dk. No. 8).
4. A true and correct copy of the completed return of summons form is attached. See, Exhibit 3, pgs. 67-100.

                “Bankruptcy Code” and “11 U.S.C.” refer to the United States Bankruptcy Code, Title 11 of the United States Code.
    “FRBP” refers to the Federal Rules of Bankruptcy Procedure. “LBR” and “LBRs” refer to the Local Bankruptcy Rule(s) of this court.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2017                                                         Page 1                             F 7055-1.2.DEFAULT.JMT.MOTION
         Case 8:19-ap-01132-CB                      Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                                      Desc
                                                    Main Document    Page 2 of 149

5. The time for filing an answer or other response expired on (specify date): 10/03/2019


6. No answer or other response has been filed or served by Defendant.
7. The default of Defendant:
    a.          Has not yet been entered, but is requested
    b.          Was entered on (specify date): 10/08/2019

8. A Status Conference:
    a.                                                            November 26, 2019, at 1:30 p.m., Courtroom
                Is scheduled for (specify date, time, and place): ______________________________________
                 5D, U.S. Bankruptcy Court - 411 West Fourth Street, Santa Ana, CA 92701
                ____________________________________________________________________________

    b.          Was held on (specify date, time, and place): _________________________________________
                ____________________________________________________________________________

9. As proof that Plaintiff is entitled to the relief requested in the complaint, Plaintiff:
    a.         Relies on the complaint and attached documents.
    b.         Attaches the following documents to establish a prima facie case:

         (1)                                  Laila Masud
                    Declaration of (specify): ____________________________________________________

         (2)                                  Declaration of Yalan Zheng
                  X Declaration of (specify): ____________________________________________________

                                 Exhibits 1-6
         (3) X Other (specify): ___________________________________________________________

10. As further support for entry of a default judgment, Plaintiff submits a memorandum of points and authorities (optional).

11. DECLARATION OF NON-MILITARY STATUS (Servicemembers Civil Relief Act, 50 U.S.C. chapter 50 (§§ 3901-
    4043)). The undersigned party or counsel declares under penalty of perjury, with respect to each Defendant against
    whom a default judgment is sought by this motion:

    a.          Defendant is not currently in military service. The facts that support this statement are as follows (see the
                court’s website for information about how to verify non-military status):
               As of October 15, 2019, I believe and am informed that Defendant is not active military. See, Declaration of
               Laila Masud.

    b.          Defendant is currently in military service. The facts that support this statement are as follows (if this box is
                checked, the plaintiff must attach a supplement to this motion addressing the requirements in 50 U.S.C.
                § 3931(b)(2) to appoint an attorney for the Defendant before entering a judgment):




    c.          I am unable to determine whether or not Defendant is in military service. The facts that support this statement
                are as follows (if this box is checked, the plaintiff must attach a supplement to this motion addressing the
                bond requirement in 50 U.S.C. § 3931(b)(3)):




               This form is PDQGDWRU\. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                           Page 2                               F 7055-1.2.DEFAULT.JMT.MOTION
        Case 8:19-ap-01132-CB                   Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                                      Desc
                                                Main Document    Page 3 of 149


12. Defaulting party is not an infant or incompetent party.


Plaintiff requests that this court enter a default judgment in favor of Plaintiff. A copy of the lodged proposed default
judgment is attached.


Date: 10/15/2019                                                     Respectfully submitted,

                                                                     MARSHACK HAYS LLP
                                                                     Printed name of law firm



                                                                     /s/ Laila Masud
                                                                     Signature

                                                                     LAILA MASUD
                                                                     Name of Attorney for Plaintiff or Plaintiff




           This form is PDQGDWRU\. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                       Page 3                               F 7055-1.2.DEFAULT.JMT.MOTION
     Case 8:19-ap-01132-CB             Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08             Desc
                                       Main Document    Page 4 of 149



 1                                     Memorandum of Points and Authorities
 2     1.       Summary of Argument
 3              Upon entry of a defendant’s default, the well-pleaded allegations of the complaint relating to
 4     liability are taken as true. In this case, the Trustee’s complaint alleged that the $150,000 deed of trust
 5     given by Debtor to Defendant in the days prior to bankruptcy was subject to avoidance as either a
 6     fraudulent or preferential transfer. Specifically, the complaint alleged that the transfer: (1) was made
 7     for less than reasonably equivalent value; (2) was made with actual intent to keep non-exempt equity
 8     in Debtor’s residence away from creditors; and (3) even if the Defendant in fact loaned an equivalent
 9     amount of money to Debtor, the transfer was subject to avoidance as preferential. Because these
10     allegations are deemed true, the Trustee is entitled to entry of judgment avoiding, recovering, and
11     preserving the lien for the benefit of the Estate.
12     2.       Background Facts
13              A.       Debtor’s Creditor Problems
14              On December 15, 2015, Ms. Yu Huo aka Jade Ho (“Ms. Ho”) filed a complaint against Debtor
15     in the Orange County Superior Court, Case Number 30-2015- 00825301 (“Ho State Court Action”).
16     Ms. Ho’s complaint in the State Court Action alleged causes of action including fraud, conversion,
17     breach of fiduciary duty, unfair business practice, money had and received, unjust enrichment, breach
18     of written contract, fraudulent conveyance, and constructive fraudulent conveyance.1
19              The trial in the Ho State Court Action was held on May 1, 2017. 2 On or about May 9, 2017,
20     when the judge in the State Court Action decided to enter judgment in favor of Ms. Ho, Debtor’s
21     attorney reached out to counsel for Ms. Ho advising that Debtor was going to file bankruptcy if Ms.
22     Ho did not accept Debtor’s offer to settle for a cash payment of $400,000.3
23              Judgment was eventually entered favor of Ms. Ho in the sum of $704,069.00 (“Judgment”).4
24     Notice of Entry of Judgment was filed and served on or about June 19, 2017.5
25

26
       1
         See, Masud Declaration, Ex 1, pgs. 43-57.
27     2
         See, Masud Declaration, Ex 1, pg. 55.
       3
         See Declaration of Yalan Zheng Declaration, Ex. 6, pg. 142.
28     4
         See, Masud Declaration, Ex 1, pg. 56.
       5
         Id.
                                                         4
                                         MEMORANDUM OF POINTS AND AUTHORITIES
       4828-8670-9161, v. 1/1546-005
     Case 8:19-ap-01132-CB             Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08           Desc
                                       Main Document    Page 5 of 149



 1              On July 17, 2017, Debtor commenced this bankruptcy case. As such, the evidence
 2     demonstrates that Debtor knew from at least early May 2017, that Ms. Ho was imminently going to
 3     obtain a substantial judgment lien against her residence located at 14 San Sovino Newport Coast,
 4     California (“Newport Coast Property”).6
 5              B.       The Deed of Trust Transferred to Defendant
 6              On June 26, 2017, less than three weeks prior to bankruptcy and over one month after she told
 7     counsel for Ms. Ho that she was going to file bankruptcy, Debtor purportedly executed a promissory
 8     note in favor of Defendant to secure an alleged loan in the amount of $150,000. This alleged
 9     promissory note was attached to Defendant’s proof of claim (who by filing the proof of claim
10     submitted to the jurisdiction of this Court). It is noteworthy that the note provides that no payments
11     would be due until the maturity date which was the earlier of June 1, 2033 (which date was 16 years
12     after the note was signed), or the day on when the Newport Coast Property was sold or transferred. Id.
13     On June 27, 2017, Debtor executed a short form deed of trust and assignment of rents (“Deed of
14     Trust”) on account of the antecedent note. The Deed of Trust was also recorded on the same date
15     purportedly by Harold Laufer, Esq. (“Mr. Laufer”). See Masud Decl., Ex. 1, pgs. 39-41.
16              C.       The Trustee’s Investigation
17              On July 17, 2017, Debtor filed a voluntary petition under Chapter 7 of Title 11 of the United
18     States Code.
19              In her petition, Debtor scheduled Defendant’s claim as unsecured in the amount of $150,000.7
20              On or about November 21, 2017, Defendant filed a Proof of Claim asserting a secured claim in
21     an amount of $150,000.00 (“Claim”). See Masud Decl., Ex. 1, pgs. 12-18.
22              On March 20, 2018, as Dk. No. 158, Trustee filed a motion for order authorizing the sale of the
23     Newport Coast Property (“Sale Motion”). On May 9, 2018, as Dk. No. 187, the Court entered an Order
24     granting Trustee’s Sale Motion. Per the terms of the Order, Defendant’s disputed lien attached to the
25

26

27
       6
        Zheng Declaration, ¶5.
28     7
        On October 29, 2018, as Dk. No. 224, Debtor’s schedules were amended to reflect Defendant’s claim
       as secured.
                                                        5
                                         MEMORANDUM OF POINTS AND AUTHORITIES
       4828-8670-9161, v. 1/1546-005
     Case 8:19-ap-01132-CB             Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08             Desc
                                       Main Document    Page 6 of 149



 1     proceeds of sale with the same validity, priority, and extent as it attached to the Newport Coast
 2     Property.
 3              As of the Petition Date, the only lien allegedly held by Ms. Su was the Deed of Trust recorded
 4     20 days prior to bankruptcy.
 5              Trustee’s investigation of the facts and circumstances surrounding the execution and delivery of
 6     the Deed of Trust revealed the following:
 7                      The Debtor transferred the Deed of Trust to Defendant several weeks after advising
 8              Ms. Ho’s counsel that she was going to file bankruptcy if Ms. Ho obtained a judgment
 9              instead of accepting Debtor’s settlement offer. As such, the transfer was made with actual
10              intent to hinder, delay, and defraud creditors specifically Ms. Ho and her ability to enforce
11              any judgment against Debtor non-exempt equity;
12                      The alleged $150,000 note did not provide for any payments of interest or principal
13              for 16 years after execution, a term to which no arms-length lender would ever agree;
14                      When contacted, Harold Laufer (“Mr. Laufer”), whose name is listed on the Deed of
15              Trust as the individual who requested its recording denies any involvement in preparing the
16              Note and Deed of Trust. Moreover, Mr. Laufer denies ever representing anyone by
17              Defendant’s name as reflected in the Deed of Trust. See, Masud Declaration, Exhibit “5;”
18                      The Deed of Trust was executed after the Note thereby rendering the transfer on
19              account of an antecedent debt; and
20                      The Deed of Trust references a note of even date, but the note attached to
21              Defendant’s proof of claim is dated prior to the Deed of Trust. As such, the Deed of Trust is
22              not properly perfected and subject to avoidance. See, Beaman v Head (In re Head Grading
23              Co.) (2006, BC ED NC) 353 BR 122) (“because a deed of trust, which was given as security
24              for promissory note “of even date herewith” but had different date than note produced by
25              creditor, did not properly and specifically identify obligation secured; therefore, lien under
26              deed of trust was unenforceable against trustee”).
27              Accordingly, on July 3, 2019, Trustee filed a complaint against Defendant alleging that the
28     Deed of Trust is subject to avoidance as: (1) a preferential transfer pursuant to 11 U.S.C. § 547(b); (2) an

                                                             6
                                         MEMORANDUM OF POINTS AND AUTHORITIES
       4828-8670-9161, v. 1/1546-005
     Case 8:19-ap-01132-CB             Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08           Desc
                                       Main Document    Page 7 of 149



 1     actual fraudulent transfer pursuant to 11 U.S.C. § 548(a)(1)(A);8 (3) a constructive fraudulent transfer
 2     pursuant to 11 U.S.C. § 548(a)(1)(B);9 and (4) an unperfected lien pursuant to 11 U.S.C. § 544(b)
 3     (“Adversary”).
 4              On July 5, 2019, as Dk. No. 3, the Trustee filed a Supplemental Complaint (“Complaint”). See
 5     Masud Declaration, Ex 1.
 6              On July 5, 2019, as Dk. No. 4, the Court issued a Summons and Notice of Status Conference in
 7     Adversary Proceeding [LBR 7004-1] (“Summons”). Masud Decl. ¶6.
 8              On July 9, 2019, as Dk. No. 5, the Trustee filed a Motion to Establish Service Requirements for
 9     International Defendant ("Establish Motion"). Masud Decl. ¶7.
10              On August 29, 2019, as Dk. No. 8, the Court entered an order granting the Establish Motion
11     (“Order”). Masud Declaration, Exhibit “2.”
12              On September 3, 2019, as Dk. No 10, the Court issued Another Summons and Notice of Status
13     Conference (“Summons”). Masud Decl. ¶9.
14              On September 26, 2019, pursuant to the terms of the Order, the Summons was served by FedEx
15     Mailer to Defendant. Masud Declaration, Exhibit “3.”
16              Defendant's deadline to respond to the Complaint was October 3, 2019.
17              Defendant has failed to respond to the Complaint. Masud Decl. ¶11.
18              On October 7, 2019, Trustee requested entry of Defendant's default. On October 7, 2019, the
19     Clerk of the Court entered Defendant's default. A true and correct copy of the request for entry of
20     default and the entry of default is attached as Exhibit “4” to the Masud Declaration.
21              Defendant is not an infant or incompetent, and she is not on active duty in the armed forces.
22     Masud Declaration, ¶13.
23

24

25

26

27     8
         Trustee asserts the Deed of Trust may also be avoided under Cal. Civ. Code §§ 3439.04 (a)(2)(A) and
       (a)(2)(B), 3439.05, et seq.
28
       9
         Supra, Fn. 3.
                                                          7
                                         MEMORANDUM OF POINTS AND AUTHORITIES
       4828-8670-9161, v. 1/1546-005
     Case 8:19-ap-01132-CB             Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08               Desc
                                       Main Document    Page 8 of 149



 1     3.       Argument
 2              A.       This Court has jurisdiction over this adversary proceeding.
 3              Pursuant to 28 U.S.C. § 1334(a), “the district courts shall have original and exclusive
 4     jurisdiction of all cases under Title 11.” The District Court has referred all Title 11 proceedings to the
 5     bankruptcy courts. 28 U.S.C. § 157(a). The Adversary is a core proceeding under 28 U.S.C.
 6     § 157(b)(2)(A) (matters concerning the administration of the estate); (F) (proceedings to determine,
 7     avoid, or recover preferences); (H) (proceedings to determine, avoid, or recover fraudulent
 8     conveyances); (K) (determinations of the validity, extent, or priority of liens); and (O) (other
 9     proceedings affecting the liquidation of the assets of the estate). Moreover, this adversary proceeding
10     arises in and relates to that bankruptcy case pending in the United States Bankruptcy Court for the
11     Central District of California, Santa Ana Valley Division styled In re Maggie Liu, Case No. 8:17-bk-
12     12832-CB.
13              B.       This Court has jurisdiction over Defendant.
14              By filing a proof of claim, Defendant has consent to the personal jurisdiction of this Court.
15     Katchen v. Landy, 382 U.S. 323, 15 L. Ed. 2d 391, 86 S. Ct. 467 (1966); H.K. & Shanghai Banking
16     Corp. v. Simon (In re Simon), 153 F.3d 991, 997 (9th Cir. 1998); Tucker Plastics v. Pay 'N Pak Stores
17     (In re PNP Holdings Corp.), 99 F.3d 910 (9th Cir. 1996).
18              C.       This Court has authority to enter a default judgment.
19              Rule 55 of the Federal Rules of Civil Procedure (“FRCP”) applies in adversary proceedings.
20     See, Rule 7055 of the Federal Rules of Bankruptcy Procedure (“FRBP”). Rule 55 states in pertinent
21     part:
22              (b)      Entering a Default Judgment.
                         …
23                               (2)      By the Court. In all other cases, the party must apply to the
                         court for a default judgment. A default judgment may be entered against a
24                       minor or incompetent person only if represented by a general guardian,
                         conservator, or other like fiduciary who has appeared. If the party against
25                       whom a default judgment is sought has appeared personally or by a
                         representative, that party or its representative must be served with written
26                       notice of the application at least 7 days before the hearing. The court may
                         conduct hearings or make referrals—preserving any federal statutory
27                       right to a jury trial—when, to enter or effectuate judgment, it needs to:
28                                (A) conduct an accounting;

                                                               8
                                         MEMORANDUM OF POINTS AND AUTHORITIES
       4828-8670-9161, v. 1/1546-005
     Case 8:19-ap-01132-CB             Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                 Desc
                                       Main Document    Page 9 of 149



 1                                (B) determine the amount of damages;
 2                                (C) establish the truth of any allegation by evidence; or
 3                                (D) investigate any other matter.”
 4              Local Bankruptcy Rules for the United States Bankruptcy Court for the Central District of
 5     California (“LBR”) provide that a default judgment can be entered so long as the defendant is not an
 6     infant, incompetent or on active military duty.
 7              (1)      Form of Motion. A motion for default judgment must state:
 8                       (A)      The identity of the party against whom default was entered and
                                  the date of entry of default;
 9
                         (B)      Whether the defaulting party is an infant or incompetent person
10                                and, if so, whether that person is represented by a general
                                  guardian, committee, conservator, or other representative;
11
                         (C)      Whether the individual defendant in default is currently on active
12                                duty in the armed forces of the United States, based upon an
                                  appropriate declaration in compliance with the Servicemembers
13                                Civil Relief Act (Pub. L. 108-189) (50 U.S. Code App. §§ 390 1-
                                  4043).
14
                         (D)      When the individual defendant is the debtor, the party seeking the
15                                default may rely upon the debtor’s sworn statements contained in
                                  a statement of financial affairs, by following the appropriate
16                                procedure for requesting judicial notice of that document pursuant
                                  to F.R.Evid. 201; and
17
                         (E)      That notice of the motion has been served on the defaulting party,
18                                if required by F.R.Civ.P. 55(b)(2).”
19     LBR 7055-1(b).
20              This Motion has been presented in the correct form, default has been entered, and proper notice
21     of the Motion has been provided. Plaintiff thus respectfully requests entry of default judgment.
22              D.       Defendant’s liability is presumed upon entry of default.
23               “Upon default, the well-pleaded allegations of the complaint relating to liability are taken as
24     true.” Dundee Cement Co. v. Howard Pipe & Concrete Prods., Inc., 722 F.2d 1319,1323 (7th Cir.
25     1983); and TeleVideo Systems, Inc. v. Heidenthal, 826 F.2d 915, 917 (9th Cir. 1987). Simply put, the
26     default itself establishes Defendant's liability. Thus, the allegations in the Complaint regarding
27     Defendant's liability for receiving a fraudulent/preferential transfer has been established for purposes
28

                                                               9
                                         MEMORANDUM OF POINTS AND AUTHORITIES
       4828-8670-9161, v. 1/1546-005
     Case 8:19-ap-01132-CB             Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08           Desc
                                       Main Document    Page 10 of 149



 1     of this Motion. Furthermore, the attached declarations Ms. Masud and Ms. Zheng provides additional
 2     evidence that Plaintiff is entitled to a default judgment against Defendant.
 3              E.       Request for Relief Pursuant to the First Amended Complaint
 4                       a.       Plaintiff is entitled to avoid and recover the Fraudulent Grant
 5                                Deed and Fraudulent TDs.
 6              Pursuant to FRCP 55, if a defendant has been defaulted for not appearing and is neither a minor
 7     nor an incompetent person, the plaintiff may move the court for a default judgment. FRCP 55(b)(1).
 8     Here, Defendant, whom is neither a minor nor an incompetent person,10 has had a default entered
 9     against her because she did not appear or defend in this adversary proceeding. Plaintiff, the Chapter 7
10     Trustee, requests entry of default judgment in substantially the same form as attached to the Masud
11     Declaration as Exhibit “7.” Although FRCP 55(b)(1) permits the court to conduct hearings if it needs
12     to: (1) conduct an accounting; (2) determine the amount of damages; (3) establish the truth of any
13     allegation by evidence; or (4) investigate any other matter, nothing other than this motion is required.
14              Because the Complaint requests avoidance, recovery, and preservation of a specific deed of
15     trust, the Court does not need to conduct any extensive hearing for accounting of calculation of
16     damages. Moreover, the specific transfer sought to be avoided, recovered, and preserved is specifically
17     identified in the Complaint with copies provided. Masud Decl. Ex. 1, pgs. 39-41. Furthermore, the
18     Complaint, Zheng Declaration, and Masud Declaration provide further detail regarding the allegations
19     and supporting evidence for the court to enter default judgment.
20              Lastly, the allegations of the Complaint which have now been deemed admitted provide the
21     necessary factual basis to permit entry of a default judgment on all claims. Such facts include that the
22     Deed of Trust was (1) executed without reasonably equivalent value; (2) at a time was Debtor
23     insolvent or became insolvent as a result of the Deed of Trust; (3) within the 90 day period prior to
24     bankruptcy; (4) able to enable Defendant to receive more than she would have been entitled to
25     received had the Deed of Trust not occurred; and (5) does not secure a payment of indebtedness as
26

27

28
       10
            Masud Declaration, ¶13.
                                                           10
                                         MEMORANDUM OF POINTS AND AUTHORITIES
       4828-8670-9161, v. 1/1546-005
     Case 8:19-ap-01132-CB             Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08            Desc
                                       Main Document    Page 11 of 149



 1     there is no promissory note of even date in a certain, specified principal sum thus making the Deed of
 2     Trust unenforceable as a matter of law.
 3     4.       Conclusion
 4              Based on the foregoing, Plaintiff respectfully requests that default judgment, be entered
 5     against the Defendant as follows:
 6              1.       The Deed of Trust be avoided, recovered, and preserved for the benefit of the Estate;
 7              2.       For pre-judgment interest at the maximum rate allowed by law;
 8              3.       For costs incurred by Plaintiff in prosecuting this action; and
 9              4.       For such other further relief as the Court may deem just and proper.
10

11     Dated: October 14, 2019                           MARSHACK HAYS LLP
12
                                                         By: /s/ Laila Masud
13                                                            LAILA MASUD
                                                              Attorneys for Plaintiff and Chapter7 Trustee,
14                                                            RICHARD A. MARSHACK
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                              11
                                         MEMORANDUM OF POINTS AND AUTHORITIES
       4828-8670-9161, v. 1/1546-005
     Case 8:19-ap-01132-CB             Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                         Desc
                                       Main Document    Page 12 of 149



 1                                              Declaration of Laila Masud
 2                I, LAILA MASUD, declare as follows:
 3                1.        I am an attorney at law duly admitted to practice before all courts of the State of
 4     California. I am an associate with the law firm of Marshack Hays LLP, attorneys of record for Richard
 5     A. Marshack, in his capacity as Chapter 7 Trustee (“Plaintiff” or “Trustee”) of the Bankruptcy Estate
 6     (“Estate”) of Maggie Liu (“Debtor”).
 7                2.        If called upon to testify as to the matters set forth herein, I could and would
 8     competently testify thereto. I reviewed the relevant case dockets prior to execution of this Declaration
 9     to refresh my memory as to the dates on which particular documents were filed. I make this
10     Declaration in support of Plaintiff's Motion for Default Judgment Under LBR 7055-1 in case number
11     8:19-ap-01132-CB.
12                3.        On July 17, 2019, Debtor filed a voluntary petition under Chapter 7 of Title 11 of the
13     United States Code (“Petition Date”).
14                4.        On July 30, 2019, Trustee filed a Complaint against Defendant alleging that the Deed
15     of Trust is subject to avoidance as: (1) a preferential transfer pursuant to 11 U.S.C. § 547(b); (2) an
16     actual fraudulent transfer pursuant to 11 U.S.C. § 548(a)(1)(A);11 (3) a constructive fraudulent transfer
17     pursuant to 11 U.S.C. § 548(a)(1)(B);12 and (4) an unperfected lien pursuant to 11 U.S.C. § 544(b).
18                5.        On July 5, 2019, as Dk. No. 3, the Trustee filed a Supplemental Complaint
19     ("Complaint"). A true and correct copy of the Complaint is attached as Exhibit "1" to the Masud
20     Declaration.
21                6.        On July 5, 2019, as Dk. No. 4, the Court issued a Summons and Notice of Status
22     Conference in Adversary Proceeding [LBR 7004-1] (“Summons”).
23                7.        On July 9, 2019, as Dk. No. 5, the Trustee filed a Motion to Establish Service
24     Requirements for International Defendant ("Establish Motion").
25     ///
26

27     11
          Trustee asserts the Deed of Trust may also be avoided under Cal. Civ. Code §§ 3439.04 (a)(2)(A) and (a)(2)(B), 3439.05,
       et seq.
28     12
            Supra, Fn. 3.
                                                                   12
                                          MEMORANDUM OF POINTS AND AUTHORITIES
       4828-8670-9161, v. 1/1546-005
     Case 8:19-ap-01132-CB             Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08            Desc
                                       Main Document    Page 13 of 149



 1              8.       On August 29, 2019, as Dk. No. 8, the Court entered an order granting the Establish
 2     Motion ("Order"). A true and correct copy of the Order is attached as Exhibit "2" to the Masud
 3     Declaration.
 4              9.       On September 3, 2019, as Dk. No 10, the Court issued Another Summons and Notice of
 5     Status Conference ("Summons").
 6              10.      On September 26, 2019, pursuant to the terms of the Order, the Summons was served
 7     by FedEx Mailer to Defendant. A true and correct copy of the executed Summons is attached as
 8     Exhibit "3" to the Masud Declaration.
 9              11.      Defendant has failed to respond to the Complaint.
10              12.      On October 7, 2019, Trustee requested entry of Defendant's default. On October 7,
11     2019, the Clerk of the Court entered Defendant's default. A true and correct copy of the request for
12     entry of default and the entry of default is attached here as Exhibit "4.".
13              13.      Upon information and belief, Defendant is not an infant or incompetent. Further, efforts
14     were made to confirm that Defendant is not active military. I believe and am informed that Defendant
15     is a Taiwanese resident and does not permanently reside in the United States. Additionally, efforts
16     have been made to confirm Defendant's status, through researching legal research software, public and
17     social websites. None of these searches implied that Defendant is living in the United States or that she
18     is currently an active member of the military.
19              14.      Based on the lack of response from Defendant, Trustee requests entry of default
20     judgment in substantially the same form as attached here as Exhibit "5."
21              I declare under penalty of perjury that the foregoing is true and correct. Executed on October
22     15, 2019, in Irvine, California.
23

24                                                      /s/ Laila Masud
                                                        LAILA MASUD
25

26

27

28

                                                            13
                                         MEMORANDUM OF POINTS AND AUTHORITIES
       4828-8670-9161, v. 1/1546-005
Case 8:19-ap-01132-CB   Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08   Desc
                        Main Document    Page 14 of 149
Case 8:19-ap-01132-CB   Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08   Desc
                        Main Document    Page 15 of 149




                                                            EXHIBIT 1
Case 8:19-ap-01132-CB                  Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08              Desc
                                       Main Document    Page 16 of 149
 Case 8:19-ap-01132-CB                Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32        Desc
                                      Main Document    Page 1 of 43



 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 LAILA MASUD, #311731
   chaes@marshackhays.com
 3 MARSHACK HAYS LLP
   870 Roosevelt
 4 Irvine, California 92620
   Telephone: (949) 333-7777
 5 Facsimile: (949) 333-7778

 6 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 7
 8                                    UNITED STATES BANKRUPTCY COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10 In re
                                                            Case No. 8:17-bk-12832-CB
11 MAGGIE LIU,
                                                            Chapter 7
12                               Debtor.
                                                            Adv. No. 8:19-ap-01132-CB
13
     RICHARD A. MARSHACK, Chapter 7 Trustee,                COMPLAINT FOR:
14
                                 Plaintiff,                 (1) AVOIDANCE, RECOVERY, AND
15 v.                                                       PRESERVATION OF PREFERENTIAL
                                                            TRANSFER;
16 MEI LING SU.                                             (2) AVOIDANCE, RECOVERY, AND
                                                            PRESERVATION OF CONSTRUCT
17                               Defendant.                 FRAUDULENT TRANSFER;
                                                            (3) AVOIDANCE, RECOVERY, AND
18                                                          PRESERVATION OF ACTUAL
                                                            FRAUDULENT TRANSFER
19                                                          (4) AVOIDANCE, RECOVERY, AND
                                                            PRESERVATION OF UNPERFECTED
20                                                          LIENS
                                                            (5) DECLARATORY RELIEF RE:
21                                                          VALIDITY PRIORITY, AND EXTEND OF
                                                            ALLEGED LIEN; AND
22                                                          (6) DISALLOWANCE OF CLAIM.
23                                                          [11 U.S.C. §§ 502, 544, 547, 548, 550, and
                                                            551; Cal. Civ. Code §§ 3439.04, 3439.05]
24

25

26 TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY COURT
27 JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL INTERESTED

28 PARTIES:
                                                        1
               COMPLAINT FOR AVOIDANCE, RECOVERY, AND PRESERVATION OF PREFERENTIAL TRANSFER
     4846-6132-6202, v. 1/1015-106


                                                                             EXHIBIT 1, PAGE 15
 Case 8:19-ap-01132-CB                   Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                                 Desc
                                         Main Document    Page 17 of 149
 Case 8:19-ap-01132-CB                Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32                        Desc
                                      Main Document    Page 2 of 43



 1              Richard A. Marshack, in his capacity as Chapter 7 Trustee (“Plaintiff” or “Trustee”) of the
 2 Bankruptcy Estate (“Estate”) of Maggie Liu (“Debtor”), files this Complaint against Mei Ling Su
 3 (“Ms. Su” or “Defendant”) and alleges as follows:
 4                                                           Parties
 5              1.      On July 17, 2017, Debtor filed a voluntary petition under Chapter 7 of Title 11 of the
 6 United States Code.

 7              2.      Plaintiff and Chapter 7 Trustee Richard A. Marshack is the duly appointed and acting
 8 Chapter 7 Trustee of the above-entitled Estate under 11 U.S.C. § 702.

 9              3.      Plaintiff alleges that Defendant, Mei-Ling Su, is an individual residing at the following
10 address: 6F #605 No-6-1 Ching Cheng ST. Taipei, Taiwan 10547.
11              4.      Debtor scheduled Defendant’s claim as unsecured in the amount of $150,000.1
12              5.      On or about November 21, 2017, Defendant filed a Proof of Claim against the
13 Debtor’s Estate, asserting a secured claim in an amount of $150,000.00 (“Claim”). A true and correct
14 copy of Defendant’s Claim is attached as Exhibit “1.”

15                                     Statement of Jurisdiction and Venue
16              6.      This adversary proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A)
17 (matters concerning the administration of the estate); (B) (allowance or disallowance of claims
18 against the estate); (F) (proceedings to determine, avoid, or recover preferences); (H) (proceedings to

19 determine, avoid, or recover fraudulent conveyances); (K) (determinations of the validity, extent, or

20 priority of liens); and (O) (other proceedings affecting the liquidation of the assets of the estate). To
21 the extent any claim for relief in this complaint is determined to be a Stern-claim or not to be a core

22 proceeding, Plaintiff consents to entry of final judgment and orders by the Bankruptcy Court.
23              7.      Defendant has submitted to the jurisdiction of this Court by virtue of filing the Claim.
24              8.      This adversary proceeding alleges claims for relief pursuant to 11 U.S.C. §§ 502, 544,
25 547, 548, 550, and 551; Cal. Civ. Code §§ 3439.04, 3439.05.

26
27

28   1
         On October 29, 2018, as Dk. No. 224, Debtor’s schedules were amended to reflect Defendant’s claim as secured.
                                                                 2
                 COMPLAINT FOR AVOIDANCE, RECOVERY, AND PRESERVATION OF PREFERENTIAL TRANSFER
     4846-6132-6202, v. 1/1015-106


                                                                                            EXHIBIT 1, PAGE 16
Case 8:19-ap-01132-CB                 Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                       Desc
                                      Main Document    Page 18 of 149
 Case 8:19-ap-01132-CB               Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32               Desc
                                     Main Document    Page 3 of 43



 1            9.        Plaintiff, as the Chapter 7 Trustee of Debtor’s Estate, is the sole and exclusive party
 2 with standing to bring this action pursuant to 11 U.S.C. § 323.
 3            10.       This Court has jurisdiction over the above-captioned adversary proceeding pursuant
 4 to 28 U.S.C. § 157 and 28 U.S.C. § 1334 in that this civil proceeding arises in, arises under, and
 5 relates to the bankruptcy cases pending in the United States Court for the Central District of

 6 California, Santa Ana Division, entitled In re Maggie Liu under assigned Case No. 8:17-bk-12832-

 7 CB.
 8            11.       Venue properly lies in the Central District of California in that this adversary
 9 proceeding arises in or is related to a case under Title 11 of the United States Code as provided in

10 28 U.S.C. §§ 1408 and 1409.
11                                              General Allegations
12            12.       On June 26, 2017, Debtor purportedly executed a promissory note in favor of
13 Defendant for $150,000 with interest at 3% per annum (“Note”). The alleged Note is attached as
14 Exhibit “2.”

15            13.       Under the terms of the alleged Note, no payments were due and owing until the
16 maturity of the Note which was the earlier of June 1, 2033, or the day on when the Newport Coast

17 Property is sold or transferred by Debtor to a third party.
18            14.       On June 27, 2018, a short form deed of trust and assignment of rents (“Deed of
19 Trust”) was purportedly recorded by Mr. Harold Laufer (“Mr. Laufer”) in favor of Defendant,

20 against the Newport Coast Property to secure repayment of the Note. A true and correct copy of the
21 Deed of Trust is attached as Exhibit “3.”

22            15.       On July 17, 2017, Debtor filed a voluntary petition under Chapter 7 of Title 11 of the
23 United States Code (“Petition Date”).
24            16.       On March 20, 2018, as Dk. No. 158, Trustee filed a motion for order authorizing the
25 sale of the Newport Coast Property (“Sale Motion”). On May 9, 2018, as Dk. No. 187, the Court

26 entered an Order granting Trustee’s Sale Motion. Per the terms of the Order, Defendant’s alleged
27 lien attached to the proceeds of sale with the same validity, priority, and extent as it attached to the

28 Newport Coast Property.
                                                            3
               COMPLAINT FOR AVOIDANCE, RECOVERY, AND PRESERVATION OF PREFERENTIAL TRANSFER
     4846-6132-6202, v. 1/1015-106


                                                                                   EXHIBIT 1, PAGE 17
Case 8:19-ap-01132-CB                Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                      Desc
                                     Main Document    Page 19 of 149
 Case 8:19-ap-01132-CB               Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32             Desc
                                     Main Document    Page 4 of 43



 1             17.      As of the Petition Date, the only lien allegedly held by Ms. Su arises from the Deed
 2 of Trust recorded 20 days prior to bankruptcy.
 3             18.      In her Schedule A, Debtor disclosed her ownership of the Newport Coast Property
 4 and valued it at $1,379,833.
 5             19.      Trustee’s investigation of the Deed of Trust revealed the following:
 6                     On December 15, 2015, Ms. Ho filed a complaint against Debtor, in the Orange
 7             County Superior Court, entitled Yu Hua v. Maggie Liu, et al., case number 30-2015-
 8             00825301 (“State Court Action”). Ms. Ho's complaint in the State Court Action alleged
 9             causes of action including fraud, conversion, breach of fiduciary duty, unfair business
10             practice, money had and received, unjust enrichment, breach of written contract,
11             fraudulent conveyance and constructive fraudulent conveyance.2
12                     The trial in the State Court Action was held on May 1, 2017. Judgment was
13             entered favor of Ms. Ho in the sum of $704,069.00 (“Judgment”). The Notice of Entry of
14             Judgment was filed on or around June 19, 2017.
15                     On June 21, 2017, an abstract or certified copy of the Judgment for $704,043.90
16             entered in connection with the State Action was recorded with the Orange Comity
17             Recorder by Ms. Ho against the Newport Coast Property (“Judgment Lien”).
18                     On or around May 9, 2017, when the judge in the State Court Action decided to
19             enter judgment in favor of Ms. Ho, Debtor’s attorney reached out to counsel for Ms. Ho
20             asserting Debtor was going to file bankruptcy if Ms. Ho did not accept a settlement offer.
21             Simply put, Debtor knew she was going to file bankruptcy and she knew that Ms. Ho was
22             going to have a lien on the Newport Coast Property.
23                     Before bankruptcy, at a time when Debtor had already decided to file bankruptcy,
24             she purportedly borrowed $150,000 from Defendant pursuant to the alleged Note and
25             Deed of Trust. As such, Trustee alleges, the $150,000 purportedly secured by the Note
26
27   2
         A true and correct copy of the state court docket concerning the State Court Action is attached as
28 Exhibit “4.”
                                                           4
                COMPLAINT FOR AVOIDANCE, RECOVERY, AND PRESERVATION OF PREFERENTIAL TRANSFER
     4846-6132-6202, v. 1/1015-106


                                                                                 EXHIBIT 1, PAGE 18
Case 8:19-ap-01132-CB                 Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                                 Desc
                                      Main Document    Page 20 of 149
 Case 8:19-ap-01132-CB               Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32                       Desc
                                     Main Document    Page 5 of 43



 1            and Deed of Trust was incurred with actual intent to hinder, delay, or defraud creditors
 2            including the Judgment Lien.
 3                     Harold Laufer (“Mr. Laufer”) whose name is listed on the Deed of Trust as the
 4            individual who requested its recording denies any involvement in preparing the Note and
 5            Deed of Trust. Moreover, Mr. Laufer denies ever representing anyone by Defendant’s
 6            name as reflected in the Deed of Trust.
 7            20.       Trustee alleges that the Deed of Trust is subject to avoidance as: (1) a preferential
 8 transfer pursuant to 11 U.S.C. § 547(b); (2) an actual fraudulent transfer pursuant to 11 U.S.C.

 9 § 548(a)(1)(A);3 (3) a constructive fraudulent transfer pursuant to 11 U.S.C. § 548(a)(1)(B);4 and

10 (4) an unperfected lien pursuant to 11 U.S.C. § 544(b).
11            21.       Trustee also seeks declaratory relief with respect to the validity, priority, and extent
12 of the Deed of Trust.
13            22.       Lastly, Trustee seeks disallowance of the Claim pursuant to 11 U.S.C. § 502.
14                                            FIRST CLAIM FOR RELIEF
15                         (Avoidance, Recovery, and Preservation of Preferential Transfers)
16                                          [11 U.S.C. §§ 547, 550, and 551]
17            23.       Plaintiff realleges and incorporates by this reference, the allegations contained in
18 Paragraphs 1 through 22, inclusive, as though fully set forth herein.

19            24.       Plaintiff alleges that the lien arising from the Deed of Trust resulted in a Transfer for
20 Defendant’s benefit.
21            25.       If Defendant actually loaned money to Debtor, she was a creditor at the time of the
22 Transfer.
23            26.       To the extent that the Transfer is not avoided as fraudulent, Plaintiff alleges that the
24 Transfer was on account of an antecedent debt owed by Debtor to Defendant.

25

26
27   3
     Trustee asserts the Deed of Trust may also be avoided under Cal. Civ. Code §§ 3439.04 (a)(2)(A) and (a)(2)(B),
   3439.05, et seq.
28 4
     Supra, Fn. 3.
                                                              5
               COMPLAINT FOR AVOIDANCE, RECOVERY, AND PRESERVATION OF PREFERENTIAL TRANSFER
     4846-6132-6202, v. 1/1015-106


                                                                                        EXHIBIT 1, PAGE 19
 Case 8:19-ap-01132-CB                 Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                        Desc
                                       Main Document    Page 21 of 149
 Case 8:19-ap-01132-CB               Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32                Desc
                                     Main Document    Page 6 of 43



 1            27.       Plaintiff alleges that the Note and Deed of Trust was made while Debtor was
 2 insolvent. Under 11 U.S.C. § 547(f), Debtor is presumed to be insolvent during the 90-day period
 3 prior to bankruptcy.
 4            28.       Plaintiff alleges that the Transfer occurred within 90 days prior to Debtor’s
 5 bankruptcy.

 6            29.       Unless avoided, the Transfer would enable Defendant to receive more than she would
 7 have receive if: (a) the Debtor’s Bankruptcy Case was a case under Chapter 7 of Title 11 of the
 8 United States Code; (b) the Transfer had not occurred; and (c) Defendant received payment of any

 9 actual debt owed to the extent provided for by the Bankruptcy Code.

10            30.       To the extent the Transfer is not avoided as fraudulent, Plaintiff alleges that the
11 Transfer is preferential and subject to avoidance under 11 U.S.C. § 547(b).

12                                         SECOND CLAIM FOR RELIEF
13                                   (Avoidance of Intentional Fraudulent Transfer)
14     [11 U.S.C. §§ 544, 548(a)(1)(A); Civ. Code §§ 3439.04 (a)(2)(A) and (a)(2)(B), 3439.05, et seq.]
15            31.       Plaintiff realleges and incorporates herein by this reference, the allegations contained
16 in paragraphs 1 through 22, and 24-30, inclusive, as though fully set forth herein.

17            32.       During the four-year period prior to the Petition Date, Plaintiff alleges that Debtor
18 made a Transfer of an interest in property to Defendant totaling not less than $150,000, including but

19 not limited to the Transfer identified in Exhibit “3,” with actual intent to hinder, delay, or defraud

20 creditors to which it was indebted at the time of the Transfers or to which it became indebted after
21 the date of such transfer. These Transfers are referred to as the “Actual Fraudulent Transfers.”

22            33.       Debtor did not receive reasonably equivalent value in exchange for each of the Actual
23 Fraudulent Transfers.
24            34.       Debtor was insolvent on the date of each of the Actual Fraudulent Transfers or
25 became insolvent as a result of each of the Actual Fraudulent Transfers.

26            35.       The Trustee may avoid the Actual Fraudulent transfers made (a) during the four-year
27 period prior to the Petition Date pursuant to 11 U.S.C. § 544(a) and Civil Code (“Civil Code”)

28
                                                            6
               COMPLAINT FOR AVOIDANCE, RECOVERY, AND PRESERVATION OF PREFERENTIAL TRANSFER
     4846-6132-6202, v. 1/1015-106


                                                                                     EXHIBIT 1, PAGE 20
 Case 8:19-ap-01132-CB                Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                        Desc
                                      Main Document    Page 22 of 149
 Case 8:19-ap-01132-CB               Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32                Desc
                                     Main Document    Page 7 of 43



 1 § 3439.04(a)(1) et seq.; and (b) during the two-year period prior to the Petition Date pursuant to 11

 2 U.S.C. § 548(a)(1)(A).
 3                                           THIRD CLAIM FOR RELIEF
 4                       (For Avoidance and Recovery of Constructively Fraudulent Transfer)
 5      [11 U.S.C. §§ 544, 548(a)(1)(B); Civ. Code §§ 3439.04 (a)(2)(A) and (a)(2)(B), 3439.05, et seq]
 6            36.       Plaintiff realleges and incorporates herein by this reference, the allegations contained
 7 in paragraphs 1 through 22, 24-30, and 32-35, inclusive, as though fully set forth herein.
 8            37.       During the four-year period prior to the Petition Date, Plaintiff alleges that Debtor
 9 made Transfers of interests in property to Defendant totaling not less than $30,000, including but not

10 limited to the Transfer identified in Exhibit “3,” for less than reasonably equivalent value and while
11 insolvent. This transfer is referred to as the “Constructive Fraudulent Transfer.”

12            38.       The Debtor was insolvent on the date of the Constructive Fraudulent Transfer or
13 became insolvent as a result of the Constructive Fraudulent Transfer, including:
14                  a) Debtor was insolvent on the date that the Constructive Fraudulent Transfer was made,
15                    or became insolvent as a result of the Constructive Fraudulent Transfer;
16                  b) At the time of the Constructive Fraudulent Transfer, Debtor was engaged in business
17                    or in a transaction, or was about to engage in business or in a transaction, for which
18                    any property remaining with the Debtor was an unreasonably small capital; or
19                  c) Debtor intended to incur, or believed that it would incur, debts that would be beyond
20                    her ability to pay as such debts matured.
21            39.       The Trustee may avoid the Constructive Fraudulent Transfer pursuant to 11 U.S.C.
22 §§ 548(a) and 544(a) and Civil Code § 3439(a)(2)(A), (a)(2)(B), 3439.05, et seq.
23                                         FOURTH CLAIM FOR RELIEF
24 (Declaratory Relief – Validity, Priority, and Extent of Alleged Liens and Avoidance of Unperfected

25                                                  Secured Claims)
26                                     [(11 U.S.C. § 544(a)(3) and FRBP 7001)]
27            40.       Plaintiff incorporates herein by this reference the allegations set forth in paragraphs 1
28 through 22, 24-30, 32-35, and 37-39, inclusive, hereof, and hereby repeats and re-alleges the
                                                            7
               COMPLAINT FOR AVOIDANCE, RECOVERY, AND PRESERVATION OF PREFERENTIAL TRANSFER
     4846-6132-6202, v. 1/1015-106


                                                                                    EXHIBIT 1, PAGE 21
 Case 8:19-ap-01132-CB                 Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                        Desc
                                       Main Document    Page 23 of 149
 Case 8:19-ap-01132-CB               Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32                 Desc
                                     Main Document    Page 8 of 43



 1 allegations contained in said paragraphs with the same force and effect as if said allegations were

 2 fully repeated and re-alleged at length herein.
 3            41.       Defendant alleges in its Claim that she holds a Deed of Trust and Note against the
 4 Newport Coast Property.
 5            42.       Additionally, the Deed of Trust is separately avoidable as a wild deed subject to
 6 expungement.

 7            43.       Applicable California law requires deeds of trust to specifically identify the debt
 8 secured by such deed of trust. Valid deeds of trust must provide that such deed of trust secures the

 9 payment of an indebtedness evidenced by a promissory note in a certain, specified principal sum of

10 even date. Because a security instrument is merely incident to and measured by the performance of
11 an obligation, there can be no deed of trust without an underlying and enforceable debt or obligation.

12 In essence, a deed of trust has no existence without an obligation specifically identified in such deed
13 of trust.
14            44.       In this case, the Deed of Trust provides:
15                      “For the Purpose of Securing: 1. Performance of each agreement of [Debtor]
                        incorporated by reference or contained herein. 2. Payment of the indebtedness
16                      evidenced by one promissory note of even date herewith, and any extension of
                        renewal thereof, for the principal sum of $118,382.52 executed by [Debtor] in
17                      favor of [Defendant] or order 3. Payment of such further sums as the then record
                        owner of said property may borrow from [Defendant], when evidenced by another
18                      note (or notes) reciting it is so secured.”
19            45.       Trustee alleges that there is no promissory note bearing the same date as the Deed of
20 Trust in the specific amount of $118,382.52. As such, the Deed of Trust is invalid and subject to
21 avoidance (“Unperfected Lien”).

22            46.       Pursuant to 11 U.S.C. § 544(a), a Chapter 7 Trustee may avoid any lien not properly
23 perfected prior to bankruptcy including deeds of trust that do not accurately identify an actual and
24 enforceable promissory note.

25            47.       Plaintiff alleges in the alternative that Debtor did not in fact sign any note or deed of
26 trust in Defendant’s favor.
27            48.       Defendant failed to properly perfect any alleged secured claim to the Newport Coast
28 Property under applicable state law as of the date that Debtor filed bankruptcy.
                                                             8
               COMPLAINT FOR AVOIDANCE, RECOVERY, AND PRESERVATION OF PREFERENTIAL TRANSFER
     4846-6132-6202, v. 1/1015-106


                                                                                     EXHIBIT 1, PAGE 22
 Case 8:19-ap-01132-CB                Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                        Desc
                                      Main Document    Page 24 of 149
 Case 8:19-ap-01132-CB               Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32                Desc
                                     Main Document    Page 9 of 43



 1            49.       Pursuant to 11 U.S.C. § 544 including Section 544(a)(3), Trustee has strong-arm
 2 powers to avoid unperfected security interests, including the rights of hypothetical lien creditors and
 3 hypothetical bona fide purchasers as of the petition date.
 4            50.       Plaintiff may avoid and recover the Deed of Trust for the benefit of the Estate.
 5                                           FIFTH CLAIM FOR RELIEF
 6 (Recovery and Preservation of Avoided Intentional Transfer, Constructive Fraudulent Transfer, and

 7                                                 Unperfected Lien)
 8                                            [11 U.S.C. §§ 550 and 551]
 9            51.       Plaintiff realleges and incorporates herein by this reference, the allegations contained
10 in paragraphs 1 through 22, 24-30, 32-35, 37-39 and 41-50, inclusive, as though fully set forth
11 herein.

12            52.       The Trustee may recover the avoided Actual Fraudulent Transfer, Constructive
13 Fraudulent Transfer, and the Unperfected Lien or the value of the avoided Transfers pursuant to 11
14 U.S.C. § 550.

15            53.       The Trustee may preserve all avoided Actual Fraudulent Transfer, Constructive
16 Fraudulent Transfer and the Unperfected Lien for the benefit of the bankruptcy Estate pursuant to 11

17 U.S.C. § 551.
18                                           SIXTH CLAIM FOR RELIEF
19                                              (Disallowance of Claim)
20                                                [11 U.S.C. § 502(d)]
21            54.       Plaintiff incorporates herein by this reference the allegations set forth in paragraphs 1
22 through 22, 24-30, 32-35, 37-39, 41-50, and 52-53, inclusive, hereof, and hereby repeats and re-
23 alleges the allegations contained in said paragraphs with the same force and effect as if said
24 allegations were fully repeated and re-alleged at length herein.

25            55.       Plaintiff alleges that the Transfer made to Defendant as described above constituted
26 an avoidable preferential payment to the extent that Defendant actually loaned money to Debtor.
27

28
                                                            9
               COMPLAINT FOR AVOIDANCE, RECOVERY, AND PRESERVATION OF PREFERENTIAL TRANSFER
     4846-6132-6202, v. 1/1015-106


                                                                                    EXHIBIT 1, PAGE 23
 Case 8:19-ap-01132-CB                 Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                        Desc
                                       Main Document    Page 25 of 149
 Case 8:19-ap-01132-CB               Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32              Desc
                                     Main Document    Page 10 of 43



 1            56.       Pursuant to 11 U.S.C. § 502(d), the Court shall disallow any claim of an entity from
 2 which property is recoverable under 11 U.S.C. § 550 or that is a transferee of a voidable transfer,
 3 unless such entity has paid the estate the recoverable amount or transferred over such property.
 4            57.       As a result of the foregoing, Defendant’s Claim, if any, against the Estate must be
 5 disallowed, in its entirety pursuant to 11 U.S.C. § 502(d).

 6                                                     PRAYER
 7                      WHEREFORE, Plaintiff prays that this Court enter a judgment for Plaintiff and
 8 against Defendant on this Complaint as follows:

 9                                      ON THE FIRST CLAIM FOR RELIEF
10            1.        That the Preferential Transfer be avoided pursuant to 11 U.S.C. § 547(a)(1)(A);
11                                     ON THE SECOND CLAIM FOR RELIEF
12            2.        That the Actual Fraudulent Transfer be avoided pursuant to 11 U.S.C. § 548(a)(1)(A)
13 and Cal. Civ. Code § 3439.04(a)(1) et seq;
14                                      ON THE THIRD CLAIM FOR RELIEF
15            3.        That the Constructive Fraudulent Transfer be avoided pursuant to 11 U.S.C.
16 § 548(a)(1)(A) and Cal. Civ. Code §§ 3439.04 (a)(2)(A) and (a)(2)(B), 3439.05, et seq.

17                                     ON THE FOURTH CLAIM FOR RELIEF
18            4.        That the Unperfected Lien be avoided pursuant to 11 U.S.C. § 544.
19                                      ON THE FIFTH CLAIM FOR RELIEF
20            5.        That Plaintiff recover the avoided Actual Fraudulent Transfer or a money judgment in
21 an amount equal to the sum of the avoided Actual Fraudulent Transfers pursuant to 11 U.S.C. § 550;

22 and
23            6.        That Plaintiff recover the avoided Constructive Fraudulent Transfers or a money
24 judgment in an amount equal to the avoided Constructive Fraudulent Transfers pursuant to 11 U.S.C.

25 § 550;

26            7.        That Plaintiff recover the avoided Unperfected Lien or a money judgment in an
27 amount equal to the avoided Unperfected Lien pursuant to 11 U.S.C. § 550;

28 / / /
                                                           10
               COMPLAINT FOR AVOIDANCE, RECOVERY, AND PRESERVATION OF PREFERENTIAL TRANSFER
     4846-6132-6202, v. 1/1015-106


                                                                                   EXHIBIT 1, PAGE 24
Case 8:19-ap-01132-CB                 Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                 Desc
                                      Main Document    Page 26 of 149
 Case 8:19-ap-01132-CB               Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32            Desc
                                     Main Document    Page 11 of 43



 1            8.        That the avoided Actual Fraudulent Transfer, Constructive Fraudulent Transfer, and
 2 Unperfected Lien be preserved pursuant to 11 U.S.C. § 551;
 3                                      ON THE SIXTH CLAIM FOR RELIEF
 4            9.        For the disallowance of Defendant’s Claim unless and until any Judgment entered in
 5 Plaintiff’s favor has been fully satisfied;

 6                                         ON ALL CLAIMS FOR RELIEF
 7            1.        For pre-judgment interest at the maximum rate allowed by law;
 8            2.        For costs incurred by Plaintiff in prosecuting this action; and
 9            3.        For such other further relief as the Court may deem just and proper.
10
11 Dated: July 5, 2019                                MARSHACK HAYS LLP
12                                                    By: /s/ Laila Masud
                                                           D. EDWARD HAYS
13                                                         LAILA MASUD
                                                           Attorneys for Chapter 7 Trustee
14                                                         RICHARD A. MARSHACK
15
16

17
18

19

20
21

22
23
24

25

26
27

28
                                                           11
               COMPLAINT FOR AVOIDANCE, RECOVERY, AND PRESERVATION OF PREFERENTIAL TRANSFER
     4846-6132-6202, v. 1/1015-106


                                                                                   EXHIBIT 1, PAGE 25
Case 8:19-ap-01132-CB  Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08 Desc
                      Main Document     Page 27 of 149
Case 8:19-ap-01132-CB Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32 Desc
                      Main Document    Page 12 of 43




                                                       EXHIBIT 1
                                                     EXHIBIT 1, PAGE 26
Case 8:19-ap-01132-CB     Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08             Desc
                          Main Document    Page 28 of 149
  Case 8:19-ap-01132-CB    Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32           Desc
                           Main Document    Page 13 of 43

  Case 8:17-bk-12832-CB   Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                              1 of 7




                                                                    EXHIBIT 1, PAGE 12
                                                                    EXHIBIT 1, PAGE 27
Case 8:19-ap-01132-CB     Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08             Desc
                          Main Document    Page 29 of 149
  Case 8:19-ap-01132-CB    Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32           Desc
                           Main Document    Page 14 of 43

  Case 8:17-bk-12832-CB   Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                              2 of 7




                                                                    EXHIBIT 1, PAGE 13
                                                                    EXHIBIT 1, PAGE 28
Case 8:19-ap-01132-CB     Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08             Desc
                          Main Document    Page 30 of 149
  Case 8:19-ap-01132-CB    Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32           Desc
                           Main Document    Page 15 of 43

  Case 8:17-bk-12832-CB   Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                              3 of 7




                                                                    EXHIBIT 1, PAGE 14
                                                                    EXHIBIT 1, PAGE 29
Case 8:19-ap-01132-CB     Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08             Desc
                          Main Document    Page 31 of 149
  Case 8:19-ap-01132-CB    Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32           Desc
                           Main Document    Page 16 of 43

  Case 8:17-bk-12832-CB   Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                              4 of 7




                                                                    EXHIBIT 1, PAGE 15
                                                                    EXHIBIT 1, PAGE 30
Case 8:19-ap-01132-CB     Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08             Desc
                          Main Document    Page 32 of 149
  Case 8:19-ap-01132-CB    Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32           Desc
                           Main Document    Page 17 of 43

  Case 8:17-bk-12832-CB   Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                              5 of 7




                                                                    EXHIBIT 1, PAGE 16
                                                                    EXHIBIT 1, PAGE 31
Case 8:19-ap-01132-CB     Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08             Desc
                          Main Document    Page 33 of 149
  Case 8:19-ap-01132-CB    Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32           Desc
                           Main Document    Page 18 of 43

  Case 8:17-bk-12832-CB   Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                              6 of 7




                                                                    EXHIBIT 1, PAGE 17
                                                                    EXHIBIT 1, PAGE 32
Case 8:19-ap-01132-CB     Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08             Desc
                          Main Document    Page 34 of 149
  Case 8:19-ap-01132-CB    Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32           Desc
                           Main Document    Page 19 of 43

  Case 8:17-bk-12832-CB   Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                              7 of 7




                                                                    EXHIBIT 1, PAGE 18
                                                                    EXHIBIT 1, PAGE 33
Case 8:19-ap-01132-CB  Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08 Desc
                      Main Document     Page 35 of 149
Case 8:19-ap-01132-CB Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32 Desc
                      Main Document    Page 20 of 43




                                                       EXHIBIT 2
                                                     EXHIBIT 1, PAGE 34
Case 8:19-ap-01132-CB         Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                           Desc
                              Main Document    Page 36 of 149
  Case 8:19-ap-01132-CB         Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32                     Desc
                                Main Document    Page 21 of 43




   $150000.00                                                            June 27, 2017
                                                                         Newport Coast, California




                                SECURED PROMISSORY NOTE




         1.      PROMISE TO PAY. For value received, Maker promises to pay to Holder at
         Los Angeles, California, or at such other place as may be designated by Holder, the
         principal amount of One Hundred Fifty Thousand (150000.00) with interest accruing at
         an annual rate of Three percent (3%). Payment shall be made in immediately available
         funds in lawful money of the United States at any address designated by Holder.

         2.      PAYMENT SCHEDULE. No payments are due and owing until the maturity of
         this note, which is the earlier of June 1, 2033 or the day on which the real estate which is
         the security for this Note shall be sold or otherwise transferred to a third party by Maker.
         Upon maturity all accrued interest and the principal balance shall be due and payable in
         full.


         3.      PREPAYMENT. This Note may be prepaid in part or in full at any time without
         penalty.

        4.     DEFAULT INTEREST. In the event payment in full is not paid at maturity (a
        "Note Default"), without waiving any rights of Mal<er, then until payment in full iis
        received by the Holder, interest will accrue on the then unpaid principal balance of this
        Note at a default rate equal to Three percent (3.0%) per annum.


         5.      SECURITY. This Note is secured by a Deed of Trust securing real estate
         identified as 14 San Sovino, Newport Coast, California executed by Maker.

        6.     MODIFICATION AND WAIVER. The modification or waiver of any of
        Maker's obligations or Holder's rights under this Note must be contained in a writing
        signed by Holder. Holder may perform any of Holder's obligations or delay or fail to
        exercise any of its rights without causing a waiver of those obligations or rights against
        any co-borrower, guarantor, the Collateral or any other property securing the obligations.




                                                  1



                                                                            EXHIBIT 2, PAGE 19
                                                                             EXHIBIT 1, PAGE 35
Case 8:19-ap-01132-CB        Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                              Desc
                             Main Document    Page 37 of 149
  Case 8:19-ap-01132-CB        Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32                        Desc
                               Main Document    Page 22 of 43




         7.      SEVERABILITY.           If any prov1s1on of this Note is invalid, illegal or
         unenforceable, the validity, legality and enforceability of the remaining provisions shall
         not in any way be affected or impaired thereby.

        8.         NON-NEGOTIABILITY; NO ASSIGNMENT. This Note, and the obligations
        G..."}d right:; vf Maker a.ud the IIuldc;f hc;1c:w1uer, :shali be binding upon and inure to the
        benefit of Maker, the Holder, and their respective heirs, successors and permitted assigns.
        This Note is not negotiable or transferable by Holder. Holder may not assign this Note
        without Maker's prior written approval which may be withheld in Maker's unfettered
        discretion.


        9.       GOVERNING LAW; VENUE. This Note shall be governed by and construed in
        accordance with the laws of the State of California applicable to promissory notes made
        and performed in California and without regard to any choice of Jaw principles that could
        result in the application of another state's laws.


        10.     COLLECTION COSTS. If this Note is placed in the hands of an attorney for
        collection because of a Note Default by Mal(er, or to defend or enforce any of the
        Holder's rights hereunder (including the defense or enforcement of such rights in a
        bankruptcy proceeding), whether or not any litigation is commenced, the Maker will pay
        to the Holder hereof the Holder's reasonable attorneys' fees together with all court costs
        and other expenses paid by such Holder.

        11.    DELAYS. No delay or omission by Holder in exercising any right or remedy
        under this Note, or any other agreement executed in connection with this Note, shall
        operate as a waiver of the future exercise of that right or remedy or of any other rights or
        remedies under this Note or any other agreement executed in connection with this Note.

        12.   WAIVERS. Maker hereby waives presentment, demand for payment, notice of
        nonpayment, protest, notice of protest, notice of dishonor and all other notices in
        connection herewith and diligence in collecting this Note.

        13.     INTERPRETATION; CONSTRUCTION. The titles and captions in this Note
        are inserted for convenience only and in no way define, limit, extend or modify the scope
        or intent of this Note. Any reference to Holder in this Note shall include any successor to
        or permitted assignee of Holder. The term "or" is not exclusive, and the term "including"
        shall mean "including without limitation."

        14.    MISCELLANEOUS. This Note is subject to Section 2966 of the Civil Code,
        which provides that the Holder of this note shall give written notice to the Maker/trustor,



                                                  2



                                                                             EXHIBIT 2, PAGE 20
                                                                              EXHIBIT 1, PAGE 36
Case 8:19-ap-01132-CB     Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08     Desc
                          Main Document    Page 38 of 149
  Case 8:19-ap-01132-CB    Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32   Desc
                           Main Document    Page 23 of 43




   BY SIGNING BELOW, MAKER ACKNOWLEDGES THAT MAKER HAS READ,
   UNDERSTANDS AND AGREES TO THE PROVISIONS OF THIS NOTE, INCLUDING
   THE TERMS AND CONDITIONS SET OUT ABOVE, AND FURTHER
   ACKNOWLEDGES RECEIPT OF AN EXACT COPY OF THIS NOTE.


   HOLDER:                           MeiLing Su




   MAKER:                            Maggie Jia Liu, an individual




                                        4




                                                               EXHIBIT 2, PAGE 21
                                                                EXHIBIT 1, PAGE 37
Case 8:19-ap-01132-CB  Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08 Desc
                      Main Document     Page 39 of 149
Case 8:19-ap-01132-CB Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32 Desc
                      Main Document    Page 24 of 43




                                                       EXHIBIT 3
                                                     EXHIBIT 1, PAGE 38
Case 8:19-ap-01132-CB      Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08              Desc
                           Main Document    Page 40 of 149
  Case 8:19-ap-01132-CB     Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32           Desc
                            Main Document    Page 25 of 43
   Case 8:17-bk-12832-CB   Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                               4 of 7




                                                                     EXHIBIT 3, PAGE 22
                                                                      EXHIBIT 1, PAGE 39
Case 8:19-ap-01132-CB      Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08              Desc
                           Main Document    Page 41 of 149
  Case 8:19-ap-01132-CB     Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32           Desc
                            Main Document    Page 26 of 43
   Case 8:17-bk-12832-CB   Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                               5 of 7




                                                                     EXHIBIT 3, PAGE 23
                                                                      EXHIBIT 1, PAGE 40
Case 8:19-ap-01132-CB      Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08              Desc
                           Main Document    Page 42 of 149
  Case 8:19-ap-01132-CB     Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32           Desc
                            Main Document    Page 27 of 43
   Case 8:17-bk-12832-CB   Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                               6 of 7




                                                                     EXHIBIT 3, PAGE 24
                                                                      EXHIBIT 1, PAGE 41
Case 8:19-ap-01132-CB  Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08 Desc
                      Main Document     Page 43 of 149
Case 8:19-ap-01132-CB Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32 Desc
                      Main Document    Page 28 of 43




                                                       EXHIBIT 4
                                                     EXHIBIT 1, PAGE 42
Case 8:19-ap-01132-CB          Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                Desc
                               Main Document    Page 44 of 149
  Case 8:19-ap-01132-CB          Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32             Desc
                                 Main Document    Page 29 of 43
  Civil Case Access - Print Case Information                                         Page 1 of 15



  Case Summary:
  Case Id:     30-2015-00825301-CU-FR-CJC
  Case Title: YU HUO VS. MAGGIE LIU
  Case Type: FRAUD
  Filing Date: 12/15/2015
  Category: CIVIL - UNLIMITED
  Register Of Actions:
                                                                Filing    Filing
  ROA                             Docket                                         Document Select
                                                                Date      Party
           E-FILING TRANSACTION 3361474 RECEIVED ON
    1                                                    12/16/2015                NV
                        12/15/2015 01:13:25 PM.
    2       COMPLAINT FILED BY HUO, YU ON 12/15/2015     12/15/2015              13 pages
         CIVIL CASE COVER SHEET FILED BY HUO, YU ON
    3                                                    12/15/2015              2 pages
                               12/15/2015
         SUMMONS ISSUED AND FILED FILED BY HUO, YU
    4                                                    12/15/2015              1 pages
                             ON 12/15/2015
        PAYMENT RECEIVED BY FOR 194 - COMPLAINT OR
            OTHER 1ST PAPER IN THE AMOUNT OF 435.00,
    5                                                    12/16/2015              1 pages
          TRANSACTION NUMBER 11892865 AND RECEIPT
                          NUMBER 11717076.
         CASE ASSIGNED TO JUDICIAL OFFICER SCHULTE,
    6                                                    12/15/2015              1 pages
                         MARY ON 12/15/2015.
          CASE MANAGEMENT CONFERENCE SCHEDULED
    7    FOR 04/13/2016 AT 08:45:00 AM IN C21 AT CENTRAL 01/11/2016              2 pages
                           JUSTICE CENTER.
           E-FILING TRANSACTION 3379092 RECEIVED ON
    8                                                    02/11/2016                NV
                        02/08/2016 07:13:08 PM.
         PROOF OF SERVICE OF SUMMONS FILED BY HUO,
    9                                                    02/08/2016              1 pages
                           YU ON 02/08/2016
        REQUEST FOR ENTRY OF DEFAULT FILED BY HUO,
   10                                                    02/08/2016              2 pages
                           YU ON 02/08/2016
          PROPOSED STIPULATION AND ORDER RECEIVED
   11                                                    03/09/2016              3 pages
                             ON 03/09/2016
        ORDER - OTHER (TO SET ASIDE DEFAULT) FILED BY
   12                                                    03/10/2016              3 pages
                      LIU, MAGGIE ON 03/10/2016
           E-FILING TRANSACTION 4515280 RECEIVED ON
   14                                                    03/11/2016                NV
                        03/09/2016 04:37:45 PM.
          PROPOSED STIPULATION AND ORDER RECEIVED
   15                                                    03/09/2016              3 pages
                             ON 03/09/2016.
           PAYMENT RECEIVED BY AMERICANLEGALNET
            FOR 195 - ANSWER OR OTHER 1ST PAPER, 195 -
         ANSWER OR OTHER 1ST PAPER, 195 - ANSWER OR
   16                                                    03/11/2016              1 pages
           OTHER 1ST PAPER IN THE AMOUNT OF 1,305.00,
          TRANSACTION NUMBER 11934769 AND RECEIPT
                          NUMBER 11758954.
              E-FILING TRANSACTION NUMBER 4515281
   17                                                    03/11/2016              1 pages
                              REJECTED.



  https://ocapps.occourts.org/civilwebShoppingNS/PrintCase.do                           7/3/2019
                                                                    EXHIBIT 4, PAGE 25
                                                                         EXHIBIT 1, PAGE 43
Case 8:19-ap-01132-CB          Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                Desc
                               Main Document    Page 45 of 149
  Case 8:19-ap-01132-CB          Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32             Desc
                                 Main Document    Page 30 of 43
  Civil Case Access - Print Case Information                                         Page 2 of 15



                                                                Filing    Filing
  ROA                             Docket                                         Document Select
                                                                Date      Party
         CLERK'S CERTIFICATE OF MAILING/ELECTRONIC
   18                                                    03/15/2016              4 pages
                              SERVICE
          E-FILING TRANSACTION 3391438 RECEIVED ON
   19                                                    03/16/2016                NV
                       03/15/2016 02:57:55 PM.
         ANSWER TO COMPLAINT FILED BY LIU, ALICE ON
   20                                                    03/15/2016              8 pages
                              03/15/2016
        ANSWER TO COMPLAINT FILED BY LIU, CHRISTIAN
   21                                                    03/15/2016              8 pages
                            ON 03/15/2016
          E-FILING TRANSACTION 4520422 RECEIVED ON
   22                                                    03/22/2016                NV
                       03/21/2016 03:16:59 PM.
         ANSWER TO COMPLAINT FILED BY LIU, MAGGIE
   23                                                    03/21/2016              8 pages
                            ON 03/21/2016
          CROSS-COMPLAINT FILED BY LIU, MAGGIE ON
   24                                                    03/21/2016              6 pages
                              03/21/2016
          E-FILING TRANSACTION 4526369 RECEIVED ON
   25                                                    04/01/2016                NV
                       03/31/2016 02:09:54 PM.
         CASE MANAGEMENT STATEMENT FILED BY HUO,
   26                                                    04/01/2016              6 pages
                          YU ON 04/01/2016
          E-FILING TRANSACTION 2453925 RECEIVED ON
   27                                                    04/11/2016                NV
                       04/08/2016 06:43:09 PM.
           NOTICE OF APPLICATION AND HEARING FOR
   28        RIGHT TO ATTACH ORDER AND WRITS OF          04/08/2016              4 pages
          ATTACHMENT FILED BY HUO, YU ON 04/08/2016
        APPLICATION FOR RIGHT TO ATTACHMENT ORDER
   29          TEMPORARY PROTECTIVE ORDER ETC            04/08/2016              12 pages
         (ATTACHMENT) FILED BY HUO, YU ON 04/08/2016
          MEMORANDUM OF POINTS AND AUTHORITIES
   30                                                    04/08/2016              7 pages
                  FILED BY HUO, YU ON 04/08/2016
         RIGHT TO ATTACH ORDER AFTER HEARING AND
   31   ORDER FOR ISSUANCE OF WRIT OF ATTACHMENT 04/08/2016                      3 pages
                      RECEIVED ON 04/08/2016.
            PAYMENT RECEIVED BY INTRESYS FOR 36 -
        MOTION OR OTHER (NOT 1ST) PAPER REQUIRING A
   32                                                    04/11/2016              1 pages
        HEARING IN THE AMOUNT OF 60.00, TRANSACTION
        NUMBER 11949300 AND RECEIPT NUMBER 11773453.
        APPLICATION FOR RIGHT TO ATTACH ORDER/WRIT
   33    OF ATTACHMENT SCHEDULED FOR 05/12/2016 AT 04/11/2016                      NV
         01:30:00 PM IN C21 AT CENTRAL JUSTICE CENTER.
          E-FILING TRANSACTION 3401839 RECEIVED ON
   34                                                    04/11/2016                NV
                       04/11/2016 05:07:53 PM.
         CASE MANAGEMENT STATEMENT FILED BY LIU,
   35                                                    04/11/2016              6 pages
        MAGGIE; LIU, ALICE; LIU, CHRISTIAN ON 04/11/2016
          E-FILING TRANSACTION 4531569 RECEIVED ON
   36                                                    04/11/2016                NV
                       04/11/2016 05:53:28 PM.
   37                                                    04/11/2016              6 pages



  https://ocapps.occourts.org/civilwebShoppingNS/PrintCase.do                           7/3/2019
                                                                    EXHIBIT 4, PAGE 26
                                                                         EXHIBIT 1, PAGE 44
Case 8:19-ap-01132-CB          Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                Desc
                               Main Document    Page 46 of 149
  Case 8:19-ap-01132-CB          Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32             Desc
                                 Main Document    Page 31 of 43
  Civil Case Access - Print Case Information                                         Page 3 of 15



                                                                Filing    Filing
  ROA                             Docket                                         Document Select
                                                                Date      Party
          CASE MANAGEMENT STATEMENT FILED BY LIU,
            MAGGIE; LIU, ALICE; YAN, HUI ON 04/11/2016
        JURY TRIAL SCHEDULED FOR 02/27/2017 AT 09:00:00
   38                                                   04/13/2016                 NV
             AM IN C21 AT CENTRAL JUSTICE CENTER.
             MANDATORY SETTLEMENT CONFERENCE
   39    SCHEDULED FOR 12/09/2016 AT 08:30:00 AM IN C21 04/13/2016                 NV
                   AT CENTRAL JUSTICE CENTER.
         THE JURY TRIAL IS SCHEDULED FOR 02/27/2017 AT
   40                                                   04/13/2016                 NV
                   09:00 AM IN DEPARTMENT C21.
         THE MANDATORY SETTLEMENT CONFERENCE IS
   41        SCHEDULED FOR 12/09/2016 AT 08:30 AM IN    04/13/2016                 NV
                         DEPARTMENT C21.
           MINUTES FINALIZED FOR CASE MANAGEMENT
   42                                                   04/13/2016               1 pages
                CONFERENCE 04/13/2016 08:45:00 AM.
        PAYMENT FOR 195 - ANSWER OR OTHER 1ST PAPER,
        195 - ANSWER OR OTHER 1ST PAPER, 195 - ANSWER
   43      OR OTHER 1ST PAPER, TRANSACTION NUMBER 04/27/2016                     1 pages
         11934769 IN THE AMOUNT OF 1,305.00 VOIDED DUE
                              TO OTHER.
   44        NOTICE OF FEES DUE ELECTRONIC FILING       04/27/2016               2 pages
           R#11758954 VOIDED DUE TO NON-PAYMENT OF
   45                                                   04/27/2016                 NV
         E-FILING #4515280. NOTICE OF FEES DUE MAILED.
           E-FILING TRANSACTION 4539918 RECEIVED ON
   46                                                   05/03/2016                 NV
                        04/28/2016 03:08:06 PM.
         NOTICE OF PENDENCY OF ACTION FILED BY HUO,
   47                                                   04/28/2016               5 pages
                           YU ON 04/28/2016
        ANSWER TO CROSS-COMPLAINT FILED BY HUO, YU
   48                                                   04/28/2016               7 pages
                             ON 04/28/2016
           E-FILING TRANSACTION 4543486 RECEIVED ON
   49                                                   05/06/2016                 NV
                        05/05/2016 09:38:58 PM.
          OPPOSITION FILED BY LIU, MAGGIE; LIU, ALICE;
   50                                                   05/05/2016               36 pages
            LIU, CHRISTIAN; LIU, MAGGIE ON 05/05/2016
           OBJECTION FILED BY LIU, MAGGIE; LIU, ALICE;
   51                                                   05/05/2016               3 pages
            LIU, CHRISTIAN; LIU, MAGGIE ON 05/05/2016
           E-FILING TRANSACTION 1321204 RECEIVED ON
   52                                                   05/09/2016                 NV
                        05/09/2016 03:50:10 PM.
          PROOF OF SERVICE FILED BY LIU, MAGGIE; LIU,
   53                                                   05/09/2016               2 pages
                ALICE; LIU, CHRISTIAN ON 05/09/2016
          PROPOSED STIPULATION AND ORDER RECEIVED
   54                                                   05/10/2016               3 pages
                             ON 05/10/2016
   55     PAYMENT RECEIVED BY THE KARLIN LAW FIRM 05/10/2016                     1 pages
         LLP FOR 195 - ANSWER OR OTHER 1ST PAPER, 195 -
         ANSWER OR OTHER 1ST PAPER, 195 - ANSWER OR
           OTHER 1ST PAPER IN THE AMOUNT OF 1,305.00,




  https://ocapps.occourts.org/civilwebShoppingNS/PrintCase.do                           7/3/2019
                                                                    EXHIBIT 4, PAGE 27
                                                                         EXHIBIT 1, PAGE 45
Case 8:19-ap-01132-CB          Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                Desc
                               Main Document    Page 47 of 149
  Case 8:19-ap-01132-CB          Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32             Desc
                                 Main Document    Page 32 of 43
  Civil Case Access - Print Case Information                                         Page 4 of 15



                                                                Filing    Filing
  ROA                             Docket                                         Document Select
                                                                Date      Party
          TRANSACTION NUMBER 11964850 AND RECEIPT
                           NUMBER 11788995.
         PROPOSED STIPULATION AND ORDER RECEIVED
   56                                                  05/10/2016                4 pages
                              ON 05/10/2016
        APPLICATION FOR RIGHT TO ATTACH ORDER/WRIT
   57    OF ATTACHMENT SCHEDULED FOR 05/19/2016 AT 05/10/2016                      NV
         01:30:00 PM IN C21 AT CENTRAL JUSTICE CENTER.
           E-FILING TRANSACTION 4545619 RECEIVED ON
   58                                                  05/10/2016                  NV
                         05/10/2016 06:38:57 PM.
   59     REPLY - OTHER FILED BY HUO, YU ON 05/10/2016 05/10/2016                7 pages
              E-FILING TRANSACTION NUMBER 3411959
   60                                                  05/11/2016                1 pages
                               REJECTED.
           E-FILING TRANSACTION 2461444 RECEIVED ON
   61                                                  05/11/2016                  NV
                        05/10/2016 11:32:48 AM.
        STIPULATION AND ORDER (CONTINUING HEARING)
   62                                                  05/10/2016                4 pages
                    FILED BY HUO, YU ON 05/10/2016
             PAYMENT RECEIVED BY INTRESYS FOR 37 -
           STIPULATION AND ORDER IN THE AMOUNT OF
   63                                                  05/11/2016                1 pages
             20.00, TRANSACTION NUMBER 11965683 AND
                      RECEIPT NUMBER 11789828.
           E-FILING TRANSACTION 1322156 RECEIVED ON
   64                                                  05/16/2016                  NV
                         05/13/2016 02:59:51 PM.
            REPLY TO OPPOSITION FILED BY HUO, YU ON
   65                                                  05/13/2016                43 pages
                                05/13/2016
   66        RESPONSE FILED BY HUO, YU ON 05/13/2016   05/13/2016                5 pages
   67        RESPONSE FILED BY HUO, YU ON 05/13/2016   05/13/2016                6 pages
           PAYMENT RECEIVED BY LAW OFF OF PARK &
            ZHENG FOR 209 - ADVANCED JURY FEE (NON-
   68         REFUNDABLE) IN THE AMOUNT OF 150.00,     05/19/2016                1 pages
          TRANSACTION NUMBER 11970247 AND RECEIPT
                           NUMBER 11794403.
        MINUTES FINALIZED FOR APPLICATION FOR RIGHT
   69        TO ATTACH ORDER/WRIT OF ATTACHMENT        05/20/2016                2 pages
                         05/19/2016 01:30:00 PM.
           E-FILING TRANSACTION 2464426 RECEIVED ON
   70                                                  05/20/2016                  NV
                        05/20/2016 10:25:27 AM.
          NOTICE OF RULING FILED BY LIU, MAGGIE; LIU,
   71                                                  05/20/2016                3 pages
                 ALICE; LIU, CHRISTIAN ON 05/20/2016
           E-FILING TRANSACTION 4551278 RECEIVED ON
   72                                                  05/26/2016                  NV
                        05/23/2016 11:06:10 AM.
         REQUEST FOR DISMISSAL FILED BY LIU, MAGGIE
   73                                                  05/23/2016                3 pages
                              ON 05/23/2016
         CROSS-COMPLAINT DISPOSED WITH DISPOSITION
   74                                                  05/23/2016                  NV
                     OF REQUEST FOR DISMISSAL.




  https://ocapps.occourts.org/civilwebShoppingNS/PrintCase.do                           7/3/2019
                                                                    EXHIBIT 4, PAGE 28
                                                                         EXHIBIT 1, PAGE 46
Case 8:19-ap-01132-CB          Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                Desc
                               Main Document    Page 48 of 149
  Case 8:19-ap-01132-CB          Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32             Desc
                                 Main Document    Page 33 of 43
  Civil Case Access - Print Case Information                                         Page 5 of 15



                                                                  Filing Filing
  ROA                             Docket                                         Document Select
                                                                   Date    Party
   75      PAYMENT FOR 37 - STIPULATION AND ORDER,              06/03/2016        1 pages
        TRANSACTION NUMBER 11965683 IN THE AMOUNT
                   OF 20.00 VOIDED DUE TO OTHER.
        RECEIPT# 11789828 VOIDED DUE TO NON-PAYMENT
   76       OF E-FILING# 2461444. NOTICE OF FEES DUE    06/03/2016                  NV
                               MAILED.
   77        NOTICE OF FEES DUE ELECTRONIC FILING       06/03/2016                1 pages
         PAYMENT RECEIVED BY ZHENG, YALAN FOR 37 -
          STIPULATION AND ORDER IN THE AMOUNT OF
   78                                                   06/09/2016                1 pages
            20.00, TRANSACTION NUMBER 11980819 AND
                     RECEIPT NUMBER 11804899.
          E-FILING TRANSACTION 3432105 RECEIVED ON
   79                                                   07/07/2016                  NV
                        07/06/2016 02:19:35 PM.
        MOTION TO BE RELIEVED AS COUNSEL OF RECORD
   80                                                   07/06/2016                4 pages
                FILED BY LIU, MAGGIE ON 07/06/2016
          DECLARATION IN SUPPORT OF MOTION TO BE
   81   RELIEVED AS COUNSEL FILED BY LIU, MAGGIE ON 07/06/2016                    4 pages
                               07/06/2016
          ORDER GRANTING ATTORNEYS MOTION TO BE
   82                                                   07/06/2016                2 pages
         RELIEVED AS COUNSEL RECEIVED ON 07/06/2016.
        MOTION TO BE RELIEVED AS COUNSEL OF RECORD
   83                                                   07/06/2016                4 pages
               FILED BY LIU, CHRISTIAN ON 07/06/2016
          DECLARATION IN SUPPORT OF MOTION TO BE
   84   RELIEVED AS COUNSEL FILED BY LIU, CHRISTIAN 07/06/2016                    4 pages
                             ON 07/06/2016
          ORDER GRANTING ATTORNEYS MOTION TO BE
   85                                                   07/06/2016                2 pages
         RELIEVED AS COUNSEL RECEIVED ON 07/06/2016.
        MOTION TO BE RELIEVED AS COUNSEL OF RECORD
   86                                                   07/06/2016                4 pages
                  FILED BY LIU, ALICE ON 07/06/2016
          DECLARATION IN SUPPORT OF MOTION TO BE
   87    RELIEVED AS COUNSEL FILED BY LIU, ALICE ON 07/06/2016                    4 pages
                               07/06/2016
          ORDER GRANTING ATTORNEYS MOTION TO BE
   88                                                   07/06/2016                2 pages
         RELIEVED AS COUNSEL RECEIVED ON 07/06/2016.
          PAYMENT RECEIVED BY AMERICANLEGALNET
           FOR 36 - MOTION OR OTHER (NOT 1ST) PAPER
         REQUIRING A HEARING, 36 - MOTION OR OTHER
           (NOT 1ST) PAPER REQUIRING A HEARING, 36 -
   89                                                   07/07/2016                1 pages
        MOTION OR OTHER (NOT 1ST) PAPER REQUIRING A
                HEARING IN THE AMOUNT OF 180.00,
          TRANSACTION NUMBER 11994879 AND RECEIPT
                          NUMBER 11818984.
        MOTION TO BE RELIEVED AS COUNSEL OF RECORD
   90    SCHEDULED FOR 08/04/2016 AT 01:30:00 PM IN C21 07/07/2016                  NV
                    AT CENTRAL JUSTICE CENTER.




  https://ocapps.occourts.org/civilwebShoppingNS/PrintCase.do                            7/3/2019
                                                                      EXHIBIT 4, PAGE 29
                                                                       EXHIBIT 1, PAGE 47
Case 8:19-ap-01132-CB          Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08          Desc
                               Main Document    Page 49 of 149
  Case 8:19-ap-01132-CB          Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32      Desc
                                 Main Document    Page 34 of 43
  Civil Case Access - Print Case Information                                   Page 6 of 15



                                                            Filing Filing
  ROA                             Docket                                   Document Select
                                                             Date    Party
   91    MOTION TO BE RELIEVED AS COUNSEL OF RECORD 07/07/2016                 NV
           SCHEDULED FOR 08/04/2016 AT 01:30:00 PM IN C21
                    AT CENTRAL JUSTICE CENTER.
         MOTION TO BE RELIEVED AS COUNSEL OF RECORD
   92      SCHEDULED FOR 08/04/2016 AT 01:30:00 PM IN C21 07/07/2016           NV
                    AT CENTRAL JUSTICE CENTER.
             E-FILING TRANSACTION 2475896 RECEIVED ON
   93                                                     07/08/2016           NV
                        07/06/2016 02:53:02 PM.
              SUBSTITUTION OF ATTORNEY FILED BY LIU,
   94                                                     07/06/2016         2 pages
                        MAGGIE ON 07/06/2016
              SUBSTITUTION OF ATTORNEY FILED BY LIU,
   95                                                     07/06/2016         2 pages
                       CHRISTIAN ON 07/06/2016
         SUBSTITUTION OF ATTORNEY FILED BY LIU, ALICE
   96                                                     07/06/2016         2 pages
                             ON 07/06/2016
               E-FILING TRANSACTION NUMBER 2476729
   97                                                     07/12/2016         1 pages
                              REJECTED.
               E-FILING TRANSACTION NUMBER 4573695
   98                                                     07/12/2016         1 pages
                              REJECTED.
               E-FILING TRANSACTION NUMBER 2476731
   99                                                     07/12/2016         1 pages
                              REJECTED.
             E-FILING TRANSACTION 3434729 RECEIVED ON
   100                                                    07/13/2016           NV
                        07/13/2016 02:10:50 PM.
            NOTICE OF WITHDRAWAL OF MOTION FILED BY
   101                                                    07/13/2016         4 pages
                      LIU, MAGGIE ON 07/13/2016
              MINUTES FINALIZED FOR CHAMBERS WORK
   108                                                    07/20/2016         1 pages
                        07/20/2016 11:05:00 AM.
           CLERK'S CERTIFICATE OF MAILING/ELECTRONIC
   109                                                    07/20/2016         2 pages
                               SERVICE
             E-FILING TRANSACTION 2486391 RECEIVED ON
   110                                                    08/19/2016           NV
                        08/17/2016 11:44:25 AM.
                   MOTION TO COMPEL ANSWERS TO
   111    INTERROGATORIES (FORM) FILED BY HUO, YU ON 08/17/2016             21 pages
                               08/17/2016
                   MOTION TO COMPEL ANSWERS TO
   112     INTERROGATORIES (SPECIAL) FILED BY HUO, YU 08/17/2016            17 pages
                             ON 08/17/2016
         MOTION TO COMPEL PRODUCTION/INSPECTION OF
   113      DOCUMENTS OR THINGS FILED BY HUO, YU ON 08/17/2016              17 pages
                               08/17/2016
         MOTION TO DEEM ANSWERS ADMITTED FILED BY
   114                                                    08/17/2016        15 pages
                        HUO, YU ON 08/17/2016
   115        PAYMENT RECEIVED BY INTRESYS FOR 36 -       08/19/2016         1 pages
         MOTION OR OTHER (NOT 1ST) PAPER REQUIRING A
         HEARING, 36 - MOTION OR OTHER (NOT 1ST) PAPER
            REQUIRING A HEARING, 36 - MOTION OR OTHER



  https://ocapps.occourts.org/civilwebShoppingNS/PrintCase.do                     7/3/2019
                                                                  EXHIBIT 4, PAGE 30
                                                                   EXHIBIT 1, PAGE 48
Case 8:19-ap-01132-CB          Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                   Desc
                               Main Document    Page 50 of 149
  Case 8:19-ap-01132-CB          Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32               Desc
                                 Main Document    Page 35 of 43
  Civil Case Access - Print Case Information                                            Page 7 of 15



                                                                  Filing     Filing
  ROA                             Docket                                            Document Select
                                                                  Date       Party
            (NOT 1ST) PAPER REQUIRING A HEARING, 36 -
            MOTION OR OTHER (NOT IN THE AMOUNT OF
            240.00, TRANSACTION NUMBER 12017430 AND
                      RECEIPT NUMBER 11841497.
              MOTION TO COMPEL ANSWERS TO FORM
   116   INTERROGATORIES SCHEDULED FOR 09/15/2016 AT            08/19/2016            NV
                        01:30:00 PM IN C21 AT .
             MOTION TO COMPEL ANSWERS TO SPECIAL
   117   INTERROGATORIES SCHEDULED FOR 09/15/2016 AT            08/19/2016            NV
                        01:30:00 PM IN C21 AT .
           MOTION TO COMPEL PRODUCTION SCHEDULED
   118                                                          08/19/2016            NV
               FOR 09/15/2016 AT 01:30:00 PM IN C21 AT .
          MOTION TO DEEM FACTS ADMITTED SCHEDULED
   119                                                          08/19/2016            NV
               FOR 09/15/2016 AT 01:30:00 PM IN C21 AT .
           E-FILING TRANSACTION 2491034 RECEIVED ON
   120                                                          09/06/2016            NV
                        09/06/2016 10:55:29 AM.
   121    OPPOSITION FILED BY LIU, MAGGIE ON 09/06/2016         09/06/2016          7 pages
   122    OPPOSITION FILED BY LIU, MAGGIE ON 09/06/2016         09/06/2016          7 pages
   123    OPPOSITION FILED BY LIU, MAGGIE ON 09/06/2016         09/06/2016          7 pages
   124    OPPOSITION FILED BY LIU, MAGGIE ON 09/06/2016         09/06/2016          7 pages
           E-FILING TRANSACTION 3455296 RECEIVED ON
   125                                                          09/08/2016            NV
                        09/08/2016 05:13:08 PM.
            REPLY TO OPPOSITION FILED BY HUO, YU ON
   126                                                          09/08/2016          9 pages
                               09/08/2016
            REPLY TO OPPOSITION FILED BY HUO, YU ON
   127                                                          09/08/2016          9 pages
                               09/08/2016
            REPLY TO OPPOSITION FILED BY HUO, YU ON
   128                                                          09/08/2016          9 pages
                               09/08/2016
           E-FILING TRANSACTION 4600125 RECEIVED ON
   129                                                          09/13/2016            NV
                        09/01/2016 01:44:57 PM.
             SUBSTITUTION OF ATTORNEY FILED BY LIU,
   130                                                          09/01/2016          3 pages
                        MAGGIE ON 09/01/2016
              MOTION TO COMPEL ANSWERS TO FORM
   131   INTERROGATORIES SCHEDULED FOR 10/20/2016 AT            09/15/2016            NV
          01:30:00 PM IN C21 AT CENTRAL JUSTICE CENTER.
             MOTION TO COMPEL ANSWERS TO SPECIAL
   132   INTERROGATORIES SCHEDULED FOR 10/20/2016 AT            09/15/2016            NV
          01:30:00 PM IN C21 AT CENTRAL JUSTICE CENTER.
           MOTION TO COMPEL PRODUCTION SCHEDULED
   133    FOR 10/20/2016 AT 01:30:00 PM IN C21 AT CENTRAL       09/15/2016            NV
                           JUSTICE CENTER.
          MOTION TO DEEM FACTS ADMITTED SCHEDULED
   134    FOR 10/20/2016 AT 01:30:00 PM IN C21 AT CENTRAL       09/15/2016            NV
                           JUSTICE CENTER.




  https://ocapps.occourts.org/civilwebShoppingNS/PrintCase.do                              7/3/2019
                                                                      EXHIBIT 4, PAGE 31
                                                                           EXHIBIT 1, PAGE 49
Case 8:19-ap-01132-CB          Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                Desc
                               Main Document    Page 51 of 149
  Case 8:19-ap-01132-CB          Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32             Desc
                                 Main Document    Page 36 of 43
  Civil Case Access - Print Case Information                                         Page 8 of 15



                                                                  Filing Filing
  ROA                             Docket                                         Document Select
                                                                   Date    Party
   135         MOTION TO COMPEL ANSWERS TO FORM                 09/15/2016          NV
          INTERROGATORIES CONTINUED TO 10/20/2016 AT
                    01:30 PM IN THIS DEPARTMENT.
              MOTION TO COMPEL ANSWERS TO SPECIAL
   136    INTERROGATORIES CONTINUED TO 10/20/2016 AT 09/15/2016                     NV
                    01:30 PM IN THIS DEPARTMENT.
         MOTION TO COMPEL PRODUCTION CONTINUED TO
   137                                                   09/15/2016                 NV
             10/20/2016 AT 01:30 PM IN THIS DEPARTMENT.
          MOTION TO DEEM FACTS ADMITTED CONTINUED
   138                                                   09/15/2016                 NV
           TO 10/20/2016 AT 01:30 PM IN THIS DEPARTMENT.
             MINUTES FINALIZED FOR MULTIPLE EVENTS
   139                                                   09/15/2016               2 pages
                         09/15/2016 01:30:00 PM.
             MINUTES FINALIZED FOR MULTIPLE EVENTS
   140                                                   10/20/2016               2 pages
                         10/20/2016 01:30:00 PM.
   141        PROPOSED ORDER RECEIVED ON 10/27/2016      10/27/2016               2 pages
            E-FILING TRANSACTION 2504830 RECEIVED ON
   142                                                   10/27/2016                 NV
                         10/27/2016 12:29:47 PM.
          PROPOSED ORDER (COVER SHEET) (ELECTRONIC
   143                                                   10/27/2016               4 pages
               FILING) FILED BY HUO, YU ON 10/27/2016
            E-FILING TRANSACTION 4627155 RECEIVED ON
   144                                                   10/28/2016                 NV
                         10/27/2016 12:29:56 PM.
         ORDER - OTHER (RE: MOTIONS TO COMPEL) FILED
   145                                                   10/28/2016               2 pages
                       BY HUO, YU ON 10/28/2016
            E-FILING TRANSACTION 4643435 RECEIVED ON
   146                                                   12/02/2016                 NV
                         12/02/2016 10:58:45 AM.
              MANDATORY SETTLEMENT CONFERENCE
   147                                                   12/02/2016                 NA
                 STATEMENT RECEIVED ON 12/02/2016.
                MINUTES FINALIZED FOR MANDATORY
   148                                                   12/09/2016               1 pages
         SETTLEMENT CONFERENCE 12/09/2016 08:30:00 AM.
            E-FILING TRANSACTION 3492236 RECEIVED ON
   149                                                   12/27/2016                 NV
                         12/21/2016 12:54:09 PM.
         MOTION TO BE RELIEVED AS COUNSEL OF RECORD
   150                                                   12/21/2016               3 pages
                 FILED BY LIU, MAGGIE ON 12/21/2016
            DECLARATION IN SUPPORT OF MOTION TO BE
   151   RELIEVED AS COUNSEL FILED BY LIU, MAGGIE ON 12/21/2016                   3 pages
                                12/21/2016
           ORDER GRANTING ATTORNEYS MOTION TO BE
   152                                                   12/21/2016               3 pages
          RELIEVED AS COUNSEL RECEIVED ON 12/21/2016.
             PAYMENT RECEIVED BY ONELEGAL FOR 36 -
         MOTION OR OTHER (NOT 1ST) PAPER REQUIRING A
   153                                                   12/27/2016               1 pages
         HEARING IN THE AMOUNT OF 60.00, TRANSACTION
         NUMBER 12082401 AND RECEIPT NUMBER 11906369.
         MOTION TO BE RELIEVED AS COUNSEL OF RECORD
   154    SCHEDULED FOR 01/12/2017 AT 01:30:00 PM IN C21 12/27/2016                 NV
                     AT CENTRAL JUSTICE CENTER.



  https://ocapps.occourts.org/civilwebShoppingNS/PrintCase.do                            7/3/2019
                                                                      EXHIBIT 4, PAGE 32
                                                                       EXHIBIT 1, PAGE 50
Case 8:19-ap-01132-CB          Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                Desc
                               Main Document    Page 52 of 149
  Case 8:19-ap-01132-CB          Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32             Desc
                                 Main Document    Page 37 of 43
  Civil Case Access - Print Case Information                                         Page 9 of 15



                                                                  Filing Filing
  ROA                             Docket                                         Document Select
                                                                   Date    Party
   155     E-FILING TRANSACTION 3495547 RECEIVED ON             01/04/2017          NV
                        01/04/2017 11:27:15 AM.
   156      OPPOSITION FILED BY HUO, YU ON 01/04/2017     01/04/2017             15 pages
         MINUTES FINALIZED FOR MOTION TO BE RELIEVED
   157                                                    01/12/2017              1 pages
           AS COUNSEL OF RECORD 01/12/2017 01:30:00 PM.
           E-FILING TRANSACTION 3498564 RECEIVED ON
   158                                                    01/13/2017                NV
                        01/12/2017 10:13:10 AM.
             SUBSTITUTION OF ATTORNEY FILED BY LIU,
   159                                                    01/12/2017              3 pages
                        MAGGIE ON 01/12/2017
              E-FILING TRANSACTION NUMBER 4661281
   160                                                    01/13/2017              1 pages
                              REJECTED.
             MOTION TO CONTINUE TRIAL FILED BY LIU,
   161                                                    01/19/2017             11 pages
                        MAGGIE ON 01/19/2017
            PAYMENT RECEIVED BY FOR 36 - MOTION OR
         OTHER (NOT 1ST) PAPER REQUIRING A HEARING IN
   162                                                    01/19/2017              1 pages
           THE AMOUNT OF 60.00, TRANSACTION NUMBER
              12093192 AND RECEIPT NUMBER 11917171.
         MOTION FOR CONTINUANCE OF TRIAL SCHEDULED
   163    FOR 02/23/2017 AT 01:30:00 PM IN C21 AT CENTRAL 01/19/2017                NV
                          JUSTICE CENTER.
           E-FILING TRANSACTION 2529474 RECEIVED ON
   164                                                    02/08/2017                NV
                        02/08/2017 04:15:51 PM.
   165      OPPOSITION FILED BY HUO, YU ON 02/08/2017     02/08/2017             19 pages
           E-FILING TRANSACTION 4682386 RECEIVED ON
   166                                                    02/23/2017                NV
                        02/22/2017 10:10:47 PM.
             SUBSTITUTION OF ATTORNEY FILED BY LIU,
   167                                                    02/22/2017              2 pages
                        MAGGIE ON 02/22/2017
               MINUTES FINALIZED FOR MOTION FOR
   168                                                    02/23/2017              1 pages
           CONTINUANCE OF TRIAL 02/23/2017 01:30:00 PM.
           E-FILING TRANSACTION 3514862 RECEIVED ON
   169                                                    02/24/2017                NV
                        02/24/2017 01:09:04 PM.
   170      EXHIBIT LIST FILED BY HUO, YU ON 02/24/2017 02/24/2017                5 pages
   171     WITNESS LIST FILED BY HUO, YU ON 02/24/2017 02/24/2017                 2 pages
           E-FILING TRANSACTION 4683725 RECEIVED ON
   172                                                    02/27/2017                NV
                        02/24/2017 04:48:04 PM.
   173      TRIAL BRIEF FILED BY HUO, YU ON 02/24/2017    02/24/2017             12 pages
   174      TRIAL BRIEF FILED BY HUO, YU ON 02/24/2017    02/24/2017             26 pages
         JURY TRIAL SCHEDULED FOR 02/28/2017 AT 09:00:00
   175                                                    02/27/2017                NV
              AM IN C21 AT CENTRAL JUSTICE CENTER.
         JURY TRIAL CONTINUED TO 02/28/2017 AT 09:00 AM
   176                                                    02/27/2017                NV
                       IN THIS DEPARTMENT.
           MINUTES FINALIZED FOR JURY TRIAL 02/27/2017
   177                                                    03/01/2017              1 pages
                             09:00:00 AM.
   178                                                    02/28/2017                NV




  https://ocapps.occourts.org/civilwebShoppingNS/PrintCase.do                            7/3/2019
                                                                      EXHIBIT 4, PAGE 33
                                                                       EXHIBIT 1, PAGE 51
Case 8:19-ap-01132-CB          Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                   Desc
                               Main Document    Page 53 of 149
  Case 8:19-ap-01132-CB          Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32                Desc
                                 Main Document    Page 38 of 43
  Civil Case Access - Print Case Information                                          Page 10 of 15



                                                                  Filing     Filing
  ROA                             Docket                                            Document Select
                                                                  Date       Party
            COURT TRIAL SCHEDULED FOR 03/01/2017 AT
          09:00:00 AM IN C21 AT CENTRAL JUSTICE CENTER.
         JURY TRIAL CONTINUED TO 03/01/2017 AT 09:00 AM
   179                                                          02/28/2017            NV
                        IN THIS DEPARTMENT.
           MINUTES FINALIZED FOR JURY TRIAL 02/28/2017
   180                                                          03/01/2017          1 pages
                              09:00:00 AM.
            COURT TRIAL SCHEDULED FOR 03/02/2017 AT
   181                                                          03/01/2017            NV
          09:00:00 AM IN C21 AT CENTRAL JUSTICE CENTER.
          COURT TRIAL CONTINUED TO 03/02/2017 AT 09:00
   182                                                          03/01/2017            NV
                      AM IN THIS DEPARTMENT.
          MINUTES FINALIZED FOR COURT TRIAL 03/01/2017
   183                                                          03/03/2017          1 pages
                              09:00:00 AM.
            COURT TRIAL SCHEDULED FOR 03/06/2017 AT
   184                                                          03/02/2017            NV
          09:00:00 AM IN C21 AT CENTRAL JUSTICE CENTER.
          COURT TRIAL CONTINUED TO 03/06/2017 AT 09:00
   185                                                          03/02/2017            NV
                      AM IN THIS DEPARTMENT.
          MINUTES FINALIZED FOR COURT TRIAL 03/02/2017
   186                                                          03/03/2017          1 pages
                              09:00:00 AM.
          CLERK'S CERTIFICATE OF MAILING/ELECTRONIC
   187                                                          03/03/2017          2 pages
                                SERVICE
           E-FILING TRANSACTION 2533654 RECEIVED ON
   188                                                          03/03/2017            NV
                         02/24/2017 04:24:07 PM.
             SUBSTITUTION OF ATTORNEY FILED BY LIU,
   189                                                          02/24/2017          2 pages
                        MAGGIE ON 02/24/2017
   190        PROPOSED ORDER RECEIVED ON 03/06/2017             03/06/2017          1 pages
           E-FILING TRANSACTION 2535949 RECEIVED ON
   191                                                          03/06/2017            NV
                         03/06/2017 01:25:43 PM.
              MOTION - OTHER (MOTION TO WITHDRAW
   192    DEFENDANT'S GENERAL APPEARANCE) FILED BY              03/06/2017          10 pages
               LIU, ALICE; LIU, CHRISTIAN ON 03/06/2017
          PROPOSED ORDER (COVER SHEET) (ELECTRONIC
   193    FILING) FILED BY LIU, ALICE; LIU, CHRISTIAN ON        03/06/2017          3 pages
                                03/06/2017
             PAYMENT RECEIVED BY ONELEGAL FOR 36 -
         MOTION OR OTHER (NOT 1ST) PAPER REQUIRING A
   194                                                          03/06/2017          1 pages
         HEARING IN THE AMOUNT OF 60.00, TRANSACTION
         NUMBER 12117466 AND RECEIPT NUMBER 11941289.
           MOTION - OTHER SCHEDULED FOR 03/30/2017 AT
   195                                                          03/06/2017            NV
          01:30:00 PM IN C21 AT CENTRAL JUSTICE CENTER.
            COURT TRIAL SCHEDULED FOR 03/15/2017 AT
   196                                                          03/06/2017            NV
          09:00:00 AM IN C21 AT CENTRAL JUSTICE CENTER.
          COURT TRIAL CONTINUED TO 03/15/2017 AT 09:00
   197                                                          03/06/2017            NV
                      AM IN THIS DEPARTMENT.
   198                                                          03/06/2017          1 pages




  https://ocapps.occourts.org/civilwebShoppingNS/PrintCase.do                              7/3/2019
                                                                      EXHIBIT 4, PAGE 34
                                                                           EXHIBIT 1, PAGE 52
Case 8:19-ap-01132-CB          Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                   Desc
                               Main Document    Page 54 of 149
  Case 8:19-ap-01132-CB          Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32                Desc
                                 Main Document    Page 39 of 43
  Civil Case Access - Print Case Information                                          Page 11 of 15



                                                                  Filing     Filing
  ROA                             Docket                                            Document Select
                                                                  Date       Party
         MINUTES FINALIZED FOR COURT TRIAL 03/06/2017
                              09:00:00 AM.
          CLERK'S CERTIFICATE OF MAILING/ELECTRONIC
   199                                                          03/06/2017          2 pages
                                SERVICE
             COURT TRIAL SCHEDULED FOR 03/15/2017 AT
   200                                                          03/10/2017            NV
          10:00:00 AM IN C21 AT CENTRAL JUSTICE CENTER.
          COURT TRIAL CONTINUED TO 03/15/2017 AT 10:00
   201                                                          03/10/2017            NV
                       AM IN THIS DEPARTMENT.
             MINUTES FINALIZED FOR CHAMBERS WORK
   202                                                          03/10/2017          1 pages
                         03/10/2017 09:21:00 AM.
          CLERK'S CERTIFICATE OF MAILING/ELECTRONIC
   203                                                          03/10/2017          2 pages
                                SERVICE
            REQUEST - OTHER (FOR TRIAL CONTINUANCE)
   204                                                          03/10/2017          11 pages
                  FILED BY LIU, MAGGIE ON 03/10/2017
         EX PARTE APPLICATION - OTHER (REQUEST TRIAL
   205        CONTINUANCE) FILED BY LIU, MAGGIE ON              03/10/2017          12 pages
                                03/10/2017
          EX PARTE SCHEDULED FOR 03/14/2017 AT 01:30:00
   206                                                          03/13/2017            NV
               PM IN C21 AT CENTRAL JUSTICE CENTER.
            PAYMENT RECEIVED BY LIU, MEGGIE FOR 36 -
         MOTION OR OTHER (NOT 1ST) PAPER REQUIRING A
   207                                                          03/13/2017          1 pages
         HEARING IN THE AMOUNT OF 60.00, TRANSACTION
         NUMBER 12121009 AND RECEIPT NUMBER 11944808.
            E-FILING TRANSACTION 3521178 RECEIVED ON
   208                                                          03/13/2017            NV
                         03/13/2017 02:05:13 PM.
   209       OPPOSITION FILED BY HUO, YU ON 03/13/2017          03/13/2017          22 pages
             MINUTES FINALIZED FOR CHAMBERS WORK
   210                                                          03/13/2017          1 pages
                         03/13/2017 04:18:00 PM.
          CLERK'S CERTIFICATE OF MAILING/ELECTRONIC
   211                                                          03/13/2017          2 pages
                                SERVICE
           NOTICE OF STAY (BANKRUPTCY) FILED BY LIU,
   213                                                          03/15/2017          3 pages
                         MAGGIE ON 03/15/2017
           CMC: BANKRUPTCY REMOVAL SCHEDULED FOR
   214       04/10/2017 AT 08:45:00 AM IN C21 AT CENTRAL        03/15/2017            NV
                           JUSTICE CENTER.
         THE CMC: BANKRUPTCY REMOVAL IS SCHEDULED
   216                                                          03/15/2017            NV
          FOR 04/10/2017 AT 08:45 AM IN DEPARTMENT C21.
         MINUTES FINALIZED FOR COURT TRIAL 03/15/2017
   218                                                          03/15/2017          1 pages
                              10:00:00 AM.
          CLERK'S CERTIFICATE OF MAILING/ELECTRONIC
   219                                                          03/15/2017          2 pages
                                SERVICE
               E-FILING TRANSACTION NUMBER 3518301
   220                                                          03/30/2017          1 pages
                               REJECTED.
   221                                                          04/07/2017            NV




  https://ocapps.occourts.org/civilwebShoppingNS/PrintCase.do                              7/3/2019
                                                                      EXHIBIT 4, PAGE 35
                                                                           EXHIBIT 1, PAGE 53
Case 8:19-ap-01132-CB          Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                Desc
                               Main Document    Page 55 of 149
  Case 8:19-ap-01132-CB          Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32            Desc
                                 Main Document    Page 40 of 43
  Civil Case Access - Print Case Information                                       Page 12 of 15



                                                                Filing    Filing
  ROA                             Docket                                         Document Select
                                                                Date      Party
            E-FILING TRANSACTION 4705032 RECEIVED ON
                        04/06/2017 03:52:30 PM.
            DECLARATION - OTHER FILED BY HUO, YU ON
   222                                                    04/06/2017             8 pages
                               04/06/2017
             MINUTES FINALIZED FOR CHAMBERS WORK
   223                                                    04/07/2017             1 pages
                        04/07/2017 11:08:00 AM.
           CLERK'S CERTIFICATE OF MAILING/ELECTRONIC
   224                                                    04/07/2017             2 pages
                               SERVICE
         JURY TRIAL SCHEDULED FOR 04/10/2017 AT 09:00:00
   225                                                    04/07/2017               NV
              AM IN C21 AT CENTRAL JUSTICE CENTER.
            E-FILING TRANSACTION 1378289 RECEIVED ON
   226                                                    04/10/2017               NV
                        04/10/2017 09:10:42 AM.
             SUBSTITUTION OF ATTORNEY FILED BY LIU,
   227                                                    04/10/2017             2 pages
                       CHRISTIAN ON 04/10/2017
            E-FILING TRANSACTION 4706053 RECEIVED ON
   228                                                    04/10/2017               NV
                        04/10/2017 09:14:16 AM.
            E-FILING TRANSACTION 4706057 RECEIVED ON
   230                                                    04/10/2017               NV
                        04/10/2017 09:19:56 AM.
         SUBSTITUTION OF ATTORNEY FILED BY LIU, ALICE
   231                                                    04/10/2017             2 pages
                             ON 04/10/2017
         PEREMPTORY CHALLENGE PURSUANT TO 170.6 CCP
   232   FILED BY LIU, CHRISTIAN; LIU, ALICE; LIU, MAGGIE 04/10/2017               NV
                             ON 04/10/2017
           COURT TRIAL REASSIGNED TO C14 AT CENTRAL
   233                                                    04/10/2017               NV
            JUSTICE CENTER ON 04/10/2017 AT 10:30:00 AM.
             COURT TRIAL SCHEDULED FOR 04/10/2017 AT
   234                                                    04/10/2017               NV
          10:30:00 AM IN C14 AT CENTRAL JUSTICE CENTER.
           COURT TRIAL CONTINUED TO 04/10/2017 AT 10:30
   235                                                    04/10/2017               NV
                      AM IN DEPARTMENT C14.
          MINUTES FINALIZED FOR COURT TRIAL 04/10/2017
   236                                                    04/10/2017             1 pages
                             09:00:00 AM.
          COURT TRIAL EXTENDED TO 04/11/2017 AT 09:00:00
   237                                                    04/10/2017               NV
              AM IN C14 AT CENTRAL JUSTICE CENTER.
             COURT TRIAL SCHEDULED FOR 04/11/2017 AT
   238                                                    04/10/2017               NV
          09:00:00 AM IN C14 AT CENTRAL JUSTICE CENTER.
         COURT IS ADJOURNED UNTIL 04/11/2017 AT 09:00AM
   239                                                    04/10/2017               NV
                                IN C14.
          MINUTES FINALIZED FOR COURT TRIAL 04/10/2017
   240                                                    04/10/2017             2 pages
                             10:30:00 AM.
          COURT TRIAL EXTENDED TO 04/25/2017 AT 09:00:00
   241                                                    04/11/2017               NV
              AM IN C14 AT CENTRAL JUSTICE CENTER.
             COURT TRIAL SCHEDULED FOR 04/25/2017 AT
   242                                                    04/11/2017               NV
          09:00:00 AM IN C14 AT CENTRAL JUSTICE CENTER.
   243                                                    04/11/2017               NV




  https://ocapps.occourts.org/civilwebShoppingNS/PrintCase.do                           7/3/2019
                                                                    EXHIBIT 4, PAGE 36
                                                                         EXHIBIT 1, PAGE 54
Case 8:19-ap-01132-CB          Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                Desc
                               Main Document    Page 56 of 149
  Case 8:19-ap-01132-CB          Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32            Desc
                                 Main Document    Page 41 of 43
  Civil Case Access - Print Case Information                                       Page 13 of 15



                                                                Filing    Filing
  ROA                             Docket                                         Document Select
                                                                Date      Party
         COURT IS ADJOURNED UNTIL 04/25/2017 AT 09:00AM
                                 IN C14.
          MINUTES FINALIZED FOR COURT TRIAL 04/11/2017
   244                                                  04/11/2017               7 pages
                              09:00:00 AM.
            E-FILING TRANSACTION 4707449 RECEIVED ON
   245                                                  04/12/2017                 NV
                        04/12/2017 09:12:40 AM.
              NOTICE - OTHER FILED BY LIU, ALICE; LIU,
   246                                                  04/12/2017               4 pages
                       CHRISTIAN ON 04/12/2017
             COURT TRIAL SCHEDULED FOR 05/01/2017 AT
   247                                                  04/25/2017                 NV
          01:30:00 PM IN C14 AT CENTRAL JUSTICE CENTER.
           COURT TRIAL CONTINUED TO 05/01/2017 AT 01:30
   248                                                  04/25/2017                 NV
                      PM IN THIS DEPARTMENT.
          MINUTES FINALIZED FOR COURT TRIAL 04/25/2017
   249                                                  04/25/2017               2 pages
                              09:00:00 AM.
               THE COURT TAKES THIS MATTER UNDER
   250                                                  05/01/2017                 NV
                             SUBMISSION.
          MINUTES FINALIZED FOR COURT TRIAL 05/01/2017
   251                                                  05/01/2017               1 pages
                              01:30:00 PM.
             EXHIBIT LIST (JOINT) FILED BY HUO, YU ON
   252                                                  05/01/2017               7 pages
                               05/01/2017
             MINUTES FINALIZED FOR CHAMBERS WORK
   253                                                  05/09/2017               2 pages
                        05/09/2017 10:26:00 AM.
          CLERK'S CERTIFICATE OF MAILING/ELECTRONIC
   254                                                  05/09/2017               3 pages
                                SERVICE
            RECEIPT FOR EXHIBITS FILED BY HUO, YU ON
   255                                                  05/11/2017               1 pages
                               05/11/2017
          STATUS CONFERENCE SCHEDULED FOR 06/19/2017
   256       AT 08:30:00 AM IN C21 AT CENTRAL JUSTICE   05/18/2017               2 pages
                                CENTER.
            STATUS CONFERENCE REASSIGNED TO C14 AT
   257       CENTRAL JUSTICE CENTER ON 06/19/2017 AT    05/18/2017                 NV
                              08:30:00 AM.
          STATUS CONFERENCE SCHEDULED FOR 06/19/2017
   258       AT 08:30:00 AM IN C14 AT CENTRAL JUSTICE   05/18/2017                 NV
                                CENTER.
             MINUTES FINALIZED FOR CHAMBERS WORK
   259                                                  05/18/2017               1 pages
                        05/18/2017 10:34:00 AM.
          CLERK'S CERTIFICATE OF MAILING/ELECTRONIC
   260                                                  05/18/2017               2 pages
                                SERVICE
            E-FILING TRANSACTION 3547699 RECEIVED ON
   261                                                  05/22/2017                 NV
                        05/19/2017 04:45:29 PM.
   262     PROPOSED JUDGMENT RECEIVED ON 05/19/2017. 05/19/2017                  3 pages
          MEMORANDUM OF COSTS (SUMMARY) FILED BY
   263                                                  05/19/2017               5 pages
                        HUO, YU ON 05/19/2017




  https://ocapps.occourts.org/civilwebShoppingNS/PrintCase.do                           7/3/2019
                                                                    EXHIBIT 4, PAGE 37
                                                                         EXHIBIT 1, PAGE 55
Case 8:19-ap-01132-CB          Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                Desc
                               Main Document    Page 57 of 149
  Case 8:19-ap-01132-CB          Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32            Desc
                                 Main Document    Page 42 of 43
  Civil Case Access - Print Case Information                                        Page 14 of 15



                                                                  Filing Filing
  ROA                             Docket                                         Document Select
                                                                   Date    Party
   264     E-FILING TRANSACTION 1387541 RECEIVED ON             06/02/2017          NV
                         05/30/2017 11:18:33 AM.
         SUBSTITUTION OF ATTORNEY FILED BY LIU, ALICE
   265                                                   05/30/2017        2 pages
                              ON 05/30/2017
             SUBSTITUTION OF ATTORNEY FILED BY LIU,
   266                                                   05/30/2017        2 pages
                       CHRISTIAN ON 05/30/2017
               E-FILING TRANSACTION NUMBER 2564165
   267                                                   06/16/2017        1 pages
                               REJECTED.
           E-FILING TRANSACTION 2564617 RECEIVED ON
   268                                                   06/19/2017          NV
                         06/19/2017 06:49:47 AM.
          REQUEST FOR DISMISSAL WITHOUT PREJUDICE -
   269                                                   06/19/2017        2 pages
                PARTY FILED BY HUO, YU ON 06/19/2017
   270       JUDGMENT FILED BY HUO, YU ON 06/19/2017     06/19/2017        3 pages
           MINUTES FINALIZED FOR STATUS CONFERENCE
   271                                                   06/19/2017        1 pages
                         06/19/2017 08:30:00 AM.
           E-FILING TRANSACTION 3558369 RECEIVED ON
   272                                                   06/20/2017          NV
                         06/19/2017 04:14:47 PM.
              ABSTRACT OF JUDGMENT (ISSUED 6/20/17)
   273                                                   06/19/2017        2 pages
                       RECEIVED ON 06/19/2017.
          NOTICE OF ENTRY OF JUDGMENT FILED BY HUO,
   274                                                   06/19/2017        5 pages
                            YU ON 06/19/2017
             PAYMENT RECEIVED BY INTRESYS FOR 141 -
            ABSTRACT OF JUDGMENT IN THE AMOUNT OF
   275                                                   06/20/2017        1 pages
             25.00, TRANSACTION NUMBER 12174436 AND
                      RECEIPT NUMBER 11998136.
             ORDER - OTHER (CLERKS APPLICATION AND
   276                                                   06/19/2017        2 pages
             ORDER) FILED BY LIU, MAGGIE ON 06/19/2017
               E-FILING TRANSACTION NUMBER 2566868
   277                                                   06/26/2017        1 pages
                               REJECTED.
           E-FILING TRANSACTION 2567458 RECEIVED ON
   278                                                   06/28/2017          NV
                         06/27/2017 10:39:43 AM.
   279     WRIT (ISSUED 6/28/17) RECEIVED ON 06/27/2017. 06/27/2017        2 pages
         PAYMENT RECEIVED BY INTRESYS FOR 141 - WRIT
   280 IN THE AMOUNT OF 25.00, TRANSACTION NUMBER 06/28/2017               1 pages
               12179367 AND RECEIPT NUMBER 12003077.
                THE COURT ENTERS JUDGMENT AS TO
   281                                                   06/19/2017          NV
                              COMPLAINT.
            COMPLAINT DISPOSED WITH DISPOSITION OF
   282                                                   06/19/2017          NV
                            COURT FINDING.
            CASE DISPOSED WITH DISPOSITION OF COURT
   283                                                   06/19/2017          NV
                                FINDING
  Participants:
                     Name                         Type        Assoc Start Date End Date
  THE KARLIN LAW FIRM LLP                  ATTORNEY                 03/11/2016




  https://ocapps.occourts.org/civilwebShoppingNS/PrintCase.do                           7/3/2019
                                                                      EXHIBIT 4, PAGE 38
                                                                       EXHIBIT 1, PAGE 56
Case 8:19-ap-01132-CB          Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08               Desc
                               Main Document    Page 58 of 149
  Case 8:19-ap-01132-CB          Doc 3 Filed 07/05/19 Entered 07/05/19 11:15:32           Desc
                                 Main Document    Page 43 of 43
  Civil Case Access - Print Case Information                                       Page 15 of 15



                   Name                                 Type       Assoc Start Date End Date
  HUI YAN                                      CROSS - DEFENDANT         03/22/2016
  YU HUO                                       PLAINTIFF                 12/16/2015
  MAGGIE LIU                                   DEFENDANT                 12/16/2015
  GERARD FOX LAW P. C.                         ATTORNEY                  04/10/2017
  THE CRITES LAW FIRM                          ATTORNEY                  03/06/2017
  YU HUO                                       CROSS - DEFENDANT         03/22/2016
  LAW OFFICES OF PARK & ZHENG                  ATTORNEY                  12/16/2015
  MAGGIE LIU                                   CROSS - COMPLAINANT       03/22/2016
  CHRISTIAN LIU                                DEFENDANT                 12/16/2015
  LAW OFFICES OF GERARD FOX INC                ATTORNEY                  04/10/2017
  SMITH | HALL | STRONGIN, LLP                 ATTORNEY                  02/23/2017
  ALICE LIU                                    DEFENDANT                 12/16/2015
  JAMES C CAVIOLA, JR.                         ATTORNEY                  09/13/2016
  THE KARLIN LAW FIRM LLP                      ATTORNEY                  03/09/2016 07/06/2016
  THE KARLIN LAW FIRM LLP                      ATTORNEY                  03/21/2016 07/06/2016
  THE CRITES LAW FIRM                          ATTORNEY                  03/06/2017 06/02/2017
  THE CRITES LAW FIRM                          ATTORNEY                  03/06/2017 05/30/2017
  JAMES C CAVIOLA, JR.                         ATTORNEY                  09/01/2016 01/12/2017
  Hearings:
          Description       Date                    Time        Department           Judge
                                  Print this page




  https://ocapps.occourts.org/civilwebShoppingNS/PrintCase.do                          7/3/2019
                                                                       EXHIBIT 4, PAGE 39
                                                                        EXHIBIT 1, PAGE 57
          Case 8:19-ap-01132-CB Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08 Desc
                               Main Document     Page 59 of 149
       Case 8:19-ap-01132-CB Doc 3-1 Filed 07/05/19 Entered 07/05/19 11:15:32 Desc
                        Adversary Proceeding Cover Sheet Page 1 of 2
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                    ADVERSARY PROCEEDING NUMBER
                                                                                              (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
RICHARD A. MARSHACK, Chapter 7 Trustee                                          MEI LING SU,

ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
 MARSHACK HAYS LLP - 870 Roosevelt, Irvine, CA
 92620; Tel. (949) 333-7777
PARTY (Check One Box Only)                                          PARTY (Check One Box Only)
Ƒ'HEWRU          Ƒ86 Trustee/Bankruptcy Admin                   ƑDebtor         ƑU.S. Trustee/Bankruptcy Admin
Ƒ&UHGLWRU        Ƒ2WKHU                                           ƑCreditor       Ƒ
                                                                                      XOther
Ƒ7UXVWHH
X                                                                   ƑTrustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Complaint for: (1) Avoidance, Recovery, & Preservation of Transfer (2) Avoidance, Recovery & Preservation of Construct Fraudulent
Transfer (3) Avoidance, Recovery, & Preservation of Actual Fraudulent Transfer (4) Avoidance, Recovery & Preservation of
Unperfected Liens (5) Declaratory Relief (6) Disallowance of Claim [11 U.S.C. Sections 502, 544, 547, 548, 550 & 551; Cal. Civ.
Code Sections 3439.04, 3439.05]
                                                     NATURE OF SUIT

        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


Ƒ 11-Recovery of money/property - §542 turnover of property                     Ƒ 61-Dischargeability - §523(a)(5), domestic support
    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)

Ƒ12 12-Recovery of money/property - §547 preference                             Ƒ 68-Dischargeability - §523(a)(6), willful and malicious injury
Ƒ 13-Recovery of money/property - §548 fraudulent transfer                      Ƒ 63-Dischargeability - §523(a)(8), student loan
Ƒ 14-Recovery of money/property - other                                         Ƒ 64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                Ƒ 65-Dischargeability - other
                                                                                     (other than domestic support)

Ƒ 21-Validity, priority or extent of lien or other interest in property
    FRBP 7001(2) – Validity, Priority or Extent of Lien



                                                                                Ƒ 71-Injunctive relief – imposition of stay
                                                                                FRBP 7001(7) – Injunctive Relief

Ƒ
    FRBP 7001(3) – Approval of Sale of Property
    31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                Ƒ 72-Injunctive relief – other
Ƒ 41-Objection / revocation of discharge - §727(c),(d),(e)
    FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                Ƒ 81-Subordination of claim or interest
                                                                                FRBP 7001(8) Subordination of Claim or Interest



Ƒ 51-Revocation of confirmation
    FRBP 7001(5) – Revocation of Confirmation
                                                                                Ƒ 91-Declaratory judgment
                                                                                FRBP 7001(9) Declaratory Judgment



Ƒ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
    FRBP 7001(6) – Dischargeability
                                                                              Ƒ
                                                                              FRBP 7001(10) Determination of Removed Action

Ƒ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause


Ƒ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny Ƒ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
      actual fraud                                                            Other


                   (continued next column)                                    Ƒ 02-Other (e.g. other actions that would have been brought in state court
                                                                                        if unrelated to bankruptcy case)
ƑCheck if this case involves a substantive issue of state law                  ƑCheck if this is asserted to be a class action under FRCP 23
Ƒ&KHFNLIDMXU\trial is demanded in complaint                                Demand $
Other Relief Sought



                                                                                                            EXHIBIT 1, PAGE 58
       Case 8:19-ap-01132-CB               Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                               Desc
                                           Main Document    Page 60 of 149

     Case 8:19-ap-01132-CB Doc 3-1 Filed 07/05/19 Entered 07/05/19 11:15:32                                              Desc
                      Adversary Proceeding Cover Sheet Page 2 of 2
 B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
MAGGIE LIU                                                            8:17-bk-12832-CB
DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                   NAME OF JUDGE
CENTRAL DISTRICT                                                        SANTA ANA                       Hon. Catherine E. Bauer
                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                    NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)



  /s/ Laila Masud

DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)

  July 5, 2019
                                                                      LAILA MASUD


                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.


                                                                                              EXHIBIT 1, PAGE 59
Case 8:19-ap-01132-CB   Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08   Desc
                        Main Document    Page 61 of 149




                                                            EXHIBIT 2
Case 8:19-ap-01132-CB         Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                          Desc
                              Main Document    Page 62 of 149
  Case 8:19-ap-01132-CB         Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16                Desc
                                 Main Document Page 1 of 7



  1 D. Edward Hays, SBN 162507
    ehays@marshackhays.com
  2 Laila Masud, SBN 311731                                           FILED & ENTERED
    lmasud@marshackhays.com
  3 Marshack Hays LLP
    870 Roosevelt                                                          AUG 29 2019
  4 Irvine, California 92620
    Tel: 949-333-7777
  5 Fax: 949-333-7778                                                 CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
                                                                      BY le         DEPUTY CLERK
  6 Attorneys for Chapter 7 Trustee,
    Richard A. Marshack
  7                                                            CHANGES MADE BY COURT
  8                             UNITED STATES BANKRUPTCY COURT
  9                CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
 10

 11 In re
                                                          Case No. 8:17-bk-12832-CB
 12 MAGGIE LIU,
                                                          Chapter 7
 13                        Debtor.
                                                          Adv. No. 8:19-ap-01132-CB
 14
      RICHARD A. MARSHACK, Chapter 7 Trustee,             ORDER GRANTING MOTION TO
 15                                                       ESTABLISH SERVICE REQUIREMENTS
                           Plaintiff,                     FOR INTERNATIONAL DEFENDANT
 16 v.
                                                          Date: July 30, 2019
 17 MEI LING SU.                                          Time: 1:30 p.m.
                                                          Courtroom:5D
 18                        Defendant.                     Address: 411 W. Fourth St.
                                                                      Santa Ana, CA 92701
 19
 20         A hearing was held on July 30, 2019, at 1:30 p.m., before the Honorable Catherine E. Bauer,
 21 United States Bankruptcy Judge for the Central District of California, in Courtroom 5D located at
 22 411 West Fourth St., Santa Ana, CA, on Plaintiff's Motion to Establish Service Requirements for

 23 International Defendant filed July 30, 2019 as Docket #5 ("Motion"). Appearances were made as

 24 noted on the record.

 25         //
 26         //
 27         //
 28


                                                      1

                                                                         EXHIBIT 2, PAGE 60
Case 8:19-ap-01132-CB            Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                       Desc
                                 Main Document    Page 63 of 149
  Case 8:19-ap-01132-CB           Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16                Desc
                                   Main Document Page 2 of 7



  1         The Court having read and considered the Motion, heard the statements of counsel, noted the lack
  2 of opposition and with good cause shown,
  3         IT IS ORDERED:
  4         1.        The Motion is granted.
  5         2.        The Clerk of the Court is directed to issue a new summons.
  6         3.        Pursuant to Federal Rule of Civil Procedure 4(f)(2)(c)(ii), the Clerk of the Court is
  7 directed to mail the summons and complaint to Mei Ling Su, in a pre-paid Federal Express mailer,
  8 with return receipt requested, which mailer the Trustee will provide to the Clerk, with the Estate to

  9 bear all costs.
 10         4.        If a return receipt is not received within 30 days, then pursuant to Federal Rule of
 11 Civil Procedure 4(f)(2)(b), the Court authorizes the issuance of the Letter Rogatory for service. A
 12 sample is attached as Exhibit “1”.
 13         5.        If either of the foregoing methods of service are not completed within 120 days,
 14 Trustee is authorized to serve the Summons and Complaint by publication once a week for six
 15 consecutive weeks in a paper of general circulation in Orange County, California.

 16                                                      ###
 17

 18
 19
 20

 21
 22

 23
       Date: August 29, 2019
 24

 25
 26
 27

 28


                                                          2

                                                                              EXHIBIT 2, PAGE 61
Case 8:19-ap-01132-CB    Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08 Desc
                        Main Document     Page 64 of 149
Case 8:19-ap-01132-CB   Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16 Desc
                         Main Document Page 3 of 7




                                                        EXHIBIT 1
                                                       EXHIBIT 2, PAGE 62
Case 8:19-ap-01132-CB               Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                        Desc
                                    Main Document    Page 65 of 149
     Case 8:19-ap-01132-CB            Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16                 Desc
                                       Main Document Page 4 of 7



 1                                  UNITED STATES BANKRUPTCY COURT
 2                     CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
 3
 4 In re                                                     Case No. 8:17-bk-12832-CB
 5 MAGGIE LIU,                                               Chapter 7
 6                     Debtor.                               Adv. No. 8:19-ap-01132-CB
 7                                                           REQUEST FOR INTERNATIONAL
                                                             JUDICIAL ASSISTANCE (LETTER
 8 RICHARD A. MARSHACK, Chapter 7 Trustee,                   ROGATORY)
 9                     Plaintiff,
10 v.
11 MEI LING SU.

12                     Defendant.
13

14
15 TO THE APPROPRIATE JUDICIAL AUTHORITY OF TAIWAN:

16            The United States Bankruptcy Court, Central District of California - Santa Ana Division,
17 presents its compliments to the Appropriate Judicial Authority of Taiwan and requests international

18 judicial assistance to effect service of process in a civil adversary proceeding before this Court in

19 the above-captioned matter. More specifically, this Court requests that the Appropriate Judicial
20 Authority of Taiwan effect service upon Mei Ling Su (“Ms. Su”). Ms. Sue is a resident of Taiwan
21 with her residence located at 6F #605 No-6-1 Ching-Cheng ST. Taipei, Taiwan 10547. I cordially

22 solicit your assistance in this matter by requesting that you personally deliver a copy of the

23 summons, attached hereto, to the address indicated above. I further request after personal service of
24 the enclosed documents, in the manner prescribed by the laws of Taiwan, proof of service be
25 returned to the Court.
26            To briefly recount the history of this case, on July 17, 2017, Debtor Maggie Jia Liu
27 (“Debtor”) filed a voluntary petition (“Petition Date”) under Chapter 7 of Title 11 of the United
28 States Code commencing case no. 8:17-bk-12832-CB (“Bankruptcy Case”). Plaintiff and Chapter 7


                                                  1
                    REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE (LETTER ROGATORY)
     4828-6982-1855, v. 1

                                                                                EXHIBIT 1, PAGE 3
                                                                                EXHIBIT 2, PAGE 63
Case 8:19-ap-01132-CB             Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                        Desc
                                  Main Document    Page 66 of 149
     Case 8:19-ap-01132-CB           Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16                  Desc
                                      Main Document Page 5 of 7



 1 Trustee Richard A. Marshack is the duly appointed and acting Chapter 7 Trustee of the above-

 2 entitled Estate under 11 U.S.C. § 702.
 3            Within the ninety-day period immediately prior to the filing of the Petition, and in
 4 anticipation of filing for bankruptcy, the Debtor executed a promissory note in favor of Ms. Su for

 5 $150,000 with interest at 3% per annum. The purported security for the Note was Debtor’s real
 6 property commonly known as 14 San Sovino, Newport Coast, California 92657 (“Newport Coast

 7 Property”). Under the terms of the alleged Note, no payments were due and owing until the
 8 maturity of the Note which was the earlier of June 1, 2033, or the day on when the Newport Coast
 9 Property is sold or transferred by Debtor to a third party.

10            On June 27, 2017, a short form deed of trust and assignment of rents (“Deed of Trust”) was
11 purportedly recorded by Mr. Harold Laufer (“Mr. Laufer”) in favor of Defendant, against the

12 Newport Coast Property to secure repayment of the Note.

13            As of the Petition Date, the only lien allegedly held by Ms. Su arises from the Deed of Trust
14 recorded 20 days prior to bankruptcy.
15            In her Schedule A, Debtor disclosed her ownership of the Newport Coast Property and
16 valued it at $1,379,833.

17            Trustee’s investigation of the Deed of Trust revealed the following:
18                   On December 15, 2015, Ms. Ho filed a complaint against Debtor, in the Orange
              County Superior Court, entitled Yu Hua v. Maggie Liu, et al., case number 30-2015-
19            00825301 (“State Court Action”). Ms. Ho's complaint in the State Court Action alleged
              causes of action including fraud, conversion, breach of fiduciary duty, unfair business
20            practice, money had and received, unjust enrichment, breach of written contract,
              fraudulent conveyance and constructive fraudulent conveyance.
21
                     The trial in the State Court Action was held on May 1, 2017. Judgment was
22             entered favor of Ms. Ho in the sum of $704,069.00 (“Judgment”). The Notice of Entry
               of Judgment was filed on or around June 19, 2017.
23
                    On June 21, 2017, an abstract or certified copy of the Judgment for $704,043.90
24            entered in connection with the State Action was recorded with the Orange Comity
              Recorder by Ms. Ho against the Newport Coast Property (“Judgment Lien”).
25
                     On or around May 9, 2017, when the judge in the State Court Action decided to
26            enter judgment in favor of Ms. Ho, Debtor’s attorney reached out to counsel for Ms. Ho
              asserting Debtor was going to file bankruptcy if Ms. Ho did not accept a settlement
27            offer.
28                 Simply put, Debtor knew she was going to file bankruptcy and she knew that Ms.
              Ho was going to have a lien on the Newport Coast Property.
                                                  2
                    REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE (LETTER ROGATORY)
     4828-6982-1855, v. 1

                                                                                 EXHIBIT 1, PAGE 4
                                                                                 EXHIBIT 2, PAGE 64
Case 8:19-ap-01132-CB               Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                       Desc
                                    Main Document    Page 67 of 149
     Case 8:19-ap-01132-CB             Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16                   Desc
                                        Main Document Page 6 of 7



 1                   Before bankruptcy, at a time when Debtor had already decided to file
              bankruptcy, she purportedly borrowed $150,000 from Ms. Su pursuant to the alleged
 2            Note and Deed of Trust. As such, Trustee alleges, the $150,000 purportedly secured by
              the Note and Deed of Trust was incurred with actual intent to hinder, delay, or defraud
 3            creditors including the Judgment Lien.
 4                   Harold Laufer (“Mr. Laufer”) whose name is listed on the Deed of Trust as the
              individual who requested its recording denies any involvement in preparing the Note and
 5            Deed of Trust. Moreover, Mr. Laufer denies ever representing anyone by Ms. Su’s name
              as reflected in the Deed of Trust.
 6

 7            Based on the foregoing, on July 3, 2019, the Trustee commenced the above-captioned
 8 adversary proceeding (“Adversary Proceeding") by filing a complaint in the Bankruptcy Case setting
 9 forth claims against Ms. Su for (1) avoidance and recovery of unauthorized preferential and

10 fraudulent transfers pursuant to 11 U.S.C. §§ 547, 548, 550 and 5511; (2) declaratory relief regarding

11 the validity, priority, and extent of an alleged unperfected secured claim held by Ms. Su pursuant to

12 11 U.S.C. § 544(a)(3) and FRBP 7001; and (3) for disallowance of claims pursuant to 11 U.S.C. §

13 502(d) (“Complaint”).2

14            The documents I transmit to you are styled as follows:
15                 1. Summons and Notice of Status Conference;
16                 2. Adversary Proceeding Cover Sheet;
17                 3. Complaint of Chapter 7 Trustee for (1) Avoidance, Recovery, and Preservation of
18                     Preferential Transfer; (2) Avoidance, Recovery, and Preservation of Construct
19                     Fraudulent Transfer; (3) Avoidance, Recovery, and Preservation of Actual
20                     Fraudulent Transfer; (4) Avoidance, Recovery, and Preservation of Unperfected
21                     Liens; (5) Declaratory Relief Re: Validity Priority, and Extend of Alleged Lien; and
22                     (6) Disallowance of Claims;
23
24
   1
     The Complaint also alleges avoidance and recovery of the fraudulent transfer pursuant to Cal. Civ.
25 Code §§3439.04, 3439.05.
   2
     This Court has jurisdiction over the Adversary Proceeding pursuant to 28 U.S.C. §§ 151,
26 157 and 1334, 11 U.S.C. §§ 506 and 544 and the Local Rules for the United States Bankruptcy
   Court for the Central District of California, and is the proper venue for the Adversary Proceeding
27 under 28 U.S.C. §§ 1408 and 1409 as this adversary proceeding arises under, and in connection
   with, a case under Title 11 which is pending in this District. The Adversary Proceeding is a core
28 proceeding under 28 U.S.C. §§ 157(b)(2)(A), (B), (K) and (O).


                                                  3
                    REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE (LETTER ROGATORY)
     4828-6982-1855, v. 1

                                                                                  EXHIBIT 1, PAGE 5
                                                                                 EXHIBIT 2, PAGE 65
Case 8:19-ap-01132-CB              Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                            Desc
                                   Main Document    Page 68 of 149
  Case 8:19-ap-01132-CB               Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16                      Desc
                                       Main Document Page 7 of 7



  1            This request for international judicial assistance is made in the interests of justice. This
  2 Court is willing to provide similar assistance to the Appropriate Judicial Authority of Taiwan, and

  3 Trustee's counsel, Marshack Hays LLP, 870 Roosevelt, Irvine, CA 92620, USA, stands ready to
  4 reimburse the appropriate Judicial Authority of Taiwan for costs incurred in executing this Court's

  5 letter rogatory.
  6 DATED: ______, 2019
  7
                                                       By:______________________________
  8                                                        HONORABLE CATHERINE E. BAUER
                                                           UNITED STATES BANKRUPTCY JUDGE
  9

 10
      (SEAL OF COURT)
 11

 12

 13

 14
 15

 16

 17

 18

 19
 20
 21

 22

 23
 24
 25
 26

 27
 28


                                                   4
                     REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE (LETTER ROGATORY)
      4828-6982-1855, v. 1

                                                                                    EXHIBIT 1, PAGE 6
                                                                                   EXHIBIT 2, PAGE 66
Case 8:19-ap-01132-CB   Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08   Desc
                        Main Document    Page 69 of 149




                                                            EXHIBIT 3
 Case 8:19-ap-01132-CB                   Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                     Desc
                                         Main Document    Page 70 of 149
Case 8:19-ap-01132-CB                Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23               Desc
                                     Main Document     Page 1 of 34



 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 LAILA MASUD, #311731
   lmasud@marshackhays.com
 3 MARSHACK HAYS LLP
   870 Roosevelt
 4 Irvine, California 92620
   Telephone: (949) 333-7777
 5 Facsimile: (949) 333-7778

 6 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 7
 8                                    UNITED STATES BANKRUPTCY COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10 In re
                                                                Case No. 8:17-bk-12832-CB
11 MAGGIE LIU,
                                                                Chapter 7
12                               Debtor.
                                                                Adv. No. 8:19-ap-01132-CB
13
     RICHARD A. MARSHACK, Chapter 7 Trustee,                    DECLARATION OF LAILA MASUD RE:
14                                                              COMPLETED SUMMONS SERVICE
                                 Plaintiff,                     EXECUTION FOR INTERNATIONAL
15 v.                                                           DEFENDANT, MEI LING SU
16 MEI LING SU.                                                 Continued Status Conference:
                                                                Date: November 26, 2019
17                               Defendant.                     Time: 1:30 p.m.
                                                                Courtroom:5D
18                                                              Address: 411 W. Fourth St.
                                                                            Santa Ana, CA 92701
19

20                                            Declaration of Laila Masud
21                      I, LAILA MASUD, say and declare as follows:
22            1.        I am an individual over 18 years of age and competent to make this Declaration.
23            2.        If called upon to do so, I could and would competently testify as to the facts set forth
24 in this Declaration.

25            3.        The facts set forth below are true of my personal knowledge.
26            4.        I am an attorney at law duly admitted to practice before this Court and all courts of the
27 State of California.

28 / / /
                                                            1
                                      DECLARATION RE: SERVICE OF ANOTHER SUMMONS
     4811-8340-1385, v. 1/1015-106


                                                                                    EXHIBIT 3, PAGE 67
 Case 8:19-ap-01132-CB                 Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                     Desc
                                       Main Document    Page 71 of 149
Case 8:19-ap-01132-CB                Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23              Desc
                                     Main Document     Page 2 of 34



 1            5.        I am an associate in the law firm of Marshack Hays LLP, attorneys of record for
 2 Richard A. Marshack the duly appointed and acting Chapter 7 Trustee for the bankruptcy estate of
 3 Maggie Liu (“Trustee”).
 4            6.        I reviewed the docket in this case prior to execution of this Declaration to refresh my
 5 memory as to the dates on which particular documents were filed.

 6            7.        I make this Declaration to provide the Court with a status regarding the completion of
 7 service of the Complaint and Another Summon on Defendant, Mei Ling Sui (“Defendant” or “Ms.
 8 Su”).

 9            8.        On July 17, 2017, Debtor Maggie Jia Liu (“Debtor”) filed a voluntary petition under
10 Chapter 7 of Title 11 of the United States Code commencing case no. 8:17-bk-12832-CB
11 (“Bankruptcy Case”). Plaintiff and Chapter 7 Trustee Richard A. Marshack is the duly appointed and

12 acting Chapter 7 Trustee of the above-entitled Estate under 11 U.S.C. § 702.
13            9.        On July 3, 2019, the Trustee commenced the above-captioned adversary proceeding
14 (“Adversary”) by filing a complaint in the Bankruptcy Case setting forth claims against Ms. Su for

15 (1) avoidance and recovery of unauthorized preferential and fraudulent transfers pursuant to 11
16 U.S.C. §§ 547, 548, 550 and 551;1 (2) declaratory relief regarding the validity, priority, and extent of

17 an alleged unperfected secured claim held by Ms. Su pursuant to 11 U.S.C. § 544(a)(3) and FRBP
18 7001; and (3) for disallowance of claims pursuant to 11 U.S.C. § 502(d) (“Complaint”).

19            10.       On July 9, 2019, as Dk. No. 5, the Trustee filed a motion to establish service
20 requirements for international defendant ("Motion".) On August 29, 2019, as Dk. No. 8, the Court
21 entered an order approving the Motion ("Order".) A true and correct copy of the Order is attached

22 here as Exhibit “1.”
23            11.       Pursuant to Paragraph 3 of the Order, the Clerk of the Court was directed to mail the
24 summons and complaint to Defendant, in a pre-paid Federal Express mailer, with return receipt

25 requested, which mailer the Trustee was to provide to the Clerk. The address utilize was the address

26 provided in Defendant’s filed proof of claim. See Claim No. 14 filed in the Bankruptcy Case. A true
27

28 1The Complaint also alleges avoidance and recovery of the fraudulent transfer pursuant to Cal. Civ.
   Code §§3439.04, 3439.05.
                                                           2
                                     DECLARATION RE: SERVICE OF ANOTHER SUMMONS
     4811-8340-1385, v. 1/1015-106


                                                                                   EXHIBIT 3, PAGE 68
  Case 8:19-ap-01132-CB                Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                     Desc
                                       Main Document    Page 72 of 149
Case 8:19-ap-01132-CB                Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23             Desc
                                     Main Document     Page 3 of 34



 1 and correct copy of Claim No. 14 is attached here as Exhibit "6."

 2            12.       On or about August 30, 2019, a copy of the Complaint and a Federal Express Shipping
 3 Label to Defendant (“Shipping Label”) were delivered to the Clerk of the Court. A true and correct
 4 copy of the Shipping Label provided to the Clerk of the Court is attached here as Exhibit “2.”
 5            13.       On September 3, 2019, as Dk. No. 10, the Court issued Another Summons and Notice
 6 of Status Conference (“Another Summons”).

 7            14.       The docket associated with the Adversary indicates under docket entry number 10, that
 8 “COPY OF SUMMONS AND COMPLAINT MAILED TO DEFENDANT VIA FEDEX MAILER

 9 PROVIDED BY PLAINTIFF.” A true and correct copy of the docket for the Adversary as of October

10 4, 2019, is attached here as Exhibit “3” with the entry highlighted for ease of reference.
11            15.       Pursuant to the online FedEx Tracking, on September 3, 2019, the Clerk of the Court
12 shipped a package to Defendant (“Tracking”). A true and correct copy of the Tracking is attached
13 here as Exhibit “4.”
14            16.       A copy of the FedEx tracking for the Shipping Label indicates delivery on September
15 6, 2019, at 10:35, and that it was signed for by R. Chiou (“Proof of Delivery”). A true and correct
16 copy of the Proof of Delivery is attached here as Exhibit “5.”

17            17.       Accordingly, in compliance with Paragraph 3 of the Order, the Complaint and Another
18 Summons were delivered to Defendant on September 6, 2019, and service has been completed.

19                      I declare under penalty of perjury that the foregoing is true and correct. Executed on
20 October 4, 2019.
                                                                     /s/ Laila Masud
21

22                                                             LAILA MASUD

23
24

25

26
27

28
                                                           3
                                     DECLARATION RE: SERVICE OF ANOTHER SUMMONS
     4811-8340-1385, v. 1/1015-106


                                                                                   EXHIBIT 3, PAGE 69
Case 8:19-ap-01132-CB    Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08 Desc
                        Main Document      Page 73 of 149
Case 8:19-ap-01132-CB   Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23 Desc
                        Main Document     Page 4 of 34




                                                         EXHIBIT 1
                                                       EXHIBIT 3, PAGE 70
Case 8:19-ap-01132-CB          Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                            Desc
                               Main Document    Page 74 of 149
 Case 8:19-ap-01132-CB          Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                         Desc
                                Main Document     Page 5 of 34
   Case 8:19-ap-01132-CB         Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16                Desc
                                  Main Document Page 1 of 7



   1 D. Edward Hays, SBN 162507
     ehays@marshackhays.com
   2 Laila Masud, SBN 311731                                           FILED & ENTERED
     lmasud@marshackhays.com
   3 Marshack Hays LLP
     870 Roosevelt                                                          AUG 29 2019
   4 Irvine, California 92620
     Tel: 949-333-7777
   5 Fax: 949-333-7778                                                 CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
                                                                       BY le         DEPUTY CLERK
   6 Attorneys for Chapter 7 Trustee,
     Richard A. Marshack
   7                                                            CHANGES MADE BY COURT
   8                             UNITED STATES BANKRUPTCY COURT
   9                CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
  10

  11 In re
                                                           Case No. 8:17-bk-12832-CB
  12 MAGGIE LIU,
                                                           Chapter 7
  13                        Debtor.
                                                           Adv. No. 8:19-ap-01132-CB
  14
       RICHARD A. MARSHACK, Chapter 7 Trustee,             ORDER GRANTING MOTION TO
  15                                                       ESTABLISH SERVICE REQUIREMENTS
                            Plaintiff,                     FOR INTERNATIONAL DEFENDANT
  16 v.
                                                           Date: July 30, 2019
  17 MEI LING SU.                                          Time: 1:30 p.m.
                                                           Courtroom:5D
  18                        Defendant.                     Address: 411 W. Fourth St.
                                                                       Santa Ana, CA 92701
  19
  20         A hearing was held on July 30, 2019, at 1:30 p.m., before the Honorable Catherine E. Bauer,
  21 United States Bankruptcy Judge for the Central District of California, in Courtroom 5D located at

  22 411 West Fourth St., Santa Ana, CA, on Plaintiff's Motion to Establish Service Requirements for
  23 International Defendant filed July 30, 2019 as Docket #5 ("Motion"). Appearances were made as

  24 noted on the record.
  25         //
  26         //
  27         //
  28


                                                       1

                                                                            EXHIBIT 1, PAGE 4
                                                                            EXHIBIT 3, PAGE 71
Case 8:19-ap-01132-CB             Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                             Desc
                                  Main Document    Page 75 of 149
 Case 8:19-ap-01132-CB             Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                      Desc
                                   Main Document     Page 6 of 34
   Case 8:19-ap-01132-CB           Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16                Desc
                                    Main Document Page 2 of 7



   1         The Court having read and considered the Motion, heard the statements of counsel, noted the lack
   2 of opposition and with good cause shown,

   3         IT IS ORDERED:
   4         1.        The Motion is granted.
   5         2.        The Clerk of the Court is directed to issue a new summons.
   6         3.        Pursuant to Federal Rule of Civil Procedure 4(f)(2)(c)(ii), the Clerk of the Court is
   7 directed to mail the summons and complaint to Mei Ling Su, in a pre-paid Federal Express mailer,

   8 with return receipt requested, which mailer the Trustee will provide to the Clerk, with the Estate to

   9 bear all costs.
  10         4.        If a return receipt is not received within 30 days, then pursuant to Federal Rule of
  11 Civil Procedure 4(f)(2)(b), the Court authorizes the issuance of the Letter Rogatory for service. A

  12 sample is attached as Exhibit “1”.

  13         5.        If either of the foregoing methods of service are not completed within 120 days,
  14 Trustee is authorized to serve the Summons and Complaint by publication once a week for six

  15 consecutive weeks in a paper of general circulation in Orange County, California.

  16                                                      ###
  17

  18

  19
  20
  21

  22
  23
        Date: August 29, 2019
  24
  25
  26
  27

  28


                                                           2

                                                                                 EXHIBIT 1, PAGE 5
                                                                                 EXHIBIT 3, PAGE 72
Case 8:19-ap-01132-CB    Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08   Desc
                         Main Document    Page 76 of 149
 Case 8:19-ap-01132-CB    Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23 Desc
                          Main Document      Page 7 of 34
 Case 8:19-ap-01132-CB   Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16 Desc
                          Main Document Page 3 of 7




                                                          EXHIBIT 1
                                                          EXHIBIT 1, PAGE 6
                                                          EXHIBIT 3, PAGE 73
Case 8:19-ap-01132-CB                 Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                         Desc
                                      Main Document    Page 77 of 149
 Case 8:19-ap-01132-CB                 Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                       Desc
                                       Main Document     Page 8 of 34
       Case 8:19-ap-01132-CB            Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16                 Desc
                                         Main Document Page 4 of 7



   1                                  UNITED STATES BANKRUPTCY COURT
   2                     CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
   3

   4 In re                                                     Case No. 8:17-bk-12832-CB
   5 MAGGIE LIU,                                               Chapter 7
   6                     Debtor.                               Adv. No. 8:19-ap-01132-CB
   7                                                           REQUEST FOR INTERNATIONAL
                                                               JUDICIAL ASSISTANCE (LETTER
   8 RICHARD A. MARSHACK, Chapter 7 Trustee,                   ROGATORY)
   9                     Plaintiff,
  10 v.
  11 MEI LING SU.

  12                     Defendant.
  13

  14
  15 TO THE APPROPRIATE JUDICIAL AUTHORITY OF TAIWAN:

  16            The United States Bankruptcy Court, Central District of California - Santa Ana Division,
  17 presents its compliments to the Appropriate Judicial Authority of Taiwan and requests international

  18 judicial assistance to effect service of process in a civil adversary proceeding before this Court in

  19 the above-captioned matter. More specifically, this Court requests that the Appropriate Judicial

  20 Authority of Taiwan effect service upon Mei Ling Su (“Ms. Su”). Ms. Sue is a resident of Taiwan
  21 with her residence located at 6F #605 No-6-1 Ching-Cheng ST. Taipei, Taiwan 10547. I cordially

  22 solicit your assistance in this matter by requesting that you personally deliver a copy of the
  23 summons, attached hereto, to the address indicated above. I further request after personal service of

  24 the enclosed documents, in the manner prescribed by the laws of Taiwan, proof of service be

  25 returned to the Court.

  26            To briefly recount the history of this case, on July 17, 2017, Debtor Maggie Jia Liu
  27 (“Debtor”) filed a voluntary petition (“Petition Date”) under Chapter 7 of Title 11 of the United

  28 States Code commencing case no. 8:17-bk-12832-CB (“Bankruptcy Case”). Plaintiff and Chapter 7


                                                    1
                      REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE (LETTER ROGATORY)
       4828-6982-1855, v. 1

                                                                                  EXHIBIT 1, PAGE 3
                                                                                    EXHIBIT 1, PAGE 7
                                                                                   EXHIBIT 3, PAGE 74
Case 8:19-ap-01132-CB               Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                             Desc
                                    Main Document    Page 78 of 149
 Case 8:19-ap-01132-CB               Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                      Desc
                                     Main Document     Page 9 of 34
       Case 8:19-ap-01132-CB           Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16                  Desc
                                        Main Document Page 5 of 7



   1 Trustee Richard A. Marshack is the duly appointed and acting Chapter 7 Trustee of the above-

   2 entitled Estate under 11 U.S.C. § 702.

   3            Within the ninety-day period immediately prior to the filing of the Petition, and in
   4 anticipation of filing for bankruptcy, the Debtor executed a promissory note in favor of Ms. Su for

   5 $150,000 with interest at 3% per annum. The purported security for the Note was Debtor’s real

   6 property commonly known as 14 San Sovino, Newport Coast, California 92657 (“Newport Coast
   7 Property”). Under the terms of the alleged Note, no payments were due and owing until the

   8 maturity of the Note which was the earlier of June 1, 2033, or the day on when the Newport Coast
   9 Property is sold or transferred by Debtor to a third party.

  10            On June 27, 2017, a short form deed of trust and assignment of rents (“Deed of Trust”) was
  11 purportedly recorded by Mr. Harold Laufer (“Mr. Laufer”) in favor of Defendant, against the

  12 Newport Coast Property to secure repayment of the Note.

  13            As of the Petition Date, the only lien allegedly held by Ms. Su arises from the Deed of Trust
  14 recorded 20 days prior to bankruptcy.
  15            In her Schedule A, Debtor disclosed her ownership of the Newport Coast Property and
  16 valued it at $1,379,833.

  17            Trustee’s investigation of the Deed of Trust revealed the following:
  18                   On December 15, 2015, Ms. Ho filed a complaint against Debtor, in the Orange
                County Superior Court, entitled Yu Hua v. Maggie Liu, et al., case number 30-2015-
  19            00825301 (“State Court Action”). Ms. Ho's complaint in the State Court Action alleged
                causes of action including fraud, conversion, breach of fiduciary duty, unfair business
  20            practice, money had and received, unjust enrichment, breach of written contract,
                fraudulent conveyance and constructive fraudulent conveyance.
  21
                       The trial in the State Court Action was held on May 1, 2017. Judgment was
  22             entered favor of Ms. Ho in the sum of $704,069.00 (“Judgment”). The Notice of Entry
                 of Judgment was filed on or around June 19, 2017.
  23
                      On June 21, 2017, an abstract or certified copy of the Judgment for $704,043.90
  24            entered in connection with the State Action was recorded with the Orange Comity
                Recorder by Ms. Ho against the Newport Coast Property (“Judgment Lien”).
  25
                       On or around May 9, 2017, when the judge in the State Court Action decided to
  26            enter judgment in favor of Ms. Ho, Debtor’s attorney reached out to counsel for Ms. Ho
                asserting Debtor was going to file bankruptcy if Ms. Ho did not accept a settlement
  27            offer.
  28                 Simply put, Debtor knew she was going to file bankruptcy and she knew that Ms.
                Ho was going to have a lien on the Newport Coast Property.
                                                    2
                      REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE (LETTER ROGATORY)
       4828-6982-1855, v. 1

                                                                                   EXHIBIT 1, PAGE 4
                                                                                       EXHIBIT 1, PAGE 8
                                                                                       EXHIBIT 3, PAGE 75
Case 8:19-ap-01132-CB               Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                             Desc
                                    Main Document    Page 79 of 149
 Case 8:19-ap-01132-CB                Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                      Desc
                                      Main Document    Page 10 of 34
      Case 8:19-ap-01132-CB             Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16                   Desc
                                         Main Document Page 6 of 7



  1                   Before bankruptcy, at a time when Debtor had already decided to file
               bankruptcy, she purportedly borrowed $150,000 from Ms. Su pursuant to the alleged
  2            Note and Deed of Trust. As such, Trustee alleges, the $150,000 purportedly secured by
               the Note and Deed of Trust was incurred with actual intent to hinder, delay, or defraud
  3            creditors including the Judgment Lien.
  4                   Harold Laufer (“Mr. Laufer”) whose name is listed on the Deed of Trust as the
               individual who requested its recording denies any involvement in preparing the Note and
  5            Deed of Trust. Moreover, Mr. Laufer denies ever representing anyone by Ms. Su’s name
               as reflected in the Deed of Trust.
  6
  7            Based on the foregoing, on July 3, 2019, the Trustee commenced the above-captioned
  8 adversary proceeding (“Adversary Proceeding") by filing a complaint in the Bankruptcy Case setting
  9 forth claims against Ms. Su for (1) avoidance and recovery of unauthorized preferential and

 10 fraudulent transfers pursuant to 11 U.S.C. §§ 547, 548, 550 and 5511; (2) declaratory relief regarding
 11 the validity, priority, and extent of an alleged unperfected secured claim held by Ms. Su pursuant to

 12 11 U.S.C. § 544(a)(3) and FRBP 7001; and (3) for disallowance of claims pursuant to 11 U.S.C. §

 13 502(d) (“Complaint”).2

 14            The documents I transmit to you are styled as follows:
 15                 1. Summons and Notice of Status Conference;
 16                 2. Adversary Proceeding Cover Sheet;
 17                 3. Complaint of Chapter 7 Trustee for (1) Avoidance, Recovery, and Preservation of
 18                     Preferential Transfer; (2) Avoidance, Recovery, and Preservation of Construct
 19                     Fraudulent Transfer; (3) Avoidance, Recovery, and Preservation of Actual
 20                     Fraudulent Transfer; (4) Avoidance, Recovery, and Preservation of Unperfected
 21                     Liens; (5) Declaratory Relief Re: Validity Priority, and Extend of Alleged Lien; and
 22                     (6) Disallowance of Claims;
 23

 24
    1
      The Complaint also alleges avoidance and recovery of the fraudulent transfer pursuant to Cal. Civ.
 25 Code §§3439.04, 3439.05.
    2
      This Court has jurisdiction over the Adversary Proceeding pursuant to 28 U.S.C. §§ 151,
 26 157 and 1334, 11 U.S.C. §§ 506 and 544 and the Local Rules for the United States Bankruptcy
    Court for the Central District of California, and is the proper venue for the Adversary Proceeding
 27 under 28 U.S.C. §§ 1408 and 1409 as this adversary proceeding arises under, and in connection
    with, a case under Title 11 which is pending in this District. The Adversary Proceeding is a core
 28 proceeding under 28 U.S.C. §§ 157(b)(2)(A), (B), (K) and (O).


                                                   3
                     REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE (LETTER ROGATORY)
      4828-6982-1855, v. 1

                                                                                   EXHIBIT 1, PAGE 5
                                                                                    EXHIBIT 1, PAGE 9
                                                                                    EXHIBIT 3, PAGE 76
Case 8:19-ap-01132-CB               Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                               Desc
                                    Main Document    Page 80 of 149
 Case 8:19-ap-01132-CB               Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                           Desc
                                     Main Document    Page 11 of 34
    Case 8:19-ap-01132-CB              Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16                      Desc
                                        Main Document Page 7 of 7



   1            This request for international judicial assistance is made in the interests of justice. This
   2 Court is willing to provide similar assistance to the Appropriate Judicial Authority of Taiwan, and

   3 Trustee's counsel, Marshack Hays LLP, 870 Roosevelt, Irvine, CA 92620, USA, stands ready to

   4 reimburse the appropriate Judicial Authority of Taiwan for costs incurred in executing this Court's

   5 letter rogatory.

   6 DATED: ______, 2019
   7
                                                        By:______________________________
   8                                                        HONORABLE CATHERINE E. BAUER
                                                            UNITED STATES BANKRUPTCY JUDGE
   9

  10
       (SEAL OF COURT)
  11

  12

  13

  14
  15

  16

  17

  18

  19

  20
  21

  22
  23

  24

  25

  26

  27

  28


                                                    4
                      REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE (LETTER ROGATORY)
       4828-6982-1855, v. 1

                                                                                     EXHIBIT 1, PAGE 6
                                                                                    EXHIBIT 1, PAGE 10
                                                                                      EXHIBIT 3, PAGE 77
Case 8:19-ap-01132-CB    Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08 Desc
                        Main Document     Page 81 of 149
Case 8:19-ap-01132-CB   Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23 Desc
                        Main Document    Page 12 of 34




                                                         EXHIBIT 2
                                                       EXHIBIT 3, PAGE 78
         Case 8:19-ap-01132-CB                                               Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                                                                                                        Desc
                                                                             Main Document    Page 82 of 149
             Case 8:19-ap-01132-CB                                               Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                                                                                              Desc
                                                                                 Main Document    Page 13 of 34
                                                                                                                              https://www.fedex.com/shipping/html/en/PrintIFrame.html




          After printing this label:
          CONSIGNEE COPY - PLEASE PLACE IN FRONT OF POUCH
          1. Fold the printed page along the horizontal line.
          2. Place label in shipping pouch and affix it to your shipment.
          Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
          additional billing charges, along with the cancellation of your FedEx account number.
          LEGAL TERMS AND CONDITIONS OF FEDEX SHIPPING DEFINITIONS. On this A ir Waybill, "w e", "our", "us", and "FedEx" ref er to Federal Express Corporation, its subsidiaries and branches and their respective employees,
          agents, and independent contractors. The terms "you" and "your" ref er to the shipper, its employees, principals and agents. If your shipment originates outside the United States, your contract of carriage is w ith the
          FedEx subsidiary, branch or independent contractor w ho originally accepts the shipment f rom you. The term "package" means any container or envelope that is accepted by us f or delivery, including any such items
          tendered by you utilizing our automated systems, meters, manif ests or w aybills. The term "shipment" means all packages w hich are tendered to and accepted by us on a single Air Waybill. A IR CA RRIA GE NOTICE. For
          any international shipments by air, the Warsaw Convention, as amended, may be applicable. The Warsaw Convention, as amended, w ill then govern and in most cases limit FedEx's liability f or loss, delay of , or damage to
          your shipment. The Warsaw Convention, as amended, limits FedEx's liability. For example in the U.S. liability is limited to $9.07 per pound (20$ per kilogram), unless a higher value f or carriage is declared as described
          below and you pay any applicable supplementary charges. The interpretation and operation of the Warsaw Convention's liability limits may vary in each country. There are no specif ic stopping places w hich are agreed to
          and FedEx reserves the right to route the shipment in any w ay FedEx deems appropriate. ROA D TRANSPORT NOTICE. Shipments transported solely by road to or f rom a country w hich is a party to the Warsaw
          Convention or the Contract f or the International Carriage of Goods by Road (the "CMR") are subject to the terms and conditions of the CMR, notw ithstanding any other provision of this A ir Waybill to the contrary. For those
          shipments transported solely by road, if a conf lict arises betw een the provisions of the CMR and this Air Waybill, the terms of the CMR shall prevail. LIMITATION OF LIABILITY. If not governed by the Warsaw Convention,
          the CMR, or other international treaties, law s, other government regulations, orders, or requirements, FedEx's maximum liability f or damage, loss, delay, shortage, mis-delivery, nondelivery, misinf ormation or f ailure to
          provide inf ormation in connection w ith your shipment is limited by this Agreement and as set out in the terms and conditions of the contract of carriage. Please ref er to the contract of carriage set f orth in the applicable
          FedEx Service Guide or its equivalent to determine the contractual limitation. FedEx does not provide cargo liability or all-risk insurance, but you may pay an additional charge f or each additional U.S. $100 (or equivalent
          local currency f or the country of origin) of declared value f or carriage. If a higher value f or carriage is declared and the additional charge is paid, FedEx's maximum liability w ill be the lesser of the declared value f or
          carriage or your actual damages. LIA BILITIES NOT A SSUMED. IN A NY EVENT, FEDEX WON'T BE LIABLE FOR ANY DAMA GES, WHETHER DIRECT, INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIA L IN EXCESS OF THE
          DECLARED VA LUE FOR CARRIAGE (INCLUDING BUT NOT LIMITED TO LOSS OF INCOME OR PROFITS) OR THE A CTUAL VA LUE OF THE SHIPMENT, IF LOWER, WHETHER OR NOT FEDEX HA D A NY KNOWLEDGE THAT
          SUCH DAMA GES MIGHT BE INCURRED. FedEx w on't be liable f or your acts or omissions, including but not limited to incorrect declaration of cargo, improper or insuff icient packaging, securing, marking or addressing of
          the shipment, or f or the acts or omissions of the recipient or anyone else w ith an interest in the shipment or violations by any party of the terms of this agreement. FedEx w on't be liable f or damage, loss, delay, shortage,
          mis-delivery, non-delivery, misinf ormation or f ailure to provide inf ormation in connection w ith shipments of cash, currency or other prohibited items or in instances beyond our control, such as acts of God, perils of the air,
          w eather conditions, mechanical delays, acts of public enemies, w ar, strike, civil commotion, or acts or omissions of public authorities(including customs and health off icials) w ith actual or apparent authority. NO
          WA RRA NTY. We make no w arranties, express or implied. CLA IMS FOR LOSS, DA MA GE OR DELAY. ALL CLAIMS MUST BE MA DE IN WRITING A ND WITHIN STRICT TIME LIMITS. SEE OUR TARIFF, A PPLICA BLE FEDEX
          SERV ICE GUIDE, OR STANDA RD CONDITIONS OF CARRIAGE FOR DETAILS. The Warsaw Convention provides specif ic w ritten claims procedures f or damage, delay or non-delivery of your shipment. Moreover, the
          interpretation and operation of the Warsaw Convention's claims provisions may vary in each country. Ref er to the Convention to determine the claims period f or your shipment. The right to damages against us shall be
          extinguished unless an action is brought w ithin tw o years, as set f orth in the Convention. FedEx is not obligated to act on any claim until all transportation charges have been paid. The claim amount may not be deducted
          f rom the transportation charges. If the recipient accepts the shipment w ithout noting any damage on the delivery record, FedEx w ill assume the shipment w as delivered in good condition. In order f or us to consider a
          claim f or damage, the contents, original shipping carton and packing must be made available to us f or inspection. MANDATORY LAW. Insof ar as any provision contained or ref erred to in this A ir Waybill may be contrary to
          any applicable international treaties, law s, government regulations, orders or requirements such provisions shall remain in eff ect as a part of our agreement to the extent that it is not overridden. The invalidity or
          unenf orceability of any provisions shall not aff ect any other part of this Air Waybill. Unless otherw ise indicated, FEDERAL EXPRESS CORPORATION, 2005 Corporate Avenue, Memphis, TN 38132, USA , is the f irst carrier
          of this shipment. Email address located at w w w .f edex.com.




1 of 3                                                                                                                                                                                                              8/30/2019, 1:41 PM
                                                                                                                                                                             EXHIBIT 2, PAGE 11
                                                                                                                                                                               EXHIBIT 3, PAGE 79
         Case 8:19-ap-01132-CB                  Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                       Desc
                                                Main Document    Page 83 of 149
           Case 8:19-ap-01132-CB                  Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                   Desc
                                                  Main Document    Page 14 of 34
                                                                            https://www.fedex.com/shipping/html/en/PrintIFrame.html




          After printing this label:
          FEDEX AWB COPY - PLEASE PLACE BEHIND CONSIGNEE COPY
          1. Fold the printed page along the horizontal line.
          2. Place label in shipping pouch and affix it to your shipment.




2 of 3                                                                                                          8/30/2019, 1:41 PM
                                                                                               EXHIBIT 2, PAGE 12
                                                                                                EXHIBIT 3, PAGE 80
         Case 8:19-ap-01132-CB                  Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                       Desc
                                                Main Document    Page 84 of 149
           Case 8:19-ap-01132-CB                  Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                   Desc
                                                  Main Document    Page 15 of 34
                                                                            https://www.fedex.com/shipping/html/en/PrintIFrame.html




          After printing this label:
          FEDEX AWB COPY - PLEASE PLACE BEHIND CONSIGNEE COPY
          1. Fold the printed page along the horizontal line.
          2. Place label in shipping pouch and affix it to your shipment.




3 of 3                                                                                                          8/30/2019, 1:41 PM
                                                                                               EXHIBIT 2, PAGE 13
                                                                                                EXHIBIT 3, PAGE 81
Case 8:19-ap-01132-CB    Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08 Desc
                        Main Document     Page 85 of 149
Case 8:19-ap-01132-CB   Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23 Desc
                        Main Document    Page 16 of 34




                                                         EXHIBIT 3
                                                       EXHIBIT 3, PAGE 82
Case 8:19-ap-01132-CB          Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                  Desc
                               Main Document    Page 86 of 149
  Case 8:19-ap-01132-CB         Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23              Desc
                                Main Document    Page 17 of 34
  CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 1 of 4



                                                                                          DEFER


                                      U.S. Bankruptcy Court
                             Central District of California (Santa Ana)
                            Adversary Proceeding #: 8:19-ap-01132-CB

   Assigned to: Catherine E. Bauer                            Date Filed: 07/03/19
   Lead BK Case: 17-12832
   Lead BK Title: Maggie Liu
   Lead BK Chapter: 7
   Demand:
   Nature[s] of Suit: 12 Recovery of money/property - 547 preference
                      13 Recovery of money/property - 548 fraudulent transfer


  Plaintiff
  -----------------------
  Richard A. Marshack, Chapter 7 Trustee             represented by D Edward Hays
  870 Roosevelt                                                     Marshack Hays LLP
  Irvine, CA 92620                                                  870 Roosevelt Ave
                                                                    Irvine, CA 92620
                                                                    949-333-7777
                                                                    Fax : 949-333-7778
                                                                    Email: ehays@marshackhays.com
                                                                    LEAD ATTORNEY

                                                                    Laila Masud
                                                                    Marshack Hays LLP
                                                                    870 Roosevelt
                                                                    Irvine, CA 92620
                                                                    949-333-777
                                                                    Fax : 949-333-7778
                                                                    Email: lmasud@marshackhays.com


  V.

  Defendant
  -----------------------
  Mei Ling Su                                        represented by Mei Ling Su
                                                                    PRO SE




  Trustee



  https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?634587686754361-L_1_0-1                10/4/2019
                                                                           EXHIBIT 3, PAGE 14
                                                                            EXHIBIT 3, PAGE 83
Case 8:19-ap-01132-CB            Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                        Desc
                                 Main Document    Page 87 of 149
  Case 8:19-ap-01132-CB              Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23               Desc
                                     Main Document    Page 18 of 34
  CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                              Page 2 of 4



  -----------------------
  Richard A Marshack (TR)
  Marshack Hays LLP
  870 Roosevelt
  Irvine, CA 92620
  949-333-7777


  U.S. Trustee
  -----------------------
  United States Trustee (SA)
  411 W Fourth St., Suite 7160
  Santa Ana, CA 92701-4593
  (714) 338-3400


    Filing Date                      #                                 Docket Text

                                 1                  Adversary case 8:19-ap-01132. Complaint by
                                 (45 pgs; 2 docs)   Richard A. Marshack against Mei Ling Su. (Charge
                                                    To Estate)Fee Amount $350.00. Complaint for: (1)
                                                    Avoidance, Recovery, & Preservation of Transfer (2)
                                                    Avoidance, Recovery & Preservation of Construct
                                                    Fraudulent Transfer (3) Avoidance, Recovery, &
                                                    Preservation of Actual Fraudulent Transfer (4)
                                                    Avoidance, Recovery & Preservation ofUnperfected
                                                    Liens (5) Declaratory Relief (6) Disallowance of
                                                    Claim [11 U.S.C. Sections 502, 544, 547, 548, 550 &
                                                    551; Cal. Civ. Code Sections 3439.04, 3439.05]
                                                    (Attachments: # 1 Adversary Proceeding Cover
                                                    Sheet) Nature of Suit: (12 (Recovery of
                                                    money/property - 547 preference)),(13 (Recovery of
                                                    money/property - 548 fraudulent transfer)) (Masud,
                                                    Laila) Warning: Item subsequently amended by
                                                    docket entry no: 2 Modified on 7/5/2019 (Le,
   07/03/2019                                       James). (Entered: 07/03/2019)

                                 2                  Notice to Filer of Error and/or Deficient Document
                                                    Document filed without D. Edward Hay's
                                                    holographic signature. THE FILER IS
                                                    INSTRUCTED TO RE-FILE THE DOCUMENT
                                                    WITH THE PROPER SIGNATURES. (RE:
                                                    related document(s)1 Complaint filed by Plaintiff
                                                    Richard A. Marshack) (Le, James) (Entered:
   07/05/2019                                       07/05/2019)

   07/05/2019                    3                  Supplemental Complaint Filed by Plaintiff Richard
                                 (45 pgs; 2 docs)   A. Marshack. (Attachments: # 1 Adversary




  https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?634587686754361-L_1_0-1                      10/4/2019
                                                                            EXHIBIT 3, PAGE 15
                                                                              EXHIBIT 3, PAGE 84
Case 8:19-ap-01132-CB        Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                         Desc
                             Main Document    Page 88 of 149
  Case 8:19-ap-01132-CB           Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23               Desc
                                  Main Document    Page 19 of 34
  CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                          Page 3 of 4



                                                Proceeding Cover Sheet) (Masud, Laila) (Entered:
                                                07/05/2019)

                              4                 Summons Issued on Mei Ling Su Date Issued
                              (3 pgs)           7/5/2019, Answer Due 8/5/2019 (RE: related
                                                document(s)1 Complaint filed by Plaintiff Richard
                                                A. Marshack, 3 Supplemental filed by Plaintiff
                                                Richard A. Marshack) Status hearing to be held on
                                                9/24/2019 at 01:30 PM at Crtrm 5D, 411 W Fourth
                                                St., Santa Ana, CA 92701. The case judge is
                                                Catherine E. Bauer (Le, James) (Entered:
   07/05/2019                                   07/05/2019)

                              5                 Motion Notice of Motion and Motion to Establish
                              (59 pgs)          Service Requirements for International Defendant;
                                                Memorandum of Point and Authorities; and
                                                Declaration of D. Edward Hays; with Proof of
                                                Service [Hrg. 7/30/19 at 1:30 p.m., Ctrm 5D] Filed
                                                by Plaintiff Richard A. Marshack (Hays, D)
   07/09/2019                                   (Entered: 07/09/2019)

                              6                 Hearing Set (RE: related document(s)5 Generic
                                                Motion filed by Plaintiff Richard A. Marshack) The
                                                Hearing date is set for 7/30/2019 at 01:30 PM at
                                                Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701.
                                                The case judge is Catherine E. Bauer (Le, James)
   07/09/2019                                   (Entered: 07/10/2019)

                              7                 Hearing Held - Motion granted: Order by attorney
                                                (RE: related document(s)5 Generic Motion filed by
                                                Plaintiff Richard A. Marshack) (Le, James) (Entered:
   07/30/2019                                   07/31/2019)

                              8                 Order granting motion to establish service
                              (7 pgs)           requirements for international defendant (BNC-PDF)
                                                (Related Doc # 5 ) Signed on 8/29/2019 (Le, James)
   08/29/2019                                   (Entered: 08/29/2019)

                              9                 BNC Certificate of Notice - PDF Document. (RE:
                              (8 pgs)           related document(s)8 Order on Generic Motion
                                                (BNC-PDF)) No. of Notices: 0. Notice Date
   08/31/2019                                   08/31/2019. (Admin.) (Entered: 08/31/2019)

   09/03/2019                 10                Another Summons Issued on Mei Ling Su Date
                              (3 pgs)           Issued 9/3/2019, Answer Due 10/3/2019 (RE: related
                                                document(s)1 Complaint filed by Plaintiff Richard
                                                A. Marshack) Status hearing to be held on
                                                11/26/2019 at 01:30 PM at Crtrm 5D, 411 W Fourth




  https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?634587686754361-L_1_0-1                   10/4/2019
                                                                         EXHIBIT 3, PAGE 16
                                                                            EXHIBIT 3, PAGE 85
Case 8:19-ap-01132-CB            Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                      Desc
                                 Main Document    Page 89 of 149
  Case 8:19-ap-01132-CB           Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                  Desc
                                  Main Document    Page 20 of 34
  CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                              Page 4 of 4



                                                     St., Santa Ana, CA 92701. The case judge is
                                                     Catherine E. Bauer. COPY OF SUMMONS AND
                                                     COMPLAINT MAILED TO DEFENDANT VIA
                                                     FEDEX MAILER PROVIDED BY PLAINTIFF
                                                     (Le, James) (Entered: 09/03/2019)

                                 11                  Hearing Continued - OFF CALENDAR - STATUS
                                                     CONFERENCE CONTINUED TO NOVEMBER
                                                     26, 2019 AT 1:30 PM PER ANOTHER SUMMONS
                                                     ISSUED 9/3/19. (RE: related document(s)1
                                                     Complaint filed by Plaintiff Richard A. Marshack)
   09/24/2019                                        (Le, James) (Entered: 09/25/2019)




                                          PACER Service Center
                                             Transaction Receipt
                                               10/04/2019 16:52:08
                      PACER                                 Client
                                      mh4052870:3453976:0
                      Login:                                Code:
                                                                      8:19-ap-01132-CB Fil
                                                                      or Ent: filed From:
                                                                      7/5/2011 To:
                                                                      10/4/2019 Doc From: 0
                                                            Search
                      Description: Docket Report                      Doc To: 99999999
                                                            Criteria:
                                                                      Term: included
                                                                      Format: html Page
                                                                      counts for documents:
                                                                      included
                      Billable
                                      2                     Cost:    0.20
                      Pages:




  https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?634587686754361-L_1_0-1                      10/4/2019
                                                                                   EXHIBIT 3, PAGE 17
                                                                                    EXHIBIT 3, PAGE 86
Case 8:19-ap-01132-CB    Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08 Desc
                        Main Document     Page 90 of 149
Case 8:19-ap-01132-CB   Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23 Desc
                        Main Document    Page 21 of 34




                                                         EXHIBIT 4
                                                       EXHIBIT 3, PAGE 87
Case 8:19-ap-01132-CB       Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                         Desc
                            Main Document    Page 91 of 149
 Case 8:19-ap-01132-CB        Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                     Desc
                              Main Document    Page 22 of 34

  From:      TrackingUpdates@fedex.com
  To:        Layla Buchanan
  Subject:   Online FedEx Tracking - 776127969950
  Date:      Tuesday, September 03, 2019 5:07:18 PM




                       Online FedEx Tracking

                       This tracking update has been requested by:
                          Name:                                   layla buchanan

                          E-mail:                                 lbuchanan@marshackhays.com

                          Message:                                Status re Package to Mei Ling
                                                                  Su (in re Maggie Lui)


                       Tracking # 776127969950

                       Ship date                                      Scheduled delivery
                       9/03/2019                                      9/06/2019 6:00 pm
                       SANTA ANA, CA, US              Picked up       TAIPEI CITY, NY, TW



                       Shipment Facts

                          Tracking number                         776127969950

                          Reference                               1015-106

                          Ship date                               9/03/2019

                          Scheduled delivery                      9/06/2019 6:00 pm

                          Service type                            FedEx International Priority-
                                                                  Deliver Weekday

                          Standard transit date                   9/06/2019 by 6:00 pm



                       Tracking results as of Sep 04, 2019 12:07a GMT
                          Date/Time                               Activity/Location



                                                                              EXHIBIT 4, PAGE 18
                                                                               EXHIBIT 3, PAGE 88
Case 8:19-ap-01132-CB    Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                                       Desc
                         Main Document    Page 92 of 149
 Case 8:19-ap-01132-CB    Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                                    Desc
                          Main Document    Page 23 of 34




                     9/03/2019 4:25 pm                           Picked up
                                                                 COSTA MESA, CA
                                                                 Shipment information sent to
                     8/30/2019 3:42 pm
                                                                 FedEx


                    Disclaimer

                    Standard transit is the date and time the package is scheduled to be delivered by,
                    based on the selected service, destination and ship date. Limitations and exceptions
                    may apply. Please see the FedEx Service Guide for terms and conditions of service,
                    including the FedEx Money-Back Guarantee, or contact your FedEx Customer Support
                    representative.

                    To track the latest status of your shipment, click on the tracking number above.

                    This tracking update has been sent to you by FedEx on behalf of the Requestor
                    lbuchanan@marshackhays.com. FedEx does not validate the authenticity of the
                    requestor and does not validate, guarantee or warrant the authenticity of the request,
                    the requestor's message, or the accuracy of this tracking update.

                    Thank you for your business.

                    © 2019 FedEx. The content of this message is protected by copyright and trademark
                    laws under U.S. and international law. You can access our privacy policy by searching
                    the term on fedex.com. All rights reserved.




                                                                               EXHIBIT 4, PAGE 19
                                                                                  EXHIBIT 3, PAGE 89
Case 8:19-ap-01132-CB    Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08 Desc
                        Main Document     Page 93 of 149
Case 8:19-ap-01132-CB   Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23 Desc
                        Main Document    Page 24 of 34




                                                         EXHIBIT 5
                                                       EXHIBIT 3, PAGE 90
  Case 8:19-ap-01132-CB              Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                            Desc
                                     Main Document    Page 94 of 149
     Case 8:19-ap-01132-CB             Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                       Desc
                                       Main Document    Page 25 of 34




September 6,2019

Dear Customer:

The following is the proof-of-delivery for tracking number 776127969950.


Delivery Information:
Status:                       Delivered                      Delivered to:                  Residence
Signed for by:                R.CHIOU                        Delivery location:             TAIPEI CITY, NY

Service type:                 FedEx International Priority   Delivery date:                 Sep 6, 2019 10:35
Special Handling:             Deliver Weekday

                              Residential Delivery



Signature images are not available for display for shipments to this country.




Shipping Information:
Tracking number:              776127969950                   Ship date:                     Sep 3, 2019
                                                             Weight:                        1.1 lbs/0.5 kg



Recipient:                                                   Shipper:
TAIPEI CITY, NY TW                                           ATTENTION: CLERK OF THE COURT
                                                             UNITED STATES BANKRUPTCY COURT
                                                             411 W FOURTH STREET
                                                             SANTA ANA, CA 92701 US
Additional recipient and address information is not available for display for shipments to this country.

Reference                                                    1015-106


Thank you for choosing FedEx.




                                                                                  EXHIBIT 5, PAGE 20
                                                                                   EXHIBIT 3, PAGE 91
Case 8:19-ap-01132-CB    Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08 Desc
                        Main Document     Page 95 of 149
Case 8:19-ap-01132-CB   Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23 Desc
                        Main Document    Page 26 of 34




                                                         EXHIBIT 6
                                                       EXHIBIT 3, PAGE 92
Case 8:19-ap-01132-CB     Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08             Desc
                          Main Document    Page 96 of 149
  Case 8:19-ap-01132-CB    Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23          Desc
                           Main Document    Page 27 of 34

  Case 8:17-bk-12832-CB   Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                              1 of 7




                                                                    EXHIBIT 6, PAGE 21
                                                                    EXHIBIT 3, PAGE 93
Case 8:19-ap-01132-CB     Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08             Desc
                          Main Document    Page 97 of 149
  Case 8:19-ap-01132-CB    Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23          Desc
                           Main Document    Page 28 of 34

  Case 8:17-bk-12832-CB   Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                              2 of 7




                                                                    EXHIBIT 6, PAGE 22
                                                                    EXHIBIT 3, PAGE 94
Case 8:19-ap-01132-CB     Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08             Desc
                          Main Document    Page 98 of 149
  Case 8:19-ap-01132-CB    Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23          Desc
                           Main Document    Page 29 of 34

  Case 8:17-bk-12832-CB   Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                              3 of 7




                                                                    EXHIBIT 6, PAGE 23
                                                                    EXHIBIT 3, PAGE 95
Case 8:19-ap-01132-CB     Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08             Desc
                          Main Document    Page 99 of 149
  Case 8:19-ap-01132-CB    Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23          Desc
                           Main Document    Page 30 of 34

  Case 8:17-bk-12832-CB   Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                              4 of 7




                                                                    EXHIBIT 6, PAGE 24
                                                                    EXHIBIT 3, PAGE 96
Case 8:19-ap-01132-CB      Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08            Desc
                          Main Document    Page 100 of 149
  Case 8:19-ap-01132-CB    Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23          Desc
                           Main Document    Page 31 of 34

  Case 8:17-bk-12832-CB   Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                              5 of 7




                                                                    EXHIBIT 6, PAGE 25
                                                                    EXHIBIT 3, PAGE 97
Case 8:19-ap-01132-CB      Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08            Desc
                          Main Document    Page 101 of 149
  Case 8:19-ap-01132-CB    Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23          Desc
                           Main Document    Page 32 of 34

  Case 8:17-bk-12832-CB   Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                              6 of 7




                                                                    EXHIBIT 6, PAGE 26
                                                                    EXHIBIT 3, PAGE 98
Case 8:19-ap-01132-CB      Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08            Desc
                          Main Document    Page 102 of 149
  Case 8:19-ap-01132-CB    Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23          Desc
                           Main Document    Page 33 of 34

  Case 8:17-bk-12832-CB   Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                              7 of 7




                                                                    EXHIBIT 6, PAGE 27
                                                                    EXHIBIT 3, PAGE 99
        Case 8:19-ap-01132-CB                       Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                                              Desc
                                                   Main Document    Page 103 of 149
        Case 8:19-ap-01132-CB                      Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                                     Desc
                                                   Main Document    Page 34 of 34

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF LAILA MASUD RE:
COMPLETED SUMMONS SERVICE EXECUTION FOR INTERNATIONAL DEFENDANT, MEI LING SU will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 4, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 4, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

DEFENDANT – POC ADDRESS
MEI LING SU
6F #605 NO-6-1 Ching-Cheng St.
Taipei Taiwan 10547
                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 4, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Honorable Catherine E. Bauer                                      DEFENDANT – POC EMAIL ADDRESS
United States Bankruptcy Court                                    MEI LING SU
Central District of California                                    Yingju.chunte@gmail.com
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtroom 5D
Santa Ana, CA 92701‐4593

                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

        October 4, 2019              Layla Buchanan                                             /s/ Layla Buchanan
 Date    Printed Name                                                                           Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                            EXHIBIT 3, PAGE 100
Case 8:19-ap-01132-CB    Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08   Desc
                        Main Document    Page 104 of 149




                                                            EXHIBIT 4
          Case 8:19-ap-01132-CB                   Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                                            Desc
                                                 Main Document    Page 105 of 149
           Case 8:19-ap-01132-CB                   Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58                                      Desc
                                                    Main Document    Page 1 of 37



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
 Email Address
 D. EDWARD HAYS, #162507
 ehays@marshackhays.com
 LAILA MASUD, #311731
 lmasud@marshackhays.com
 MARSHACK HAYS LLP
 870 Roosevelt
 Irvine, California 92620
 Telephone: (949) 333-7777
 Facsimile: (949) 333-7778

      Plaintiff(s) appearing without attorney
      Attorney for Plaintiff(s) Richard A. Marshack, Trustee

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                                      DIVISION

 In re:                                                                        CASE NO.: 8:17-bk-12832-CB
MAGGIE LIU,
                                                                               CHAPTER 7
                                                                               ADVERSARY NO.: 8:19-ap-01132-CB
                                                                Debtor(s).
RICHARD A. MARSHACK, Chapter 7 Trustee,



                                                               Plaintiff(s),           REQUEST FOR CLERK TO ENTER
                                                                                        DEFAULT UNDER LBR 7055-1(a)
                                    vs.

 MEI LING SU,


                                                                                                      [No Hearing Required]
                                                           Defendant(s).

TO THE DEFENDANT, DEFENDANT’S ATTORNEY AND OTHER INTERESTED PARTIES:
1. Name of Defendant against whom default is sought (specify name): MEI LING SU
2. Plaintiff filed the complaint in this adversary proceeding on (specify date): 07/03/2019
3. The summons and complaint were served on Defendant by           Personal Service      Mail Service
   on the following date (specify date): 09/06/2019 ,via FedEx delivery, pursuant to Court's order (Dk. No. 8).
4. A conformed copy of the executed service of summons form is attached hereto.
5. The time for filing an answer or other responsive pleading expired on (specify date): 10/03/2019
6. No answer or other responsive pleading has been filed or served by Defendant.
WHEREFORE, Plaintiff requests that the clerk of the court enter a default against this Defendant.


Date: 10/07/2019                                                          /s/ Laila Masud
                                                                        Signature
                                                                          LAILA MASUD
                                                                        Printed name of Plaintiff or attorney for Plaintiff
            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                   F 7055-1.1.REQ.ENTER.DEFAULT
                                                                                                           EXHIBIT 4, PAGE 101
Case 8:19-ap-01132-CB    Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08 Desc
                        Main Document     Page 106 of 149
Case 8:19-ap-01132-CB   Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58 Desc
                         Main Document    Page 2 of 37




                                                         EXHIBIT 1
                                                      EXHIBIT 4, PAGE 102
Case 8:19-ap-01132-CB                   Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                         Desc
                                       Main Document    Page 107 of 149
   Case 8:19-ap-01132-CB                    Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58                   Desc
                                             Main Document    Page 3 of 37
 Case 8:19-ap-01132-CB                Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23               Desc
                                       Main Document    Page 1 of 34



  1 D. EDWARD HAYS, #162507
    ehays@marshackhays.com
  2 LAILA MASUD, #311731
    lmasud@marshackhays.com
  3 MARSHACK HAYS LLP
    870 Roosevelt
  4 Irvine, California 92620
    Telephone: (949) 333-7777
  5 Facsimile: (949) 333-7778
  6 Attorneys for Chapter 7 Trustee,
    RICHARD A. MARSHACK
  7

  8                                    UNITED STATES BANKRUPTCY COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
 10 In re
                                                                 Case No. 8:17-bk-12832-CB
 11 MAGGIE LIU,
                                                                 Chapter 7
 12                               Debtor.
                                                                 Adv. No. 8:19-ap-01132-CB
 13
      RICHARD A. MARSHACK, Chapter 7 Trustee,                    DECLARATION OF LAILA MASUD RE:
 14                                                              COMPLETED SUMMONS SERVICE
                                  Plaintiff,                     EXECUTION FOR INTERNATIONAL
 15 v.                                                           DEFENDANT, MEI LING SU
 16 MEI LING SU.                                                 Continued Status Conference:
                                                                 Date: November 26, 2019
 17                               Defendant.                     Time: 1:30 p.m.
                                                                 Courtroom:5D
 18                                                              Address: 411 W. Fourth St.
                                                                             Santa Ana, CA 92701
 19
 20                                            Declaration of Laila Masud
 21                      I, LAILA MASUD, say and declare as follows:
 22            1.        I am an individual over 18 years of age and competent to make this Declaration.
 23            2.        If called upon to do so, I could and would competently testify as to the facts set forth
 24 in this Declaration.
 25            3.        The facts set forth below are true of my personal knowledge.
 26            4.        I am an attorney at law duly admitted to practice before this Court and all courts of the
 27 State of California.

 28 / / /
                                                             1
                                       DECLARATION RE: SERVICE OF ANOTHER SUMMONS
      4811-8340-1385, v. 1/1015-106


                                                                                       EXHIBIT 1, PAGE 2
                                                                                    EXHIBIT 4, PAGE 103
Case 8:19-ap-01132-CB                 Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                         Desc
                                     Main Document    Page 108 of 149
 Case 8:19-ap-01132-CB                 Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58                     Desc
                                        Main Document    Page 4 of 37
 Case 8:19-ap-01132-CB               Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23              Desc
                                      Main Document    Page 2 of 34



 1            5.        I am an associate in the law firm of Marshack Hays LLP, attorneys of record for
 2 Richard A. Marshack the duly appointed and acting Chapter 7 Trustee for the bankruptcy estate of

 3 Maggie Liu (“Trustee”).

 4            6.        I reviewed the docket in this case prior to execution of this Declaration to refresh my
 5 memory as to the dates on which particular documents were filed.
 6            7.        I make this Declaration to provide the Court with a status regarding the completion of
 7 service of the Complaint and Another Summon on Defendant, Mei Ling Sui (“Defendant” or “Ms.

 8 Su”).

 9            8.        On July 17, 2017, Debtor Maggie Jia Liu (“Debtor”) filed a voluntary petition under
10 Chapter 7 of Title 11 of the United States Code commencing case no. 8:17-bk-12832-CB

11 (“Bankruptcy Case”). Plaintiff and Chapter 7 Trustee Richard A. Marshack is the duly appointed and
12 acting Chapter 7 Trustee of the above-entitled Estate under 11 U.S.C. § 702.
13            9.        On July 3, 2019, the Trustee commenced the above-captioned adversary proceeding
14 (“Adversary”) by filing a complaint in the Bankruptcy Case setting forth claims against Ms. Su for
15 (1) avoidance and recovery of unauthorized preferential and fraudulent transfers pursuant to 11

16 U.S.C. §§ 547, 548, 550 and 551;1 (2) declaratory relief regarding the validity, priority, and extent of
17 an alleged unperfected secured claim held by Ms. Su pursuant to 11 U.S.C. § 544(a)(3) and FRBP

18 7001; and (3) for disallowance of claims pursuant to 11 U.S.C. § 502(d) (“Complaint”).

19            10.       On July 9, 2019, as Dk. No. 5, the Trustee filed a motion to establish service
20 requirements for international defendant ("Motion".) On August 29, 2019, as Dk. No. 8, the Court

21 entered an order approving the Motion ("Order".) A true and correct copy of the Order is attached

22 here as Exhibit “1.”

23            11.       Pursuant to Paragraph 3 of the Order, the Clerk of the Court was directed to mail the
24 summons and complaint to Defendant, in a pre-paid Federal Express mailer, with return receipt
25 requested, which mailer the Trustee was to provide to the Clerk. The address utilize was the address

26 provided in Defendant’s filed proof of claim. See Claim No. 14 filed in the Bankruptcy Case. A true

27

28 1The Complaint also alleges avoidance and recovery of the fraudulent transfer pursuant to Cal. Civ.
   Code §§3439.04, 3439.05.
                                                           2
                                     DECLARATION RE: SERVICE OF ANOTHER SUMMONS
     4811-8340-1385, v. 1/1015-106


                                                                                     EXHIBIT 1, PAGE 3
                                                                                   EXHIBIT 4, PAGE 104
Case 8:19-ap-01132-CB                  Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                           Desc
                                      Main Document    Page 109 of 149
  Case 8:19-ap-01132-CB                 Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58                    Desc
                                         Main Document    Page 5 of 37
Case 8:19-ap-01132-CB                Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23             Desc
                                      Main Document    Page 3 of 34



 1 and correct copy of Claim No. 14 is attached here as Exhibit "6."

 2            12.       On or about August 30, 2019, a copy of the Complaint and a Federal Express Shipping
 3 Label to Defendant (“Shipping Label”) were delivered to the Clerk of the Court. A true and correct

 4 copy of the Shipping Label provided to the Clerk of the Court is attached here as Exhibit “2.”

 5            13.       On September 3, 2019, as Dk. No. 10, the Court issued Another Summons and Notice
 6 of Status Conference (“Another Summons”).

 7            14.       The docket associated with the Adversary indicates under docket entry number 10, that
 8 “COPY OF SUMMONS AND COMPLAINT MAILED TO DEFENDANT VIA FEDEX MAILER

 9 PROVIDED BY PLAINTIFF.” A true and correct copy of the docket for the Adversary as of October
10 4, 2019, is attached here as Exhibit “3” with the entry highlighted for ease of reference.

11            15.       Pursuant to the online FedEx Tracking, on September 3, 2019, the Clerk of the Court
12 shipped a package to Defendant (“Tracking”). A true and correct copy of the Tracking is attached
13 here as Exhibit “4.”

14            16.       A copy of the FedEx tracking for the Shipping Label indicates delivery on September
15 6, 2019, at 10:35, and that it was signed for by R. Chiou (“Proof of Delivery”). A true and correct

16 copy of the Proof of Delivery is attached here as Exhibit “5.”
17            17.       Accordingly, in compliance with Paragraph 3 of the Order, the Complaint and Another
18 Summons were delivered to Defendant on September 6, 2019, and service has been completed.

19                      I declare under penalty of perjury that the foregoing is true and correct. Executed on
20 October 4, 2019.
                                                                     /s/ Laila Masud
21

22                                                             LAILA MASUD

23

24
25

26

27

28
                                                           3
                                     DECLARATION RE: SERVICE OF ANOTHER SUMMONS
     4811-8340-1385, v. 1/1015-106


                                                                                     EXHIBIT 1, PAGE 4
                                                                                  EXHIBIT 4, PAGE 105
Case 8:19-ap-01132-CB     Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08   Desc
                         Main Document    Page 110 of 149
 Case 8:19-ap-01132-CB    Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58 Desc
                           Main Document     Page 6 of 37
 Case 8:19-ap-01132-CB   Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23 Desc
                          Main Document    Page 4 of 34




                                                          EXHIBIT 1
                                                          EXHIBIT 1, PAGE 5
                                                        EXHIBIT 4, PAGE 106
Case 8:19-ap-01132-CB           Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                                  Desc
                               Main Document    Page 111 of 149
 Case 8:19-ap-01132-CB            Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58                           Desc
                                   Main Document    Page 7 of 37
  Case 8:19-ap-01132-CB           Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                         Desc
                                   Main Document    Page 5 of 34
     Case 8:19-ap-01132-CB         Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16                Desc
                                    Main Document Page 1 of 7



     1 D. Edward Hays, SBN 162507
       ehays@marshackhays.com
     2 Laila Masud, SBN 311731                                           FILED & ENTERED
       lmasud@marshackhays.com
     3 Marshack Hays LLP
       870 Roosevelt                                                          AUG 29 2019
     4 Irvine, California 92620
       Tel: 949-333-7777
     5 Fax: 949-333-7778                                                 CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
                                                                         BY le         DEPUTY CLERK
     6 Attorneys for Chapter 7 Trustee,
       Richard A. Marshack
     7                                                            CHANGES MADE BY COURT
     8                             UNITED STATES BANKRUPTCY COURT
     9                CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
    10
    11 In re
                                                             Case No. 8:17-bk-12832-CB
    12 MAGGIE LIU,
                                                             Chapter 7
    13                        Debtor.
                                                             Adv. No. 8:19-ap-01132-CB
    14
         RICHARD A. MARSHACK, Chapter 7 Trustee,             ORDER GRANTING MOTION TO
    15                                                       ESTABLISH SERVICE REQUIREMENTS
                              Plaintiff,                     FOR INTERNATIONAL DEFENDANT
    16 v.
                                                             Date: July 30, 2019
    17 MEI LING SU.                                          Time: 1:30 p.m.
                                                             Courtroom:5D
    18                        Defendant.                     Address: 411 W. Fourth St.
                                                                         Santa Ana, CA 92701
    19
    20         A hearing was held on July 30, 2019, at 1:30 p.m., before the Honorable Catherine E. Bauer,
    21 United States Bankruptcy Judge for the Central District of California, in Courtroom 5D located at
    22 411 West Fourth St., Santa Ana, CA, on Plaintiff's Motion to Establish Service Requirements for
    23 International Defendant filed July 30, 2019 as Docket #5 ("Motion"). Appearances were made as

    24 noted on the record.

    25         //
    26         //
    27         //
    28


                                                         1

                                                                              EXHIBIT 1, PAGE 4
                                                                                 EXHIBIT 1, PAGE 6
                                                                              EXHIBIT 4, PAGE 107
Case 8:19-ap-01132-CB             Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                               Desc
                                 Main Document    Page 112 of 149
 Case 8:19-ap-01132-CB             Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58                             Desc
                                    Main Document    Page 8 of 37
  Case 8:19-ap-01132-CB             Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                      Desc
                                     Main Document    Page 6 of 34
    Case 8:19-ap-01132-CB           Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16                Desc
                                     Main Document Page 2 of 7



    1         The Court having read and considered the Motion, heard the statements of counsel, noted the lack
    2 of opposition and with good cause shown,

    3         IT IS ORDERED:
    4         1.        The Motion is granted.
    5         2.        The Clerk of the Court is directed to issue a new summons.
    6         3.        Pursuant to Federal Rule of Civil Procedure 4(f)(2)(c)(ii), the Clerk of the Court is
    7 directed to mail the summons and complaint to Mei Ling Su, in a pre-paid Federal Express mailer,
    8 with return receipt requested, which mailer the Trustee will provide to the Clerk, with the Estate to

    9 bear all costs.
   10         4.        If a return receipt is not received within 30 days, then pursuant to Federal Rule of
   11 Civil Procedure 4(f)(2)(b), the Court authorizes the issuance of the Letter Rogatory for service. A
   12 sample is attached as Exhibit “1”.
   13         5.        If either of the foregoing methods of service are not completed within 120 days,
   14 Trustee is authorized to serve the Summons and Complaint by publication once a week for six
   15 consecutive weeks in a paper of general circulation in Orange County, California.

   16                                                      ###
   17
   18

   19
   20

   21
   22
   23
         Date: August 29, 2019
   24

   25

   26
   27

   28


                                                            2

                                                                                  EXHIBIT 1, PAGE 5
                                                                                    EXHIBIT 1, PAGE 7
                                                                                  EXHIBIT 4, PAGE 108
Case 8:19-ap-01132-CB       Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08         Desc
                           Main Document    Page 113 of 149
 Case 8:19-ap-01132-CB      Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58   Desc
                             Main Document    Page 9 of 37
   Case 8:19-ap-01132-CB     Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23 Desc
                              Main Document     Page 7 of 34
   Case 8:19-ap-01132-CB    Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16 Desc
                             Main Document Page 3 of 7




                                                             EXHIBIT 1
                                                             EXHIBIT 1, PAGE 6
                                                              EXHIBIT 1, PAGE 8
                                                            EXHIBIT 4, PAGE 109
Case 8:19-ap-01132-CB                   Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                          Desc
                                       Main Document    Page 114 of 149
 Case 8:19-ap-01132-CB                  Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58                        Desc
                                        Main Document    Page 10 of 37
   Case 8:19-ap-01132-CB                 Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                      Desc
                                          Main Document    Page 8 of 34
        Case 8:19-ap-01132-CB             Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16                Desc
                                           Main Document Page 4 of 7



    1                                   UNITED STATES BANKRUPTCY COURT
    2                     CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
    3
    4 In re                                                     Case No. 8:17-bk-12832-CB
    5 MAGGIE LIU,                                               Chapter 7
    6                     Debtor.                               Adv. No. 8:19-ap-01132-CB
    7                                                           REQUEST FOR INTERNATIONAL
                                                                JUDICIAL ASSISTANCE (LETTER
    8 RICHARD A. MARSHACK, Chapter 7 Trustee,                   ROGATORY)
    9                     Plaintiff,
   10 v.
   11 MEI LING SU.

   12                     Defendant.
   13

   14
   15 TO THE APPROPRIATE JUDICIAL AUTHORITY OF TAIWAN:

   16            The United States Bankruptcy Court, Central District of California - Santa Ana Division,
   17 presents its compliments to the Appropriate Judicial Authority of Taiwan and requests international

   18 judicial assistance to effect service of process in a civil adversary proceeding before this Court in

   19 the above-captioned matter. More specifically, this Court requests that the Appropriate Judicial
   20 Authority of Taiwan effect service upon Mei Ling Su (“Ms. Su”). Ms. Sue is a resident of Taiwan

   21 with her residence located at 6F #605 No-6-1 Ching-Cheng ST. Taipei, Taiwan 10547. I cordially
   22 solicit your assistance in this matter by requesting that you personally deliver a copy of the
   23 summons, attached hereto, to the address indicated above. I further request after personal service of
   24 the enclosed documents, in the manner prescribed by the laws of Taiwan, proof of service be
   25 returned to the Court.
   26            To briefly recount the history of this case, on July 17, 2017, Debtor Maggie Jia Liu
   27 (“Debtor”) filed a voluntary petition (“Petition Date”) under Chapter 7 of Title 11 of the United
   28 States Code commencing case no. 8:17-bk-12832-CB (“Bankruptcy Case”). Plaintiff and Chapter 7


                                                     1
                       REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE (LETTER ROGATORY)
        4828-6982-1855, v. 1

                                                                                   EXHIBIT 1, PAGE 3
                                                                                     EXHIBIT 1, PAGE 7
                                                                                      EXHIBIT 1, PAGE 9
                                                                                    EXHIBIT 4, PAGE 110
Case 8:19-ap-01132-CB               Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                               Desc
                                   Main Document    Page 115 of 149
 Case 8:19-ap-01132-CB               Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58                             Desc
                                     Main Document    Page 11 of 37
   Case 8:19-ap-01132-CB              Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                      Desc
                                       Main Document    Page 9 of 34
        Case 8:19-ap-01132-CB           Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16                  Desc
                                         Main Document Page 5 of 7



    1 Trustee Richard A. Marshack is the duly appointed and acting Chapter 7 Trustee of the above-
    2 entitled Estate under 11 U.S.C. § 702.
    3            Within the ninety-day period immediately prior to the filing of the Petition, and in
    4 anticipation of filing for bankruptcy, the Debtor executed a promissory note in favor of Ms. Su for

    5 $150,000 with interest at 3% per annum. The purported security for the Note was Debtor’s real
    6 property commonly known as 14 San Sovino, Newport Coast, California 92657 (“Newport Coast
    7 Property”). Under the terms of the alleged Note, no payments were due and owing until the

    8 maturity of the Note which was the earlier of June 1, 2033, or the day on when the Newport Coast
    9 Property is sold or transferred by Debtor to a third party.

   10            On June 27, 2017, a short form deed of trust and assignment of rents (“Deed of Trust”) was
   11 purportedly recorded by Mr. Harold Laufer (“Mr. Laufer”) in favor of Defendant, against the

   12 Newport Coast Property to secure repayment of the Note.
   13            As of the Petition Date, the only lien allegedly held by Ms. Su arises from the Deed of Trust
   14 recorded 20 days prior to bankruptcy.
   15            In her Schedule A, Debtor disclosed her ownership of the Newport Coast Property and
   16 valued it at $1,379,833.
   17            Trustee’s investigation of the Deed of Trust revealed the following:
   18                   On December 15, 2015, Ms. Ho filed a complaint against Debtor, in the Orange
                 County Superior Court, entitled Yu Hua v. Maggie Liu, et al., case number 30-2015-
   19            00825301 (“State Court Action”). Ms. Ho's complaint in the State Court Action alleged
                 causes of action including fraud, conversion, breach of fiduciary duty, unfair business
   20            practice, money had and received, unjust enrichment, breach of written contract,
                 fraudulent conveyance and constructive fraudulent conveyance.
   21
                        The trial in the State Court Action was held on May 1, 2017. Judgment was
   22             entered favor of Ms. Ho in the sum of $704,069.00 (“Judgment”). The Notice of Entry
                  of Judgment was filed on or around June 19, 2017.
   23
                       On June 21, 2017, an abstract or certified copy of the Judgment for $704,043.90
   24            entered in connection with the State Action was recorded with the Orange Comity
                 Recorder by Ms. Ho against the Newport Coast Property (“Judgment Lien”).
   25
                        On or around May 9, 2017, when the judge in the State Court Action decided to
   26            enter judgment in favor of Ms. Ho, Debtor’s attorney reached out to counsel for Ms. Ho
                 asserting Debtor was going to file bankruptcy if Ms. Ho did not accept a settlement
   27            offer.
   28                 Simply put, Debtor knew she was going to file bankruptcy and she knew that Ms.
                 Ho was going to have a lien on the Newport Coast Property.
                                                     2
                       REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE (LETTER ROGATORY)
        4828-6982-1855, v. 1

                                                                                    EXHIBIT 1, PAGE 4
                                                                                        EXHIBIT 1, PAGE 8
                                                                                        EXHIBIT 1, PAGE 10
                                                                                      EXHIBIT 4, PAGE 111
Case 8:19-ap-01132-CB                 Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                               Desc
                                     Main Document    Page 116 of 149
 Case 8:19-ap-01132-CB                 Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58                            Desc
                                       Main Document    Page 12 of 37
   Case 8:19-ap-01132-CB                Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                      Desc
                                        Main Document    Page 10 of 34
        Case 8:19-ap-01132-CB             Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16                   Desc
                                           Main Document Page 6 of 7



    1                   Before bankruptcy, at a time when Debtor had already decided to file
                 bankruptcy, she purportedly borrowed $150,000 from Ms. Su pursuant to the alleged
    2            Note and Deed of Trust. As such, Trustee alleges, the $150,000 purportedly secured by
                 the Note and Deed of Trust was incurred with actual intent to hinder, delay, or defraud
    3            creditors including the Judgment Lien.
    4                   Harold Laufer (“Mr. Laufer”) whose name is listed on the Deed of Trust as the
                 individual who requested its recording denies any involvement in preparing the Note and
    5            Deed of Trust. Moreover, Mr. Laufer denies ever representing anyone by Ms. Su’s name
                 as reflected in the Deed of Trust.
    6
    7            Based on the foregoing, on July 3, 2019, the Trustee commenced the above-captioned
    8 adversary proceeding (“Adversary Proceeding") by filing a complaint in the Bankruptcy Case setting
    9 forth claims against Ms. Su for (1) avoidance and recovery of unauthorized preferential and

   10 fraudulent transfers pursuant to 11 U.S.C. §§ 547, 548, 550 and 5511; (2) declaratory relief regarding
   11 the validity, priority, and extent of an alleged unperfected secured claim held by Ms. Su pursuant to

   12 11 U.S.C. § 544(a)(3) and FRBP 7001; and (3) for disallowance of claims pursuant to 11 U.S.C. §
   13 502(d) (“Complaint”).2

   14            The documents I transmit to you are styled as follows:
   15                 1. Summons and Notice of Status Conference;
   16                 2. Adversary Proceeding Cover Sheet;
   17                 3. Complaint of Chapter 7 Trustee for (1) Avoidance, Recovery, and Preservation of
   18                     Preferential Transfer; (2) Avoidance, Recovery, and Preservation of Construct
   19                     Fraudulent Transfer; (3) Avoidance, Recovery, and Preservation of Actual
   20                     Fraudulent Transfer; (4) Avoidance, Recovery, and Preservation of Unperfected
   21                     Liens; (5) Declaratory Relief Re: Validity Priority, and Extend of Alleged Lien; and
   22                     (6) Disallowance of Claims;
   23
   24
      1
        The Complaint also alleges avoidance and recovery of the fraudulent transfer pursuant to Cal. Civ.
   25 Code §§3439.04, 3439.05.
      2
        This Court has jurisdiction over the Adversary Proceeding pursuant to 28 U.S.C. §§ 151,
   26 157 and 1334, 11 U.S.C. §§ 506 and 544 and the Local Rules for the United States Bankruptcy
      Court for the Central District of California, and is the proper venue for the Adversary Proceeding
   27 under 28 U.S.C. §§ 1408 and 1409 as this adversary proceeding arises under, and in connection
      with, a case under Title 11 which is pending in this District. The Adversary Proceeding is a core
   28 proceeding under 28 U.S.C. §§ 157(b)(2)(A), (B), (K) and (O).


                                                     3
                       REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE (LETTER ROGATORY)
        4828-6982-1855, v. 1

                                                                                     EXHIBIT 1, PAGE 5
                                                                                      EXHIBIT 1, PAGE 9
                                                                                      EXHIBIT 1, PAGE 11
                                                                                      EXHIBIT 4, PAGE 112
Case 8:19-ap-01132-CB                Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                                    Desc
                                    Main Document    Page 117 of 149
 Case 8:19-ap-01132-CB                Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58                               Desc
                                      Main Document    Page 13 of 37
   Case 8:19-ap-01132-CB               Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                           Desc
                                       Main Document    Page 11 of 34
     Case 8:19-ap-01132-CB               Doc 8 Filed 08/29/19 Entered 08/29/19 16:19:16                      Desc
                                          Main Document Page 7 of 7



     1            This request for international judicial assistance is made in the interests of justice. This
     2 Court is willing to provide similar assistance to the Appropriate Judicial Authority of Taiwan, and
     3 Trustee's counsel, Marshack Hays LLP, 870 Roosevelt, Irvine, CA 92620, USA, stands ready to
     4 reimburse the appropriate Judicial Authority of Taiwan for costs incurred in executing this Court's

     5 letter rogatory.
     6 DATED: ______, 2019
     7
                                                          By:______________________________
     8                                                        HONORABLE CATHERINE E. BAUER
                                                              UNITED STATES BANKRUPTCY JUDGE
     9

    10
         (SEAL OF COURT)
    11

    12
    13

    14
    15

    16
    17

    18

    19
    20

    21
    22
    23
    24
    25
    26

    27
    28


                                                      4
                        REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE (LETTER ROGATORY)
         4828-6982-1855, v. 1

                                                                                       EXHIBIT 1, PAGE 6
                                                                                      EXHIBIT 1, PAGE 10
                                                                                        EXHIBIT 1, PAGE 12
                                                                                        EXHIBIT 4, PAGE 113
Case 8:19-ap-01132-CB     Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08   Desc
                         Main Document    Page 118 of 149
 Case 8:19-ap-01132-CB    Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58 Desc
                          Main Document      Page 14 of 37
 Case 8:19-ap-01132-CB   Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23 Desc
                         Main Document    Page 12 of 34




                                                          EXHIBIT 2
                                                        EXHIBIT 1, PAGE 13
                                                        EXHIBIT 4, PAGE 114
    Case 8:19-ap-01132-CB                                                Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                                                                                                                Desc
                                                                        Main Document    Page 119 of 149
         Case 8:19-ap-01132-CB                                                Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58                                                                                                      Desc
                                                                              Main Document    Page 15 of 37
            Case 8:19-ap-01132-CB                                               Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                                                                                              Desc
                                                                                Main Document    Page 13 of 34
                                                                                                                             https://www.fedex.com/shipping/html/en/PrintIFrame.html




         After printing this label:
         CONSIGNEE COPY - PLEASE PLACE IN FRONT OF POUCH
         1. Fold the printed page along the horizontal line.
         2. Place label in shipping pouch and affix it to your shipment.
         Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
         additional billing charges, along with the cancellation of your FedEx account number.
         LEGAL TERMS AND CONDITIONS OF FEDEX SHIPPING DEFINITIONS. On this A ir Waybill, "w e", "our", "us", and "FedEx" ref er to Federal Express Corporation, its subsidiaries and branches and their respective employees,
         agents, and independent contractors. The terms "you" and "your" ref er to the shipper, its employees, principals and agents. If your shipment originates outside the United States, your contract of carriage is w ith the
         FedEx subsidiary, branch or independent contractor w ho originally accepts the shipment f rom you. The term "package" means any container or envelope that is accepted by us f or delivery, including any such items
         tendered by you utilizing our automated systems, meters, manif ests or w aybills. The term "shipment" means all packages w hich are tendered to and accepted by us on a single Air Waybill. A IR CA RRIA GE NOTICE. For
         any international shipments by air, the Warsaw Convention, as amended, may be applicable. The Warsaw Convention, as amended, w ill then govern and in most cases limit FedEx's liability f or loss, delay of , or damage to
         your shipment. The Warsaw Convention, as amended, limits FedEx's liability. For example in the U.S. liability is limited to $9.07 per pound (20$ per kilogram), unless a higher value f or carriage is declared as described
         below and you pay any applicable supplementary charges. The interpretation and operation of the Warsaw Convention's liability limits may vary in each country. There are no specif ic stopping places w hich are agreed to
         and FedEx reserves the right to route the shipment in any w ay FedEx deems appropriate. ROA D TRANSPORT NOTICE. Shipments transported solely by road to or f rom a country w hich is a party to the Warsaw
         Convention or the Contract f or the International Carriage of Goods by Road (the "CMR") are subject to the terms and conditions of the CMR, notw ithstanding any other provision of this A ir Waybill to the contrary. For those
         shipments transported solely by road, if a conf lict arises betw een the provisions of the CMR and this Air Waybill, the terms of the CMR shall prevail. LIMITATION OF LIABILITY. If not governed by the Warsaw Convention,
         the CMR, or other international treaties, law s, other government regulations, orders, or requirements, FedEx's maximum liability f or damage, loss, delay, shortage, mis-delivery, nondelivery, misinf ormation or f ailure to
         provide inf ormation in connection w ith your shipment is limited by this Agreement and as set out in the terms and conditions of the contract of carriage. Please ref er to the contract of carriage set f orth in the applicable
         FedEx Service Guide or its equivalent to determine the contractual limitation. FedEx does not provide cargo liability or all-risk insurance, but you may pay an additional charge f or each additional U.S. $100 (or equivalent
         local currency f or the country of origin) of declared value f or carriage. If a higher value f or carriage is declared and the additional charge is paid, FedEx's maximum liability w ill be the lesser of the declared value f or
         carriage or your actual damages. LIA BILITIES NOT A SSUMED. IN A NY EVENT, FEDEX WON'T BE LIABLE FOR ANY DAMA GES, WHETHER DIRECT, INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIA L IN EXCESS OF THE
         DECLARED VA LUE FOR CARRIAGE (INCLUDING BUT NOT LIMITED TO LOSS OF INCOME OR PROFITS) OR THE A CTUAL VA LUE OF THE SHIPMENT, IF LOWER, WHETHER OR NOT FEDEX HA D A NY KNOWLEDGE THAT
         SUCH DAMA GES MIGHT BE INCURRED. FedEx w on't be liable f or your acts or omissions, including but not limited to incorrect declaration of cargo, improper or insuff icient packaging, securing, marking or addressing of
         the shipment, or f or the acts or omissions of the recipient or anyone else w ith an interest in the shipment or violations by any party of the terms of this agreement. FedEx w on't be liable f or damage, loss, delay, shortage,
         mis-delivery, non-delivery, misinf ormation or f ailure to provide inf ormation in connection w ith shipments of cash, currency or other prohibited items or in instances beyond our control, such as acts of God, perils of the air,
         w eather conditions, mechanical delays, acts of public enemies, w ar, strike, civil commotion, or acts or omissions of public authorities(including customs and health off icials) w ith actual or apparent authority. NO
         WA RRA NTY. We make no w arranties, express or implied. CLA IMS FOR LOSS, DA MA GE OR DELAY. ALL CLAIMS MUST BE MA DE IN WRITING A ND WITHIN STRICT TIME LIMITS. SEE OUR TARIFF, A PPLICA BLE FEDEX
         SERV ICE GUIDE, OR STANDA RD CONDITIONS OF CARRIAGE FOR DETAILS. The Warsaw Convention provides specif ic w ritten claims procedures f or damage, delay or non-delivery of your shipment. Moreover, the
         interpretation and operation of the Warsaw Convention's claims provisions may vary in each country. Ref er to the Convention to determine the claims period f or your shipment. The right to damages against us shall be
         extinguished unless an action is brought w ithin tw o years, as set f orth in the Convention. FedEx is not obligated to act on any claim until all transportation charges have been paid. The claim amount may not be deducted
         f rom the transportation charges. If the recipient accepts the shipment w ithout noting any damage on the delivery record, FedEx w ill assume the shipment w as delivered in good condition. In order f or us to consider a
         claim f or damage, the contents, original shipping carton and packing must be made available to us f or inspection. MANDATORY LAW. Insof ar as any provision contained or ref erred to in this A ir Waybill may be contrary to
         any applicable international treaties, law s, government regulations, orders or requirements such provisions shall remain in eff ect as a part of our agreement to the extent that it is not overridden. The invalidity or
         unenf orceability of any provisions shall not aff ect any other part of this Air Waybill. Unless otherw ise indicated, FEDERAL EXPRESS CORPORATION, 2005 Corporate Avenue, Memphis, TN 38132, USA , is the f irst carrier
         of this shipment. Email address located at w w w .f edex.com.




1 of 3                                                                                                                                                                                                             8/30/2019, 1:41 PM
                                                                                                                                                                            EXHIBIT 2, PAGE 11
                                                                                                                                                                              EXHIBIT 1, PAGE 14
                                                                                                                                                                             EXHIBIT 4, PAGE 115
    Case 8:19-ap-01132-CB                    Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                            Desc
                                            Main Document    Page 120 of 149
         Case 8:19-ap-01132-CB                  Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58                      Desc
                                                Main Document    Page 16 of 37
          Case 8:19-ap-01132-CB                  Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                   Desc
                                                 Main Document    Page 14 of 34
                                                                           https://www.fedex.com/shipping/html/en/PrintIFrame.html




         After printing this label:
         FEDEX AWB COPY - PLEASE PLACE BEHIND CONSIGNEE COPY
         1. Fold the printed page along the horizontal line.
         2. Place label in shipping pouch and affix it to your shipment.




2 of 3                                                                                                         8/30/2019, 1:41 PM
                                                                                              EXHIBIT 2, PAGE 12
                                                                                               EXHIBIT 1, PAGE 15
                                                                                               EXHIBIT 4, PAGE 116
    Case 8:19-ap-01132-CB                    Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                            Desc
                                            Main Document    Page 121 of 149
         Case 8:19-ap-01132-CB                  Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58                      Desc
                                                Main Document    Page 17 of 37
          Case 8:19-ap-01132-CB                  Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                   Desc
                                                 Main Document    Page 15 of 34
                                                                           https://www.fedex.com/shipping/html/en/PrintIFrame.html




         After printing this label:
         FEDEX AWB COPY - PLEASE PLACE BEHIND CONSIGNEE COPY
         1. Fold the printed page along the horizontal line.
         2. Place label in shipping pouch and affix it to your shipment.




3 of 3                                                                                                         8/30/2019, 1:41 PM
                                                                                              EXHIBIT 2, PAGE 13
                                                                                               EXHIBIT 1, PAGE 16
                                                                                               EXHIBIT 4, PAGE 117
Case 8:19-ap-01132-CB     Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08   Desc
                         Main Document    Page 122 of 149
 Case 8:19-ap-01132-CB    Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58 Desc
                          Main Document      Page 18 of 37
 Case 8:19-ap-01132-CB   Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23 Desc
                         Main Document    Page 16 of 34




                                                          EXHIBIT 3
                                                        EXHIBIT 1, PAGE 17
                                                        EXHIBIT 4, PAGE 118
Case 8:19-ap-01132-CB           Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                         Desc
                               Main Document    Page 123 of 149
 Case 8:19-ap-01132-CB           Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58                  Desc
                                 Main Document    Page 19 of 37
   Case 8:19-ap-01132-CB          Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23              Desc
                                  Main Document    Page 17 of 34
    CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 1 of 4



                                                                                            DEFER


                                        U.S. Bankruptcy Court
                               Central District of California (Santa Ana)
                              Adversary Proceeding #: 8:19-ap-01132-CB

     Assigned to: Catherine E. Bauer                            Date Filed: 07/03/19
     Lead BK Case: 17-12832
     Lead BK Title: Maggie Liu
     Lead BK Chapter: 7
     Demand:
     Nature[s] of Suit: 12 Recovery of money/property - 547 preference
                        13 Recovery of money/property - 548 fraudulent transfer


    Plaintiff
    -----------------------
    Richard A. Marshack, Chapter 7 Trustee             represented by D Edward Hays
    870 Roosevelt                                                     Marshack Hays LLP
    Irvine, CA 92620                                                  870 Roosevelt Ave
                                                                      Irvine, CA 92620
                                                                      949-333-7777
                                                                      Fax : 949-333-7778
                                                                      Email: ehays@marshackhays.com
                                                                      LEAD ATTORNEY

                                                                      Laila Masud
                                                                      Marshack Hays LLP
                                                                      870 Roosevelt
                                                                      Irvine, CA 92620
                                                                      949-333-777
                                                                      Fax : 949-333-7778
                                                                      Email: lmasud@marshackhays.com


    V.

    Defendant
    -----------------------
    Mei Ling Su                                        represented by Mei Ling Su
                                                                      PRO SE




    Trustee



    https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?634587686754361-L_1_0-1                10/4/2019
                                                                             EXHIBIT 3, PAGE 14
                                                                              EXHIBIT 1, PAGE 18
                                                                              EXHIBIT 4, PAGE 119
Case 8:19-ap-01132-CB          Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                                Desc
                              Main Document    Page 124 of 149
 Case 8:19-ap-01132-CB             Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58                        Desc
                                   Main Document    Page 20 of 37
   Case 8:19-ap-01132-CB               Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23               Desc
                                       Main Document    Page 18 of 34
    CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                              Page 2 of 4



    -----------------------
    Richard A Marshack (TR)
    Marshack Hays LLP
    870 Roosevelt
    Irvine, CA 92620
    949-333-7777


    U.S. Trustee
    -----------------------
    United States Trustee (SA)
    411 W Fourth St., Suite 7160
    Santa Ana, CA 92701-4593
    (714) 338-3400


      Filing Date                      #                                 Docket Text

                                   1                  Adversary case 8:19-ap-01132. Complaint by
                                   (45 pgs; 2 docs)   Richard A. Marshack against Mei Ling Su. (Charge
                                                      To Estate)Fee Amount $350.00. Complaint for: (1)
                                                      Avoidance, Recovery, & Preservation of Transfer (2)
                                                      Avoidance, Recovery & Preservation of Construct
                                                      Fraudulent Transfer (3) Avoidance, Recovery, &
                                                      Preservation of Actual Fraudulent Transfer (4)
                                                      Avoidance, Recovery & Preservation ofUnperfected
                                                      Liens (5) Declaratory Relief (6) Disallowance of
                                                      Claim [11 U.S.C. Sections 502, 544, 547, 548, 550 &
                                                      551; Cal. Civ. Code Sections 3439.04, 3439.05]
                                                      (Attachments: # 1 Adversary Proceeding Cover
                                                      Sheet) Nature of Suit: (12 (Recovery of
                                                      money/property - 547 preference)),(13 (Recovery of
                                                      money/property - 548 fraudulent transfer)) (Masud,
                                                      Laila) Warning: Item subsequently amended by
                                                      docket entry no: 2 Modified on 7/5/2019 (Le,
     07/03/2019                                       James). (Entered: 07/03/2019)

                                   2                  Notice to Filer of Error and/or Deficient Document
                                                      Document filed without D. Edward Hay's
                                                      holographic signature. THE FILER IS
                                                      INSTRUCTED TO RE-FILE THE DOCUMENT
                                                      WITH THE PROPER SIGNATURES. (RE:
                                                      related document(s)1 Complaint filed by Plaintiff
                                                      Richard A. Marshack) (Le, James) (Entered:
     07/05/2019                                       07/05/2019)

     07/05/2019                    3                  Supplemental Complaint Filed by Plaintiff Richard
                                   (45 pgs; 2 docs)   A. Marshack. (Attachments: # 1 Adversary




    https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?634587686754361-L_1_0-1                      10/4/2019
                                                                              EXHIBIT 3, PAGE 15
                                                                                EXHIBIT 1, PAGE 19
                                                                               EXHIBIT 4, PAGE 120
Case 8:19-ap-01132-CB          Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                            Desc
                              Main Document    Page 125 of 149
 Case 8:19-ap-01132-CB          Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58                        Desc
                                Main Document    Page 21 of 37
   Case 8:19-ap-01132-CB            Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23               Desc
                                    Main Document    Page 19 of 34
    CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                          Page 3 of 4



                                                  Proceeding Cover Sheet) (Masud, Laila) (Entered:
                                                  07/05/2019)

                                4                 Summons Issued on Mei Ling Su Date Issued
                                (3 pgs)           7/5/2019, Answer Due 8/5/2019 (RE: related
                                                  document(s)1 Complaint filed by Plaintiff Richard
                                                  A. Marshack, 3 Supplemental filed by Plaintiff
                                                  Richard A. Marshack) Status hearing to be held on
                                                  9/24/2019 at 01:30 PM at Crtrm 5D, 411 W Fourth
                                                  St., Santa Ana, CA 92701. The case judge is
                                                  Catherine E. Bauer (Le, James) (Entered:
     07/05/2019                                   07/05/2019)

                                5                 Motion Notice of Motion and Motion to Establish
                                (59 pgs)          Service Requirements for International Defendant;
                                                  Memorandum of Point and Authorities; and
                                                  Declaration of D. Edward Hays; with Proof of
                                                  Service [Hrg. 7/30/19 at 1:30 p.m., Ctrm 5D] Filed
                                                  by Plaintiff Richard A. Marshack (Hays, D)
     07/09/2019                                   (Entered: 07/09/2019)

                                6                 Hearing Set (RE: related document(s)5 Generic
                                                  Motion filed by Plaintiff Richard A. Marshack) The
                                                  Hearing date is set for 7/30/2019 at 01:30 PM at
                                                  Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701.
                                                  The case judge is Catherine E. Bauer (Le, James)
     07/09/2019                                   (Entered: 07/10/2019)

                                7                 Hearing Held - Motion granted: Order by attorney
                                                  (RE: related document(s)5 Generic Motion filed by
                                                  Plaintiff Richard A. Marshack) (Le, James) (Entered:
     07/30/2019                                   07/31/2019)

                                8                 Order granting motion to establish service
                                (7 pgs)           requirements for international defendant (BNC-PDF)
                                                  (Related Doc # 5 ) Signed on 8/29/2019 (Le, James)
     08/29/2019                                   (Entered: 08/29/2019)

                                9                 BNC Certificate of Notice - PDF Document. (RE:
                                (8 pgs)           related document(s)8 Order on Generic Motion
                                                  (BNC-PDF)) No. of Notices: 0. Notice Date
     08/31/2019                                   08/31/2019. (Admin.) (Entered: 08/31/2019)

     09/03/2019                 10                Another Summons Issued on Mei Ling Su Date
                                (3 pgs)           Issued 9/3/2019, Answer Due 10/3/2019 (RE: related
                                                  document(s)1 Complaint filed by Plaintiff Richard
                                                  A. Marshack) Status hearing to be held on
                                                  11/26/2019 at 01:30 PM at Crtrm 5D, 411 W Fourth




    https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?634587686754361-L_1_0-1                   10/4/2019
                                                                           EXHIBIT 3, PAGE 16
                                                                              EXHIBIT 1, PAGE 20
                                                                              EXHIBIT 4, PAGE 121
Case 8:19-ap-01132-CB           Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                               Desc
                               Main Document    Page 126 of 149
 Case 8:19-ap-01132-CB             Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58                      Desc
                                   Main Document    Page 22 of 37
   Case 8:19-ap-01132-CB            Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                  Desc
                                    Main Document    Page 20 of 34
    CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                              Page 4 of 4



                                                       St., Santa Ana, CA 92701. The case judge is
                                                       Catherine E. Bauer. COPY OF SUMMONS AND
                                                       COMPLAINT MAILED TO DEFENDANT VIA
                                                       FEDEX MAILER PROVIDED BY PLAINTIFF
                                                       (Le, James) (Entered: 09/03/2019)

                                   11                  Hearing Continued - OFF CALENDAR - STATUS
                                                       CONFERENCE CONTINUED TO NOVEMBER
                                                       26, 2019 AT 1:30 PM PER ANOTHER SUMMONS
                                                       ISSUED 9/3/19. (RE: related document(s)1
                                                       Complaint filed by Plaintiff Richard A. Marshack)
     09/24/2019                                        (Le, James) (Entered: 09/25/2019)




                                            PACER Service Center
                                               Transaction Receipt
                                                 10/04/2019 16:52:08
                        PACER                                 Client
                                        mh4052870:3453976:0
                        Login:                                Code:
                                                                        8:19-ap-01132-CB Fil
                                                                        or Ent: filed From:
                                                                        7/5/2011 To:
                                                                        10/4/2019 Doc From: 0
                                                              Search
                        Description: Docket Report                      Doc To: 99999999
                                                              Criteria:
                                                                        Term: included
                                                                        Format: html Page
                                                                        counts for documents:
                                                                        included
                        Billable
                                        2                     Cost:    0.20
                        Pages:




    https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?634587686754361-L_1_0-1                      10/4/2019
                                                                                     EXHIBIT 3, PAGE 17
                                                                                      EXHIBIT 1, PAGE 21
                                                                                     EXHIBIT 4, PAGE 122
Case 8:19-ap-01132-CB     Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08   Desc
                         Main Document    Page 127 of 149
 Case 8:19-ap-01132-CB    Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58 Desc
                          Main Document      Page 23 of 37
 Case 8:19-ap-01132-CB   Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23 Desc
                         Main Document    Page 21 of 34




                                                          EXHIBIT 4
                                                        EXHIBIT 1, PAGE 22
                                                        EXHIBIT 4, PAGE 123
Case 8:19-ap-01132-CB        Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                               Desc
                            Main Document    Page 128 of 149
 Case 8:19-ap-01132-CB         Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58                       Desc
                               Main Document    Page 24 of 37
   Case 8:19-ap-01132-CB        Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                     Desc
                                Main Document    Page 22 of 34

   From:       TrackingUpdates@fedex.com
   To:         Layla Buchanan
   Subject:    Online FedEx Tracking - 776127969950
   Date:       Tuesday, September 03, 2019 5:07:18 PM




                         Online FedEx Tracking

                         This tracking update has been requested by:
                            Name:                                   layla buchanan

                            E-mail:                                 lbuchanan@marshackhays.com

                            Message:                                Status re Package to Mei Ling
                                                                    Su (in re Maggie Lui)


                         Tracking # 776127969950

                         Ship date                                      Scheduled delivery
                         9/03/2019                                      9/06/2019 6:00 pm
                         SANTA ANA, CA, US              Picked up       TAIPEI CITY, NY, TW



                         Shipment Facts

                            Tracking number                         776127969950

                            Reference                               1015-106

                            Ship date                               9/03/2019

                            Scheduled delivery                      9/06/2019 6:00 pm

                            Service type                            FedEx International Priority-
                                                                    Deliver Weekday

                            Standard transit date                   9/06/2019 by 6:00 pm



                         Tracking results as of Sep 04, 2019 12:07a GMT
                            Date/Time                               Activity/Location



                                                                                EXHIBIT 4, PAGE 18
                                                                                 EXHIBIT 1, PAGE 23
                                                                                EXHIBIT 4, PAGE 124
Case 8:19-ap-01132-CB       Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                                           Desc
                           Main Document    Page 129 of 149
 Case 8:19-ap-01132-CB      Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58                                     Desc
                            Main Document    Page 25 of 37
   Case 8:19-ap-01132-CB    Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                                    Desc
                            Main Document    Page 23 of 34




                        9/03/2019 4:25 pm                          Picked up
                                                                   COSTA MESA, CA
                                                                   Shipment information sent to
                        8/30/2019 3:42 pm
                                                                   FedEx


                      Disclaimer

                      Standard transit is the date and time the package is scheduled to be delivered by,
                      based on the selected service, destination and ship date. Limitations and exceptions
                      may apply. Please see the FedEx Service Guide for terms and conditions of service,
                      including the FedEx Money-Back Guarantee, or contact your FedEx Customer Support
                      representative.

                      To track the latest status of your shipment, click on the tracking number above.

                      This tracking update has been sent to you by FedEx on behalf of the Requestor
                      lbuchanan@marshackhays.com. FedEx does not validate the authenticity of the
                      requestor and does not validate, guarantee or warrant the authenticity of the request,
                      the requestor's message, or the accuracy of this tracking update.

                      Thank you for your business.

                      © 2019 FedEx. The content of this message is protected by copyright and trademark
                      laws under U.S. and international law. You can access our privacy policy by searching
                      the term on fedex.com. All rights reserved.




                                                                                 EXHIBIT 4, PAGE 19
                                                                                    EXHIBIT 1, PAGE 24
                                                                                   EXHIBIT 4, PAGE 125
Case 8:19-ap-01132-CB     Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08   Desc
                         Main Document    Page 130 of 149
 Case 8:19-ap-01132-CB    Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58 Desc
                          Main Document      Page 26 of 37
 Case 8:19-ap-01132-CB   Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23 Desc
                         Main Document    Page 24 of 34




                                                          EXHIBIT 5
                                                        EXHIBIT 1, PAGE 25
                                                        EXHIBIT 4, PAGE 126
Case 8:19-ap-01132-CB   Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08 Desc
                       Main Document    Page 131 of 149
  Case 8:19-ap-01132-CB Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58 Desc
                         Main Document   Page 27 of 37
     Case 8:19-ap-01132-CB             Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23                       Desc
                                       Main Document    Page 25 of 34




September 6,2019

Dear Customer:

The following is the proof-of-delivery for tracking number 776127969950.

Delivery Information:
Status:                       Delivered                      Delivered to:                  Residence
Signed for by:                R.CHIOU                        Delivery location:             TAIPEI CITY, NY

Service type:                 FedEx International Priority   Delivery date:                 Sep 6, 2019 10:35
Special Handling:             Deliver Weekday

                              Residential Delivery



Signature images are not available for display for shipments to this country.




Shipping Information:
Tracking number:              776127969950                   Ship date:                     Sep 3, 2019
                                                             Weight:                        1.1 lbs/0.5 kg



Recipient:                                                   Shipper:
TAIPEI CITY, NY TW                                           ATTENTION: CLERK OF THE COURT
                                                             UNITED STATES BANKRUPTCY COURT
                                                             411 W FOURTH STREET
                                                             SANTA ANA, CA 92701 US
Additional recipient and address information is not available for display for shipments to this country.

Reference                                                    1015-106


Thank you for choosing FedEx.




                                                                                  EXHIBIT 5, PAGE 20
                                                                                   EXHIBIT 1, PAGE 26
                                                                                  EXHIBIT 4, PAGE 127
Case 8:19-ap-01132-CB     Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08   Desc
                         Main Document    Page 132 of 149
 Case 8:19-ap-01132-CB    Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58 Desc
                          Main Document      Page 28 of 37
 Case 8:19-ap-01132-CB   Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23 Desc
                         Main Document    Page 26 of 34




                                                          EXHIBIT 6
                                                        EXHIBIT 1, PAGE 27
                                                        EXHIBIT 4, PAGE 128
Case 8:19-ap-01132-CB        Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                  Desc
                            Main Document    Page 133 of 149
 Case 8:19-ap-01132-CB       Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58             Desc
                             Main Document    Page 29 of 37
   Case 8:19-ap-01132-CB      Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23          Desc
                              Main Document    Page 27 of 34
    Case 8:17-bk-12832-CB    Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                                 1 of 7




                                                                       EXHIBIT 6, PAGE 21
                                                                       EXHIBIT 1, PAGE 28
                                                                       EXHIBIT 4, PAGE 129
Case 8:19-ap-01132-CB        Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                  Desc
                            Main Document    Page 134 of 149
 Case 8:19-ap-01132-CB       Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58             Desc
                             Main Document    Page 30 of 37
   Case 8:19-ap-01132-CB      Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23          Desc
                              Main Document    Page 28 of 34
    Case 8:17-bk-12832-CB    Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                                 2 of 7




                                                                       EXHIBIT 6, PAGE 22
                                                                       EXHIBIT 1, PAGE 29
                                                                       EXHIBIT 4, PAGE 130
Case 8:19-ap-01132-CB        Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                  Desc
                            Main Document    Page 135 of 149
 Case 8:19-ap-01132-CB       Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58             Desc
                             Main Document    Page 31 of 37
   Case 8:19-ap-01132-CB      Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23          Desc
                              Main Document    Page 29 of 34
    Case 8:17-bk-12832-CB    Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                                 3 of 7




                                                                       EXHIBIT 6, PAGE 23
                                                                       EXHIBIT 1, PAGE 30
                                                                       EXHIBIT 4, PAGE 131
Case 8:19-ap-01132-CB        Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                  Desc
                            Main Document    Page 136 of 149
 Case 8:19-ap-01132-CB       Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58             Desc
                             Main Document    Page 32 of 37
   Case 8:19-ap-01132-CB      Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23          Desc
                              Main Document    Page 30 of 34
    Case 8:17-bk-12832-CB    Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                                 4 of 7




                                                                       EXHIBIT 6, PAGE 24
                                                                       EXHIBIT 1, PAGE 31
                                                                       EXHIBIT 4, PAGE 132
Case 8:19-ap-01132-CB        Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                  Desc
                            Main Document    Page 137 of 149
 Case 8:19-ap-01132-CB       Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58             Desc
                             Main Document    Page 33 of 37
   Case 8:19-ap-01132-CB      Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23          Desc
                              Main Document    Page 31 of 34
    Case 8:17-bk-12832-CB    Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                                 5 of 7




                                                                       EXHIBIT 6, PAGE 25
                                                                       EXHIBIT 1, PAGE 32
                                                                       EXHIBIT 4, PAGE 133
Case 8:19-ap-01132-CB        Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                  Desc
                            Main Document    Page 138 of 149
 Case 8:19-ap-01132-CB       Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58             Desc
                             Main Document    Page 34 of 37
   Case 8:19-ap-01132-CB      Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23          Desc
                              Main Document    Page 32 of 34
    Case 8:17-bk-12832-CB    Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                                 6 of 7




                                                                       EXHIBIT 6, PAGE 26
                                                                       EXHIBIT 1, PAGE 33
                                                                       EXHIBIT 4, PAGE 134
Case 8:19-ap-01132-CB        Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                  Desc
                            Main Document    Page 139 of 149
 Case 8:19-ap-01132-CB       Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58             Desc
                             Main Document    Page 35 of 37
   Case 8:19-ap-01132-CB      Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23          Desc
                              Main Document    Page 33 of 34
    Case 8:17-bk-12832-CB    Claim 14-1 Part 2     Filed 11/27/17   Desc CORRECT PDF   Page
                                                 7 of 7




                                                                       EXHIBIT 6, PAGE 27
                                                                       EXHIBIT 1, PAGE 34
                                                                       EXHIBIT 4, PAGE 135
     Case 8:19-ap-01132-CB                        Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                                                Desc
                                                 Main Document    Page 140 of 149
        Case 8:19-ap-01132-CB                       Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58 Desc
                                                    Main Document      Page 36 of 37
        Case 8:19-ap-01132-CB                      Doc 12 Filed 10/04/19 Entered 10/04/19 17:30:23 Desc
                                                   Main Document    Page 34 of 34

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF LAILA MASUD RE:
COMPLETED SUMMONS SERVICE EXECUTION FOR INTERNATIONAL DEFENDANT, MEI LING SU will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 4, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 4, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

DEFENDANT – POC ADDRESS
MEI LING SU
6F #605 NO-6-1 Ching-Cheng St.
Taipei Taiwan 10547
                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 4, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Honorable Catherine E. Bauer                                      DEFENDANT – POC EMAIL ADDRESS
United States Bankruptcy Court                                    MEI LING SU
Central District of California                                    Yingju.chunte@gmail.com
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtroom 5D
Santa Ana, CA 92701‐4593

                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

        October 4, 2019              Layla Buchanan                                             /s/ Layla Buchanan
 Date    Printed Name                                                                           Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                              EXHIBIT 1, PAGE 35
                                                                                                             EXHIBIT 4, PAGE 136
        Case 8:19-ap-01132-CB                       Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08 Desc
                                                   Main Document     Page 141 of 149
        Case 8:19-ap-01132-CB                      Doc 13 Filed 10/07/19 Entered 10/07/19 18:14:58 Desc
                                                   Main Document    Page 37 of 37

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): REQUEST FOR CLERK TO ENTER DEFAULT
UNDER LBR 7055-1(a) will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 7, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 7, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

DEFENDANT – POC ADDRESS
MEI LING SU
6F #605 NO-6-1 Ching-Cheng St.
Taipei Taiwan 10547
                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 7, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Honorable Catherine E. Bauer                                      DEFENDANT – POC EMAIL ADDRESS
United States Bankruptcy Court                                    MEI LING SU
Central District of California                                    Yingju.chunte@gmail.com
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtroom 5D
Santa Ana, CA 92701‐4593

                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

        October 7, 2019              Layla Buchanan                                             /s/ Layla Buchanan
 Date    Printed Name                                                                           Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                            EXHIBIT 4, PAGE 137
         Case 8:19-ap-01132-CB               Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                    Desc
                                            Main Document    Page 142 of 149



         Case 8:19-ap-01132-CB              Doc 14 Filed 10/08/19 Entered 10/08/19 10:30:58                    Desc
                                           Ntc-DefaultEntByClerk Page 1 of 1
                                           United States Bankruptcy Court
                                            Central District of California
                               411 West Fourth Street, Suite 2030, Santa Ana, CA 92701−4593
In re:                                                              BANKRUPTCY CASE NO.:    8:17−bk−12832−CB
Maggie Liu
                                                                    CHAPTER NO.:   7
                                                     Debtor(s).

Richard A. Marshack                                                 ADVERSARY NO.:     8:19−ap−01132−CB


                                                     Plaintiff(s)
                           Versus

Mei Ling Su


                                                 Defendant(s)


         NOTICE THAT CLERK HAS ENTERED DEFAULT AGAINST DEFENDANT(S)
                    UNDER LOCAL BANKRUPTCY RULE 7055−1(a)

On 10/7/19, a request was filed for the clerk to enter default against defendant(s) Mei Ling Su.

 Having reviewed the request, the clerk hereby enters default as requested.




                                                                             For the Court,

                                                                             KATHLEEN J. CAMPBELL, CLERK OF COURT
Dated: October 8, 2019
                                                                             By: James Le
                                                                              Deputy Clerk




(Form van192−nched VAN−192) Rev. 12/2014                                                                       14 − 13 / JLL




                                                                                          EXHIBIT 4, PAGE 138
Case 8:19-ap-01132-CB    Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08   Desc
                        Main Document    Page 143 of 149




                                                            EXHIBIT 5
          Case 8:19-ap-01132-CB                    Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                                            Desc
                                                  Main Document    Page 144 of 149
 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 D. EDWARD HAYS, SBN 162507
 ehays@marshackhays.com
 LAILA MASUD, SBN 311731
 lmasud@marshackhays.com
 MARSHACK HAYS LLP
 870 Roosevelt
 Irvine, California 92620
 Telephone: (949) 333-7777
 Facsimile: (949) 333-7778




    Debtor(s) appearing without attorney
    Attorney for: Plaintiff and Chapter 7 Trustee,
 RICHARD A. MARSHACK

                                          UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA -SANTA ANA DIVISION

 In re:                                                                      CASE NO.: 8:17-bk-12832-CB
                                                                             CHAPTER: 7
 MAGGIE LIU,                                                                 ADVERSARY NO.: 8:19-ap-01132-CB


                                                              Debtor(s)                       DEFAULT JUDGMENT
 RICHARD A. MARSHACK, Chapter 7 Trustee,
                                                                                          (WITHOUT PRIOR JUDGMENT)

                                                                             DATE: November 5, 2019
                                                                             TIME: 1:30 p.m.
                                                                             COURTROOM: 5D
                                                              Plaintiff(s)   PLACE: 411 W. 4th Street, Santa Ana, CA 92701
                                    vs.

 MEI LING SU,


                                                          Defendant(s)

Based on the Defendant’s failure to respond to the Complaint, the court renders its judgment as follows:

1. Judgment shall be entered in favor of Plaintiff (specify name): Richard A. Marshack, in his capacity as Chapter 7
Trustee and against Defendant (specify name): MEI LING SU

2.   a.       Plaintiff is awarded damages in the following amount:                                    $
     b.       Plaintiff is awarded costs in the following amount:                                      $
     c.       Plaintiff is awarded attorney fees in the following amount:                              $
     d.       Plaintiff is awarded interest at the rate of      % per year from the following date to the date of entry of this
              judgment (specify date from which interest shall begin to run):



          This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 1                                          F 7055-1.2.DEFAULT.JMT
4838-0723-8313, v. 1

                                                                                                           EXHIBIT 5, PAGE 139
          Case 8:19-ap-01132-CB                    Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                                            Desc
                                                  Main Document    Page 145 of 149
     e.     Plaintiff is granted the following relief (specify):
        Judgment on all claims for relief in the Complaint is entered in favor of Plaintiff, Richard A. Marshack, in his
capacity as chapter 7 trustee of the bankruptcy estate of Maggie Liu, pursuant to 11 U.S.C. §§ 502, 544, 547, 548, 550,
and 551, in addition to Cal. Civ. Code §§ 3439.04, 3439.05 and against Defendant as follows:

        The deed of trust recorded against the real property commonly known as 14 San Sovino, Newport Coast, CA
92657, (legal description attached) ("Property") that was recorded on June 27, 2017, in the Orange County Recorder's
Office as Instrument No. 2017000266025, is avoided, recovered, and preserved for the benefit of the bankruptcy estate of
Maggie Liu. The lien arising from such deed of trust which has attached to the proceeds of sale of such Property is further
avoided, recovered, and preserved for the benefit of the estate.

              See attached page for full legal description of Property

3.        This judgment or claim is determined to be non-dischargeable under:                               Bankruptcy Code §523(a)
              Other (specify):




4.        The court further orders:




              See attached page

                                                                          ###




          This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 2                                          F 7055-1.2.DEFAULT.JMT
4838-0723-8313, v. 1

                                                                                                          EXHIBIT 5, PAGE 140
Case 8:19-ap-01132-CB           Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                        Desc
                               Main Document    Page 146 of 149
                                                                     Order Number: O-SA-5503870
                                                                      Page Number: 11


                                         LEGAL DESCRIPTION

Real property in the City of Newport Coast, County of Orange, State of California, described as follows:

A CONDOMINIUM COMPRISED OF:

PARCEL 1:

AN UNDIVIDED 1/14TH FEE SIMPLE INTEREST AS A TENANT IN COMMON IN AND TO THE "COMMON
AREA" AS SHOWN ON THE CONDOMINIUM PLAN FOR PHASE 11 OF ZIANI ("PHASE 11") CONSISTING
OF LOT 5 OF TRACT NO. 16195, AS SHOWN ON A MAP RECORDED IN BOOK 830, PAGES 1 TO 8
INCLUSIVE, OF MISCELLANEOUS MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
WHICH CONDOMINIUM PLAN WAS RECORDED MARCH 25, 2004 AS INSTRUMENT NO. 04-245876 OF
OFFICIAL RECORDS OF SAID ORANGE COUNTY (THE "CONDOMINIUM PLAN").

PARCEL 2:

UNIT 63 OF PHASE 11, CONSISTING OF CERTAIN AIRSPACE AND SURFACE AND SUBSURFACE
ELEMENTS, AS SHOWN AND DESCRIBED IN THE CONDOMINIUM PLAN.

PARCEL 3:

EXCLUSIVE EASEMENTS, APPURTENANT TO PARCEL 1 AND PARCEL 2 DESCRIBED ABOVE, FOR DECK,
PORCH AND PATIO PURPOSES, AS APPLICABLE, OVER A PORTION OF PHASE 11 AS DESCRIBED IN AND
SHOWN ON THE CONDOMINIUM PLAN AND AS DESCRIBED IN THE DECLARATION OF COVENANTS,
CONDITIONS, RESTRICTION AND RESERVATION OF EASEMENTS FOR ZIANI ("DECLARATION")
RECORDED OCTOBER 15, 2002 AS INSTRUMENT NO. 02-888189 AND THE SUPPLEMENTAL
DECLARATION OF COVENANTS, CONDITIONS, RESTRICTIONS, RESERVATION OF EASEMENTS AND
NOTICE OF ADDITION (ZIANI-PHASE 11) (“SUPPLEMENTAL DECLARATION”) RECORDED MARCH 25,
2004 AS INSTRUMENT NO. 04-245877, BOTH OF OFFICIAL RECORDS OF ORANGE COUNTY,
CALIFORNIA.

PARCEL 4:

NON-EXCLUSIVE EASEMENTS FOR ACCESS, INGRESS, EGRESS, ENJOYMENT, UTILITIES,
ENCROACHMENT, SUPPORT, MAINTENANCE AND REPAIRS, ALL AS DESCRIBED IN THE ABOVE
MENTIONED DECLARATIONS REFERRED TO IN PARCEL 3.

APN: 934-410-78




                                           First American Title
                                                Page 11 of 20

                                                                            EXHIBIT 5, PAGE 141
Case 8:19-ap-01132-CB    Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08   Desc
                        Main Document    Page 147 of 149




                                                            EXHIBIT 6
Case 8:19-ap-01132-CB                      Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                                                Desc
                                          Main Document    Page 148 of 149



1/12/2018                                                        Workspace Webmail :: Print

  Print | Close Window

   Subject: Re: HO V. LIU- MEET AND CONFER
      From: Allen Felahy <AFelahy@felahylaw.com>
       Date: Tue, May 09, 2017 11:40 am
         To: Yalan Zheng <yzheng@parkandzheng.com>

   Hi Yalan,

   I’m sure you’ve read the Court’s decision by now and know that the Court awarded $700,000.00 on the contract/fiduciary duty claims
   but did not find fraud and did not award punitive damages. In light of the Court’s decision, my client intends to recommence the
   bankruptcy proceedings to dispose of the judgment through her Chapter 11 filing. However, before doing so, because she genuinely
   feels bad for the Plaintiff, she is willing to reinstitute her prior offer of settlement for the sum of $400,000.00. Given that her Chapter
   11 plan will likely result in a 10% disbursement to creditors, this offer is about $330,000.00 more than the amount your client will
   likely ultimately recover were she to pursue this matter through the bankruptcy courts, to say nothing of the additional attorney’s fees
   she would have to pay to do so.

   Please let me know your client’s position on this by the close of business tomorrow. My client will delay taking any further action on
   her bankruptcy until then to give you and your client time to consider this proposal.

   My regards,
   Allen

   From: Yalan Zheng <yzheng@parkandzheng.com>
   Date: Wednesday, April 19, 2017 at 7:19 AM
   To: Allen Felahy <AFelahy@felahylaw.com>
   Subject: HO V. LIU- MEET AND CONFER

   HI, Allen,

   Per court’s instruc on earlier, this is to meet and confer concerning trial exhibits:

   Exhibit 22: subpoenaed records from Charles Schwab. (Produced on a CD-ROM)
   Exhibit 23-35: subpoenaed records from Bank of the West. (Produced in paper form)

   Both are produced with custodian of records declara on. Please advise how you want to verify the records to
   s pulate the admission.

   Yalan Zheng, Esq.
   Law Offices of Park & Zheng
   6 Venture, Suite 270
   Irvine, CA 92618
   Tel: (949)679-3372
   Fax: (949)258-9808
   Email: yzheng@parkandzheng.com

   This e-mail and any accompanying documents contain information from Law Offices of Park & Zheng are
   confidential and legally privileged. The information is intended only for the sole use of the recipient
   named in this e-mail. If you are not the intended recipient, please contact the sender or notify
   yzheng@parkandzheng.com and delete all copies of it from your system. Please note that the sender
   accepts no responsibility for viruses and it is your responsibility to scan this e-mail and attachments (if
   any). No contracts may be concluded on behalf of the sender by means of e-mail communications
   unless expressly stated to the contrary.



                                                 Copyright © 2003-2018. All rights reserved.




https://email21.godaddy.com/view_print_multi.php?uidArray=25864|INBOX&aEmlPart=0                                                                 1/1




                                                                                                       EXHIBIT 6, PAGE 142
        Case 8:19-ap-01132-CB                     Doc 16 Filed 10/15/19 Entered 10/15/19 15:13:08                                      Desc
                                                 Main Document    Page 149 of 149

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 15, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
     D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
     Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
     Laila Masud lmasud@marshackhays.com, 8649808420@filings.docketbird.com
     United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 15, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

DEFENDANT – POC ADDRESS
MEI LING SU
6F #605 NO-6-1 Ching-Cheng St.
Taipei Taiwan 10547
                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 15, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Honorable Catherine E. Bauer                                      DEFENDANT – POC EMAIL ADDRESS
United States Bankruptcy Court                                    MEI LING SU
Central District of California                                    Yingju.chunte@gmail.com
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtroom 5D
Santa Ana, CA 92701‐4593
                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

        October 15, 2019               Layla Buchanan                                           /s/ Layla Buchanan
 Date    Printed Name                                                                           Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
